Exhibit 10.3

EXECUTION COPY

 

 

 

CREDIT AGREEMENT

dated as of May 29, 2014,

among

HC2 HOLDINGS, INC.,

as Borrower,

and

THE GUARANTORS PARTY HERETO,

as Guarantors,

THE LENDERS PARTY HERETO

and

JEFFERIES LLC,

as Arranger, Book Manager, Documentation Agent and Syndication Agent

and

JEFFERIES FINANCE LLC,

Administrative Agent and Collateral Agent

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

     6   

Section 1.01

  Defined Terms      6   

Section 1.02

  Classification of Loans and Borrowings      46   

Section 1.03

  Terms Generally      46   

Section 1.04

  Accounting Terms; GAAP      47   

Section 1.05

  Pro Forma Calculations      47   

Section 1.06

  Resolution of Drafting Ambiguities      47   

ARTICLE II THE CREDITS

     47   

Section 2.01

  Commitments      47   

Section 2.02

  Loans      48   

Section 2.03

  Borrowing Procedure      48   

Section 2.04

  Evidence of Debt; Repayment of Loans      49   

Section 2.05

  Fees      50   

Section 2.06

  Interest on Loans      50   

Section 2.07

  Termination of Commitments      51   

Section 2.08

  Interest Elections      51   

Section 2.09

  Repayment of Loans      52   

Section 2.10

  Optional and Mandatory Prepayments of Loans      52   

Section 2.11

  Alternate Rate of Interest      56   

Section 2.12

  Increased Costs; Change in Legality      56   

Section 2.13

  Breakage Payments      58   

Section 2.14    

  Payments Generally; Pro Rata Treatment; Sharing of Setoffs      59   

Section 2.15

  Taxes      60   

Section 2.16

  Mitigation Obligations; Replacement of Lenders      63   

ARTICLE III REPRESENTATIONS AND WARRANTIES

     66   

Section 3.01

  Organization; Powers      66   

Section 3.02

  Authorization; Enforceability      66   

Section 3.03

  No Conflicts; No Default      66   

Section 3.04

  Financial Statements; Projections      67   

Section 3.05

  Properties      67   

Section 3.06

  Intellectual Property      68   

Section 3.07

  Equity Interests and Subsidiaries      70   

Section 3.08

  Litigation; Compliance with Legal Requirements      70   

Section 3.09

  Agreements      70   

Section 3.10

  Federal Reserve Regulations      71   

Section 3.11

  Investment Company Act, etc.      71   

Section 3.12

  Use of Proceeds      71   

 

1



--------------------------------------------------------------------------------

Section 3.13    

  Taxes      71   

Section 3.14

  No Material Misstatements      71   

Section 3.15

  Labor Matters      72   

Section 3.16

  Solvency      72   

Section 3.17

  Employee Benefit Plans      72   

Section 3.18

  Environmental Matters      73   

Section 3.19

  Insurance      75   

Section 3.20

  Reserved      75   

Section 3.21

  Anti-Terrorism Law; Foreign Corrupt Practices Act      75   

ARTICLE IV CONDITIONS TO CREDIT EXTENSIONS

     76   

Section 4.01

  Conditions to Initial Credit Extension      76   

Section 4.02

  Conditions to All Credit Extensions      80   

ARTICLE V AFFIRMATIVE COVENANTS

     80   

Section 5.01

  Financial Statements, Reports, etc      80   

Section 5.02

  Litigation and Other Notices      83   

Section 5.03

  Existence; Businesses and Properties      84   

Section 5.04

  Insurance      84   

Section 5.05

  Obligations and Taxes      85   

Section 5.06

  Employee Benefits      86   

Section 5.07

  Maintaining Records; Access to Properties and Inspections; Annual Meetings   
  86   

Section 5.08

  Use of Proceeds      87   

Section 5.09

  Compliance with Environmental Laws      87   

Section 5.10

  Reserved      87   

Section 5.11

  Additional Collateral; Additional Guarantors      87   

Section 5.12

  Security Interests; Further Assurances      89   

Section 5.13

  Lenders Conference Call      89   

Section 5.14

  Post-Closing Collateral Matters      89   

ARTICLE VI NEGATIVE COVENANTS

     90   

Section 6.01

  Indebtedness      90   

Section 6.02

  Liens      92   

Section 6.03

  Sale and Leaseback Transactions      95   

Section 6.04

  Investments, Loans and Advances      95   

Section 6.05

  Mergers and Consolidations      97   

Section 6.06

  Asset Sales      98   

Section 6.07

  Acquisitions      99   

Section 6.08

  Dividends      100   

Section 6.09

  Transactions with Affiliates      101   

 

2



--------------------------------------------------------------------------------

Section 6.10    

  Financial Covenants      101   

Section 6.11

  Prepayments of Other Indebtedness; Modifications of Organizational Documents,
Acquisition and Certain Other Documents, etc      102   

Section 6.12

  Limitation on Certain Restrictions on Subsidiaries      102   

Section 6.13

  Limitation on Issuance of Capital Stock      103   

Section 6.14

  Business      103   

Section 6.15

  Limitation on Accounting Changes      103   

Section 6.16

  Fiscal Periods      103   

Section 6.17

  No Further Negative Pledge      103   

Section 6.18

  Anti-Terrorism Law; Anti-Money Laundering      104   

Section 6.19

  Embargoed Person      104   

ARTICLE VII GUARANTEE

     105   

Section 7.01

  The Guarantee      105   

Section 7.02

  Obligations Unconditional      105   

Section 7.03

  Reinstatement      106   

Section 7.04

  Subrogation; Subordination      107   

Section 7.05

  Remedies      107   

Section 7.06

  Instrument for the Payment of Money      107   

Section 7.07

  Continuing Guarantee      107   

Section 7.08

  General Limitation on Guarantee Obligations      107   

Section 7.09

  Release of Guarantors      108   

Section 7.10

  Right of Contribution      108   

ARTICLE VIII EVENTS OF DEFAULT

     108   

Section 8.01

  Events of Default      108   

Section 8.02

  Rescission      112   

Section 8.03

  Application of Proceeds      112   

ARTICLE IX THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

     113   

Section 9.01

  Appointment      113   

Section 9.02

  Agent in Its Individual Capacity      114   

Section 9.03

  Exculpatory Provisions      114   

Section 9.04

  Reliance by Agent      115   

Section 9.05

  Delegation of Duties      116   

Section 9.06

  Successor Agent      116   

Section 9.07

  Non-Reliance on Agent and Other Lenders      117   

Section 9.08

  Name Agents      117   

Section 9.09

  Indemnification      117   

Section 9.10

  Withholding Taxes      118   

Section 9.11

  Lender’s Representations, Warranties and Acknowledgements      118   

 

3



--------------------------------------------------------------------------------

Section 9.12    

  Collateral Documents and Guaranty      119   

Section 9.13

  Administrative Agent May File Bankruptcy Disclosure and Proofs of Claim     
120   

ARTICLE X MISCELLANEOUS

     121   

Section 10.01

  Notices      121   

Section 10.02

  Waivers; Amendment      124   

Section 10.03

  Expenses; Indemnity; Damage Waiver      126   

Section 10.04

  Successors and Assigns      129   

Section 10.05

  Survival of Agreement      135   

Section 10.06

  Counterparts; Integration; Effectiveness      136   

Section 10.07

  Severability      136   

Section 10.08

  Right of Setoff; Marshalling; Payments Set Aside      136   

Section 10.09

  Governing Law; Jurisdiction; Consent to Service of Process      137   

Section 10.10

  Waiver of Jury Trial      138   

Section 10.11

  Headings      138   

Section 10.12

  Confidentiality      138   

Section 10.13

  Interest Rate Limitation      139   

Section 10.14

  Assignment and Assumption      139   

Section 10.15

  Obligations Absolute      140   

Section 10.16

  Waiver of Defenses; Absence of Fiduciary Duties      140   

Section 10.17

  USA Patriot Act      141   

ANNEXES

 

Annex I

   Initial Lenders and Commitments

SCHEDULES

   Schedule 1.01(a)    Acquisition Documents Schedule 1.01(b)    Mortgaged
Property Schedule 1.01(c)    Subsidiary Guarantors Schedule 1.01(d)    Pledgors
Schedule 1.01(e)    Immaterial Subsidiaries Schedule 3.05(b)    Real Property
Schedule 3.07(a)    Subsidiaries Schedule 3.19    Insurance Schedule 4.01(g)   
Local Counsel Schedule 6.01(b)    Existing Indebtedness Schedule 6.02(c)   
Existing Liens Schedule 6.04(b)    Existing Investments Schedule 6.13    Schuff
Stock Plans and Stock Agreements

 

4



--------------------------------------------------------------------------------

EXHIBITS    Exhibit A    Form of Assignment and Assumption Exhibit A-1    Form
of Affiliated Lender Assignment and Assumption Exhibit B    Form of Borrowing
Request Exhibit C    Form of Compliance Certificate Exhibit D    Form of
Intercompany Note Exhibit E    Form of Interest Election Request Exhibit F   
Reserved Exhibit G    Reserved Exhibit H    Reserved Exhibit I    Form of Term
Note Exhibit J    Form of Perfection Certificate Exhibit K    Form of Security
Agreement Exhibit L    Form of U.S. Tax Compliance Certificate Exhibit M    Form
of Solvency Certificate Exhibit N-1    Form of Opinion of Borrower’s Special
Counsel

 

5



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (this “Agreement”) dated as of May 29, 2014, among HC2
Holdings, Inc., a Delaware corporation (“Borrower”), the Subsidiary Guarantors
(such term and each other capitalized term used but not defined herein having
the meaning given to it in Article I), the Lenders, Jefferies LLC, as lead
arranger (in such capacity, the “Arranger”), as book manager (in such capacity,
the “Book Manager”), as documentation agent for the Lenders (in such capacity,
the “Documentation Agent”) and as syndication agent for the Lenders (in such
capacity, the “Syndication Agent”), and Jefferies Finance LLC, as administrative
agent for the Lenders (in such capacity, the “Administrative Agent”) and as
collateral agent for the Secured Parties (in such capacity, the “Collateral
Agent”).

WITNESSETH:

WHEREAS, Borrower has requested the Lenders to extend credit in the form of term
loans on the Closing Date, in an aggregate principal amount not in excess of
$80,000,000. The proceeds of the Loans, together with the proceeds of the
Convertible Preferred Stock, are to be used, among other things, to pay the cash
consideration for the acquisition (the “Acquisition”) of 64.48% of the equity
interests in Schuff International, Inc., a Delaware corporation (“Schuff”)
pursuant to that certain Stock Purchase Agreement dated as of May 12, 2014, by
and among Borrower, SAS Venture LLC, a Delaware limited liability company, and
Scott A. Schuff (the “Acquisition Agreement”).

WHEREAS, the Lenders are willing to extend such credit to Borrower on the terms
and subject to the conditions set forth herein.

Accordingly, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings specified below:

“ABR,” when used in reference to any Loan or Borrowing, is used when such Loan
comprising such Borrowing is, or the Loans comprising such Borrowing are,
bearing interest at a rate determined by reference to the Alternate Base Rate in
accordance with the provisions of Article II.

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

 

6



--------------------------------------------------------------------------------

“ABR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Alternate Base Rate in accordance with the provisions of
Article II.

“Acquisition” shall have the meaning assigned to such term in the first recital
hereto.

“Acquisition Agreement” shall have the meaning assigned to such term in the
first recital hereto.

“Acquisition Documents” shall mean the collective reference to the Acquisition
Agreement and the other documents listed or required to be listed on Schedule
1.01(a).

“Adjusted LIBOR Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, the greater of (a) (x) an interest rate per annum (rounded
upward, if necessary, to the next 1/100th of 1%) determined by the
Administrative Agent to be equal to the LIBOR Rate for such Eurodollar Borrowing
in effect for such Interest Period divided by (y) 1 minus the Statutory Reserves
(if any) for such Eurodollar Borrowing for such Interest Period and
(b) 1.00% per annum.

“Administrative Agent” shall have the meaning assigned to such term in the
preamble hereto and includes each other person appointed as the successor
administrative agent pursuant to Article IX.

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(a).

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form supplied from time to time by the Administrative Agent.

“Advisors” shall mean legal counsel (including local, foreign and in-house
counsel), auditors, accountants, consultants, appraisers, engineers or other
advisors.

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified;
provided, however, that, (x) for purposes of Section 6.09, the term “Affiliate”
shall also include (i) any person that directly or indirectly owns more than 10%
of any class of Equity Interests of the person specified or (ii) any person that
is an officer or director of the person specified, (y) for purposes of this
Agreement, LightSquared Inc. shall be deemed to be an “Affiliate” of Borrower
and (z) for purposes of this Agreement, Jefferies LLC and its Affiliates shall
be deemed to be “Affiliates” of Jefferies Finance LLC. Jefferies LLC and its
Affiliates are not, and shall not be deemed to be, “Affiliates” of Borrower.

“Affiliated Debt Fund” shall mean any Affiliate of Borrower (other than the
Borrower or any of its Subsidiaries) that is a bona fide debt fund or an
investment vehicle that is engaged in the making, purchasing, holding or
otherwise investing in commercial loans, bonds and

 

7



--------------------------------------------------------------------------------

similar extensions of credit in the ordinary course, is not organized for the
purpose of making equity investments, and with respect to which (i) any such
Affiliated Debt Fund has in place customary information barriers between it and
Borrower and any other Affiliate of Borrower that is not primarily engaged in
the investing activities described above, (ii) its managers have fiduciary
duties to the investors thereof independent of and in addition to their duties
to such Affiliate of Borrower, and (iii) investment vehicles managed or advised
by such Affiliate of Borrower that are not engaged primarily in making,
purchasing, holding or otherwise investing in commercial loans, bonds and
similar extensions of credit in the ordinary course do not, either directly or
indirectly, make investment decisions for such entity.

“Affiliated Lender” shall mean a Lender that is an Affiliate of Borrower (other
than the Borrower or any of its Subsidiaries).

“Affiliated Lender Assignment and Assumption” shall mean an assignment an
assumption entered into by a Lender and an Affiliated Lender (with the consent
of any party whose consent is required pursuant to Section 10.04(j)) and
accepted by the Administrative Agent pursuant to the terms thereof, in the form
of Exhibit A-1 or such other form as shall be approved by the Administrative
Agent (including electronic documentation generated by ClearPar, Markitclear or
other electronic platform). To the extent approved by the Administrative Agent,
an Affiliated Lender Assignment and Assumption may be electronically executed
and delivered to the Administrative Agent via an electronic settlement system
then acceptable to the Administrative Agent.

“Agents” shall mean the Arranger, the Documentation Agent, the Syndication
Agent, the Administrative Agent, the Collateral Agent and the Book Manager; and
“Agent” shall mean any of them as the context requires.

“Agreement” shall have the meaning assigned to such term in the preamble hereto.

“Alternate Base Rate” shall mean, for any day, a rate per annum (rounded upward,
if necessary, to the next 1/100th of 1%) equal to the greater of (a) the Base
Rate in effect on such day, (b) 2.00%, (c) the Federal Funds Effective Rate in
effect on such day plus 0.50% and (d) except during the Eurodollar
Unavailability Period, the Adjusted LIBOR Rate for a Eurodollar Loan with a
one-month interest period (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1.00%. If the Administrative Agent shall have
determined (which determination shall be conclusive absent manifest error) that
it is unable to ascertain the Federal Funds Effective Rate or the Adjusted LIBOR
Rate for any reason, including the inability or failure of the Administrative
Agent to obtain sufficient quotations in accordance with the terms of the
definition thereof, the Alternate Base Rate shall be determined without regard
to clause (c) or (d), as applicable, of the preceding sentence until the
circumstances giving rise to such inability no longer exist. Any change in the
Alternate Base Rate due to a change in the Base Rate, the Federal Funds
Effective Rate or the then applicable or the Adjusted LIBOR Rate shall be
effective on the effective date of such change in the Base Rate, the Federal
Funds Effective Rate or the then applicable Adjusted LIBOR Rate, respectively.

 

8



--------------------------------------------------------------------------------

“Anti-Terrorism Laws” shall have the meaning assigned to such term in Section
3.21.

“Applicable Margin” shall mean, for any day (i) after the Closing Date and prior
to August 29, 2014, with respect to any Loan that is an ABR Loan, 7.50% per
annum and any Loan that is a Eurodollar Loan, 8.50% per annum, (ii) on and after
August 29, 2014 and prior to November 29, 2014, with respect to any Loan that is
an ABR Loan, 7.75% per annum and any Loan that is a Eurodollar Loan, 8.75% per
annum, (iii) on and after November 29, 2014 and prior to February 29, 2015, with
respect to any Loan that is an ABR Loan, 8.00% per annum and any Loan that is a
Eurodollar Loan, 9.00% per annum, (iv) on and after February 29, 2015 and prior
to May 29, 2015, with respect to any Loan that is an ABR Loan, 8.25% per annum
and any Loan that is a Eurodollar Loan, 9.25% per annum, (v) on and after
May 29, 2015 and prior to August 29, 2015, with respect to any Loan that is an
ABR Loan, 8.50% per annum and any Loan that is a Eurodollar Loan, 9.50% per
annum and (vi) on and after August 29, 2015, with respect to any Loan that is an
ABR Loan, 8.75% per annum and any Loan that is a Eurodollar Loan, 9.75% per
annum.

“Approved Electronic Communications” shall mean any notice, demand,
communication, information, document or other material that any Loan Party
provides to the Administrative Agent pursuant to any Loan Document or the
transactions contemplated therein which is distributed to the Agents or the
Lenders by means of electronic communications pursuant to Section 10.01(b).

“Approved Fund” shall mean any person (other than a natural person) that is (or
will be) engaged in making, purchasing, holding or investing in bank and other
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (a) a Lender, (b) an Affiliate
of a Lender or (c) an entity or an Affiliate of an entity that administers or
manages a Lender.

“Arranger” shall have the meaning assigned to such term in the preamble hereto.

“Asset Sale” shall mean (a) any disposition of any property, by any Company and
(b) any issuance or sale of any Equity Interests of any Subsidiary of Borrower,
in each case, to any person other than a Loan Party. Notwithstanding the
foregoing, none of the following shall constitute “Asset Sales”: (i) any
disposition of assets permitted by, or expressly referred to in,
Section 6.04(c), 6.05(a), or Section 6.06 (other than Section 6.06(b) or
Section 6.06(i)) (ii) solely for purposes of clause (a) above, any other
disposition of any property, by any Company for Fair Market Value resulting in
not more than $100,000 in Net Cash Proceeds per asset sale (or series of related
asset sales) and not more than $250,000 in Net Cash Proceeds in any fiscal year.

“Assignment and Assumption” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required pursuant to Section 10.04(b)), and accepted by the Administrative
Agent, substantially in the form of Exhibit A, or such other form as shall be
approved by the Administrative Agent.

 

9



--------------------------------------------------------------------------------

“Bailee Letter” shall have the meaning assigned to such term in the Security
Agreement.

“Base Rate” shall mean, for any day, the prime rate published in The Wall Street
Journal for such day; provided that if The Wall Street Journal ceases to publish
for any reason such rate of interest, “Base Rate” shall mean the prime lending
rate as set forth on the Bloomberg page PRIMBB Index (or successor page) for
such day (or such other service as determined by the Administrative Agent from
time to time for purposes of providing quotations of prime lending interest
rates); each change in the Base Rate shall be effective on the date such change
is effective. The prime rate is not necessarily the lowest rate charged by any
financial institution to its customers.

“Blackiron Equity Purchase Agreement” shall mean that certain Equity Purchase
Agreement, dated as of April 17, 2013, among Rogers Communications Inc.,
Borrower (f/k/a Primus Telecommunications Group, Incorporated) and Primus
Telecommunications Canada Inc.

“Blackiron Escrow Agreement” shall mean that certain Escrow Agreement, dated as
of April 17, 2013, among Rogers Communications Inc., Primus Telecommunications
Canada Inc. and JPMorgan Chase Bank, NA.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

“Board of Directors” shall mean, with respect to any person, (i) in the case of
any corporation, the board of directors of such person, (ii) in the case of any
limited liability company, the board of managers or board of directors, as
applicable, of such person, or if such limited liability company does not have a
board of managers or board of directors, the functional equivalent of the
foregoing, (iii) in the case of any partnership, the board of directors or board
of managers, as applicable, of the general partner of such person and (iv) in
any other case, the functional equivalent of the foregoing.

“Book Manager” shall have the meaning assigned to such term in the preamble
hereto.

“Borrower” shall have the meaning assigned to such term in the preamble hereto.

“Borrowing” shall mean Loans of the same Type, made, converted or continued on
the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

“Borrowing Request” shall mean a request by Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit B, or such other
form as shall be approved by the Administrative Agent.

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks in New York City are authorized or required by law or other
governmental action to close; provided, however, that when used in connection
with a Eurodollar Loan, the term “Business Day” shall also exclude any day on
which banks are not open for dealings in Dollar deposits in the London interbank
market.

 

10



--------------------------------------------------------------------------------

“Capital Expenditures” shall mean, without duplication, (a) any expenditure or
commitment to expend money for any purchase or other acquisition of any asset
including capitalized leasehold improvements, which would be classified as a
fixed or capital asset on a consolidated balance sheet of Borrower and its
Subsidiaries or Schuff and its Subsidiaries, as the case may be, in each case
prepared in accordance with GAAP, and (b) Capital Lease Obligations and
Synthetic Lease Obligations, but excluding (i) expenditures made in connection
with the replacement, substitution or restoration of property pursuant to
Section 2.10(g), (ii) the purchase price of equipment that is purchased
substantially contemporaneously with the trade-in of existing equipment to the
extent that the gross amount of such purchase price is reduced by the credit
granted by the seller of such equipment for the equipment being traded in at
such time and (iii) Permitted Acquisitions.

“Capital Lease” shall mean, with respect to any person, any lease of, or other
arrangement conveying the right to use, any property by such person as lessee
that has been or should be accounted for as a capital lease on a balance sheet
of such person prepared in accordance with GAAP.

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any Capital Lease, any lease entered
into as part of any Sale and Leaseback Transaction or any Synthetic Lease, or a
combination thereof, which obligations are (or would be, if such Synthetic Lease
or other lease were accounted for as a Capital Lease) required to be classified
and accounted for as Capital Leases on a balance sheet of such person under
GAAP, and the amount of such obligations shall be the capitalized amount thereof
(or the amount that would be capitalized, if such Synthetic Lease or other lease
were accounted for as a Capital Lease) determined in accordance with GAAP.

“Capital Requirements” shall mean, as to any person, any matter, directly or
indirectly, (i) regarding capital adequacy, capital ratios, capital
requirements, the calculation of such person’s capital or similar matters, or
(ii) affecting the amount of capital required to be obtained or maintained by
such person or any person controlling such person (including any direct or
indirect holding company), or the manner in which such person or any person
controlling such person (including any direct or indirect holding company),
allocates capital to any of its contingent liabilities (including letters of
credit), advances, acceptances, commitments, assets or liabilities.

“Cash Equivalents” shall mean, as of any date of termination and as to any
person, any of the following (a) marketable securities issued, or directly,
unconditionally and fully guaranteed or insured, by the United States or any
agency or instrumentality thereof (provided that the full faith and credit of
the United States is pledged in support thereof) having maturities of not more
than one year from the date of acquisition by such person, (b) time deposits and
certificates of deposit of any Lender or any commercial bank having, or which is
the principal

 

11



--------------------------------------------------------------------------------

banking subsidiary of a bank holding company organized under the laws of the
United States, any state thereof or the District of Columbia having, capital and
surplus aggregating in excess of $500,000,000 and a rating of “A” (or such other
similar equivalent rating) or higher by at least one nationally recognized
statistical rating organization (as defined in Rule 436 under the Securities
Act) with maturities of not more than one year from the date of acquisition by
such person, (c) repurchase obligations with a term of not more than 30 days for
underlying securities of the types described in clause (a) above entered into
with any person meeting the qualifications specified in clause (b) above, which
repurchase obligations are secured by a valid perfected security interest in the
underlying securities, (d) commercial paper issued by any person incorporated in
the United States rated at least A-1 or the equivalent thereof by Standard &
Poor’s Rating Service or at least P-1 or the equivalent thereof by Moody’s
Investors Service Inc., and in each case maturing not more than one year after
the date of acquisition by such person, (e) investments in money market funds at
least 95% of whose assets are comprised of securities of the types described in
clauses (a) through (d) above, and (f) in the case of any Foreign Subsidiary
only, direct obligations of the sovereign nation (or any agency thereof) in
which such Foreign Subsidiary is organized and is conducting business or in
obligations fully and unconditionally guaranteed by such sovereign nation (or
any agency thereof).

“Casualty Event” shall mean any loss of title (other than through a consensual
disposition of such property in accordance with this Agreement) or any loss of
or damage to or any destruction of, or any condemnation or other taking
(including by any Governmental Authority) of, any property of any Company.
“Casualty Event” shall include any taking of all or any part of any Real
Property of any person or any part thereof, in or by condemnation or other
eminent domain proceedings pursuant to any Legal Requirement, or by reason of
the temporary requisition of the use or occupancy of all or any part of any Real
Property of any person or any part thereof by any Governmental Authority, or any
settlement in lieu thereof.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq.

“CFC” shall mean a “controlled foreign corporation” within the meaning of
Section 957 of the Code.

A “Change in Control” shall mean the occurrence of any of the following:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act, but excluding any employee benefit plan of such person or
group or its respective subsidiaries, and any person acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan), other than
one or more Permitted Holders, is or becomes the “beneficial owner” (as defined
in Rules 13d-3 and 13d-5 under the Exchange Act, except that for purposes of
this clause such person or group shall be deemed to have “beneficial ownership”
of all securities that such person or group has the right to acquire, whether
such right is exercisable immediately or only after the passage of time (such
right, an “option right”)), directly or indirectly, of Voting Stock of

 

12



--------------------------------------------------------------------------------

Borrower representing a greater percentage than the percentage “beneficially
owned” by the Permitted Holders of the total outstanding Voting Stock of
Borrower (and taking into account all such securities that such person or group
has the right to acquire (whether pursuant to an option right or otherwise)) or
(ii) Borrower ceases to own, directly or indirectly, Equity Interests
representing more than 50% of the total economic interests of the Equity
Interests of Schuff; or

(e) during any period of 12 consecutive months, a majority of the members of the
Board of Directors of Borrower cease to be composed of individuals (i) who were
members of that Board of Directors at the commencement of such period,
(ii) whose election or nomination to that Board of Directors was approved by
individuals referred to in preceding clause (i) constituting at the time of such
election or nomination at least a majority of that Board of Directors or by the
Permitted Holders or (iii) whose election or nomination to that Board of
Directors was approved by individuals referred to in preceding clauses (i) and
(ii) constituting at the time of such election or nomination at least a majority
of that Board of Directors (excluding, in the case of both preceding clauses
(i) and (ii), any individual whose initial nomination for, or assumption of
office as, a member of that Board of Directors occurs as a result of an actual
(or threatened) solicitation of proxies or consents for the election or removal
of one or more directors by any person or group other than a solicitation for
the election of one or more directors by or on behalf of the Board of
Directors).

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation, policy, or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Charges” shall have the meaning assigned to such term in Section 10.13.

“Claims” shall have the meaning assigned to such term in Section 10.03(b).

“Closing Date” shall mean the date of the initial Credit Extension hereunder.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

13



--------------------------------------------------------------------------------

“Collateral” shall mean, collectively, all of the Security Agreement Collateral,
the Mortgaged Property and all other property of whatever kind and nature,
whether now existing or hereafter acquired, pledged or purported to be pledged
as collateral or otherwise subject to a security interest or purported to be
subject to a security interest under any Security Document.

“Collateral Agent” shall have the meaning assigned to such term in the preamble
hereto.

“Collateral Coverage Ratio” shall mean, as of any date of determination, the
ratio of the Loan Collateral to Consolidated Secured Debt.

“Commitment” shall mean, with respect to each Lender, the commitment, if any, of
such Lender to make a Loan hereunder in the amount set forth on Annex I to this
Agreement or on Schedule 1 to the Assignment and Assumption or an Affiliated
Lender Assignment and Assumption pursuant to which such Lender assumed its
Commitment, as applicable, as the same may be reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 10.04. The
aggregate principal amount of the Lenders’ Commitments on the Closing Date is
$80,000,000.

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” shall have the meaning assigned to such term in
Section 10.01(b).

“Companies” shall mean Borrower and its Subsidiaries; and “Company” shall mean
any one of them.

“Compliance Certificate” shall mean a certificate of a Financial Officer of
Borrower substantially in the form of Exhibit C or such other form as may be
approved by the Administrative Agent and Borrower.

“Consolidated Amortization Expense” shall mean, for any period, the amortization
expense of Schuff and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.

“Consolidated Depreciation Expense” shall mean, for any period, the depreciation
expense of Schuff and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period, adjusted by (x) adding thereto, without duplication, in each case
only to the extent (and in the same proportion) deducted in determining such
Consolidated Net Income (and with respect to the portion of Consolidated Net
Income attributable to any Subsidiary of Schuff only if a corresponding amount
of cash would be permitted to be distributed to Schuff by such Subsidiary by
operation of the terms of its Organizational Documents and all agreements,
instruments, Orders and other Legal Requirements applicable to such Subsidiary
or its equityholders during such period):

 

14



--------------------------------------------------------------------------------

(a) Consolidated Interest Expense for such period;

(b) Consolidated Amortization Expense for such period;

(c) Consolidated Depreciation Expense for such period;

(d) Consolidated Tax Expense for such period;

(e) the aggregate amount of all other non-cash charges reducing Consolidated Net
Income (excluding any non-cash charge that results in an accrual of a reserve
for cash charges in any future period or the amortization of a prepaid cash item
that was paid in a prior period or any write-down or writeoff of assets for such
period); and

(f) increases in any change in LIFO reserves for such period determined on a
consolidated basis in accordance with GAAP; and

(y) subtracting therefrom the aggregate amount of all non-cash charges
increasing Consolidated Net Income (other than the accrual of revenue or
recording of receivables in the ordinary course of business) for such period.

“Consolidated Interest Expense” shall mean, for any period, the total
consolidated interest expense of Schuff and its Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP plus, without
duplication:

(a) imputed interest on Capital Lease Obligations and Attributable Indebtedness
of Schuff and its Subsidiaries for such period;

(b) commissions, discounts and other fees and charges owed by Schuff or any of
its Subsidiaries with respect to letters of credit securing financial
obligations, bankers’ acceptance financing, receivables financings and similar
credit transactions for such period;

(c) amortization of debt issuance costs, debt discount or premium and other
financing fees and expenses incurred by Schuff or any of its Subsidiaries for
such period;

(d) cash contributions to any employee stock ownership plan or similar trust
made by Schuff or any of its Subsidiaries to the extent such contributions are
used by such plan or trust to pay interest or fees to any person (other than
Schuff or any of its Wholly Owned Subsidiaries) in connection with Indebtedness
incurred by such plan or trust for such period;

 

15



--------------------------------------------------------------------------------

(e) all interest paid or payable with respect to discontinued operations of
Schuff or any of its Subsidiaries for such period;

(f) the interest portion of any payment obligations of Schuff or any of its
Subsidiaries for such period deferred for payment at any future time, whether or
not such future payment is subject to the occurrence of any contingency, and
includes any and all payments representing the purchase price and any
assumptions of Indebtedness and/or Contingent Obligations, “earn-outs” and other
agreements to make any payment the amount of which is, or the terms of payment
of which are, in any respect subject to or contingent upon the revenues, income,
cash flow or profits (or the like) of any person or business; and

(g) all interest on any Indebtedness of Schuff or any of its Subsidiaries of the
type described in clause (e) or (j) of the definition of “Indebtedness” for such
period;

provided that Consolidated Interest Expense shall be calculated after giving
effect to Hedging Agreements (including associated costs) intended to protect
against fluctuations in interest rates, but excluding unrealized gains and
losses with respect to any such Hedging Agreements.

“Consolidated Net Income” shall mean, for any period, the consolidated net
income (or loss) of Schuff and its Subsidiaries determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded from such
net income (to the extent otherwise included therein), without duplication:

(a) the net income (or loss) of any person (other than a Subsidiary of Schuff)
in which any person other than Schuff or any of its Subsidiaries has an
ownership interest, except to the extent that cash in an amount equal to any
such income has actually been received by Schuff or (subject to clause
(b) below) any of its Wholly Owned Subsidiaries from such person during such
period;

(b) the net income of any Subsidiary of Schuff during such period to the extent
that the declaration and/or payment of dividends or similar distributions by
such Subsidiary of that income is not permitted by operation of the terms of its
Organizational Documents or any agreement, instrument, Order or other Legal
Requirement applicable to that Subsidiary or its equityholders during such
period, except that Schuff’s equity in net loss of any such Subsidiary for such
period shall be included in determining Consolidated Net Income;

(c) earnings resulting from any reappraisal, revaluation or write-up of assets;
and

(d) any extraordinary noncash gain (or extraordinary noncash loss), together
with any related provision for taxes on any such noncash gain (or the tax effect
of any such noncash loss), recorded or recognized by Schuff or any of its
Subsidiaries during such period.

 

16



--------------------------------------------------------------------------------

“Consolidated Secured Debt” means, as at any date of determination, the
aggregate stated balance sheet amount of all Indebtedness of Borrower and its
Subsidiaries (other than Schuff and its Subsidiaries) determined on a
consolidated basis in accordance with GAAP and is secured by a Lien on any
property of Borrower and its Subsidiaries (other than Schuff and its
Subsidiaries).

“Consolidated Tax Expense” shall mean, for any period, the tax expense
(including federal, state, local and foreign income taxes) of Schuff and its
Subsidiaries, for such period, determined on a consolidated basis in accordance
with GAAP.

“Contingent Obligation” shall mean, as to any person, any obligation, agreement,
understanding or arrangement of such person guaranteeing or intended to
guarantee any Indebtedness, leases, dividends or other monetary obligations
(“primary obligations”) of any other person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation, agreement,
understanding or arrangement of such person, whether or not contingent, (a) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (b) to advance or supply funds (i) for the purchase
or payment of any such primary obligation or (ii) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth,
net equity, liquidity, level of income, cash flow or solvency of the primary
obligor, (c) to purchase or lease property, securities or services primarily for
the purpose of assuring the primary obligor of any such primary obligation of
the ability of the primary obligor to make payment of such primary obligation,
(d) with respect to bankers’ acceptances, letters of credit and similar credit
arrangements, until a reimbursement or equivalent obligation arises (which
reimbursement obligation shall constitute a primary obligation), or
(e) otherwise to assure or hold harmless the primary obligor of any such primary
obligation against loss (in whole or in part) in respect thereof; provided,
however, that the term “Contingent Obligation” shall not include endorsements of
instruments for deposit or collection in the ordinary course of business or any
product warranties given in the ordinary course of business. The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation, or portion thereof, in respect of
which such Contingent Obligation is made (or, if less, the maximum amount of
such primary obligation for which such person may be liable, whether singly or
jointly, pursuant to the terms of the instrument, agreements or other documents
or, if applicable, unwritten agreement, evidencing such Contingent Obligation)
or, if not stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such person is required to perform thereunder) as
determined by such person in good faith.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

 

17



--------------------------------------------------------------------------------

“Control Agreement” shall have the meaning assigned to such term in the Security
Agreement.

“Convertible Preferred Stock” shall mean the Series A Convertible Participating
Preferred Stock issued by the Borrower on the Closing Date in an aggregate
principal amount of $30,000,000.

“Convertible Preferred Stock Documents” shall mean that certain Securities
Purchase Agreement by and among Borrower and the Purchasers party thereto, dated
as of May 29, 2014 and the other documents entered into in connection therewith.

“Credit Extension” shall mean the making of a Loan by a Lender.

“Credit Facility” shall mean term loan facility provided for hereunder.

“Debt Issuance” shall mean the incurrence by any Company of any Indebtedness
after the Closing Date (including any Indebtedness permitted by Section 6.01(l)
but excluding any other Indebtedness permitted by Section 6.01).

“Debtor Relief Laws” shall mean the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

“Default” shall mean any event, occurrence or condition which is, or upon
notice, lapse of time or both would constitute, an Event of Default.

“Default Excess” shall mean, with respect to any Defaulting Lender, the excess,
if any, of such Defaulting Lender’s Pro Rata Percentage of the aggregate
outstanding principal amount of Loans of all Lenders (calculated as if all
Defaulting Lenders (including such Defaulting Lender) had funded all of their
respective Defaulted Loans) over the aggregate outstanding principal amount of
Loans of such Defaulting Lender.

“Default Rate” shall have the meaning assigned to such term in Section 2.06(c).

“Defaulted Loan” shall have the meaning assigned to such term in
Section 2.16(c).

“Defaulting Lender” shall mean any Lender that has (a) failed to pay over to
Borrower, the Administrative Agent or any other Lender any other amount required
to be paid by it hereunder within one Business Day of the date when due (unless
the subject of a good faith dispute), or (b) (i) been adjudicated as, or
determined by any Governmental Authority having

 

18



--------------------------------------------------------------------------------

regulatory authority over such person or its Properties or assets to be,
insolvent or (ii) become the subject of a bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar person charged with reorganization or
liquidation of its business or custodian, appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment, unless, in the case of any
Lender referred to in this clause (b), Borrower and the Administrative Agent
shall be satisfied that such Lender intends, and has all approvals required to
enable it, to continue to perform its obligations as a Lender hereunder. For the
avoidance of doubt, a Lender shall not be deemed to be a Defaulting Lender
solely by virtue of the ownership or acquisition of any Equity Interest in such
Lender or its parent by a Governmental Authority; provided that, as of any date
of determination, the determination of whether any Lender is a Defaulting Lender
hereunder shall not take into account, and shall not otherwise impair, any
amounts funded by such Lender which have been assigned by such Lender to an SPC
pursuant to Section 10.04(h). Any determination by the Administrative Agent that
a Lender is a Defaulting Lender shall be conclusive and binding absent manifest
error, and such Lender shall be deemed to be a Defaulting Lender upon delivery
of written notice of such determination by the Administrative Agent to Borrower
and each other Lender.

“Disposition” shall mean, with respect to any property, any conveyance, sale,
lease, sublease, license, assignment, transfer or other disposition of such
property (including (i) by way of merger or consolidation, (ii) any Sale and
Leaseback Transaction and (iii) any Synthetic Lease).

“Disqualified Capital Stock” shall mean any Equity Interest which, by its terms
(or by the terms of any security or instrument into which it is convertible or
for which it is exchangeable or exercisable), or upon the happening of any
event, (a) matures (excluding any maturity as the result of an optional
redemption by the issuer thereof) or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof, in whole or in part, on or prior to the first anniversary of the
Maturity Date, (b) is convertible into or exchangeable or exercisable (unless at
the sole option of the issuer thereof) for (i) debt securities or other
indebtedness or (ii) any Equity Interests referred to in (a) above, in each case
at any time on or prior to the first anniversary of the Maturity Date, or
(c) contains any repurchase or payment obligation which may come into effect
prior to the first anniversary of the Maturity Date.

“Disqualified Lenders” means those banks, financial institutions and other
institutional lenders and investors that have been separately identified in
writing to the Administrative Agent prior to the Closing Date and in form and
substance reasonably satisfactory to the Administrative Agent.

“Dividend” shall mean, with respect to any person, that such person has paid a
dividend or returned any equity capital to the holders of its Equity Interests
or made any other distribution, payment or delivery of property (other than
Qualified Capital Stock of such person) or cash to

 

19



--------------------------------------------------------------------------------

the holders of its Equity Interests as such, or redeemed, retired, purchased or
otherwise acquired, directly or indirectly, for consideration any of its Equity
Interests outstanding (or any options or warrants issued by such person with
respect to its Equity Interests), or set aside or otherwise reserved, directly
or indirectly, any funds for any of the foregoing purposes, or shall have
permitted any of its Subsidiaries to purchase or otherwise acquire for
consideration any of the outstanding Equity Interests of such person (or any
options or warrants issued by such person with respect to its Equity Interests).
Without limiting the foregoing, “Dividends” with respect to any person shall
also include all payments made or required to be made by such person with
respect to any stock appreciation rights, plans, equity incentive or achievement
plans or any similar plans or setting aside of or otherwise reserving any funds
for the foregoing purposes.

“Documentation Agent” shall have the meaning assigned to such term in the
preamble hereto.

“Dollars” or “$” shall mean lawful money of the United States.

“Domestic Subsidiary” shall mean any Subsidiary other than a Foreign Subsidiary.

“Eligible Assignee” shall mean (a) any person that meets the requirements to be
an assignee under Section 10.04(b) (subject to such consents, if any, as may be
required under Section 10.04(b)), (b) an Affiliated Lender solely to the extent
permitted under Section 10.04(j) and (c) the Borrower solely to the extent
permitted under Section 10.04(j), other than, in each case, (i) a natural
person, (ii) a Defaulting Lender or (iii) a Disqualified Lender.

“Embargoed Person” shall have the meaning assigned to such term in Section 6.19.

“Employee Benefit Plan” shall mean any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was maintained or contributed to by any
Company.

“Environment” shall mean any surface or subsurface physical medium or natural
resource, including air, land, soil, surface waters, ground waters, stream and
river sediments, biota and any indoor area, surface or physical medium.

“Environmental Claim” shall mean any claim, notice, demand, Order, action, suit,
proceeding, or other communication alleging or asserting liability or
obligations under Environmental Law, including liability or obligation for
investigation, assessment, remediation, removal, cleanup, response, corrective
action, monitoring, post-remedial or post-closure studies, investigations,
operations and maintenance, injury, damage, destruction or loss to natural
resources, personal injury, wrongful death, property damage, fines, penalties or
other costs resulting from, related to or arising out of (i) the presence,
Release or threatened Release of Hazardous Material in, on, into or from the
Environment at any location or (ii) any violation of or non-compliance with
Environmental Law, and shall include any claim, notice, demand, Order, action,
suit or proceeding seeking damages (including the costs of remediation),
contribution, indemnification, cost recovery, penalties, fines, indemnities,
compensation or injunctive relief resulting from, related to or arising out of
the presence, Release or threatened Release of Hazardous Material or alleged
injury or threat of injury to human health (to the extent resulting from
exposure to Hazardous Materials) or the Environment.

 

20



--------------------------------------------------------------------------------

“Environmental Law” shall mean any and all applicable current and future Legal
Requirements relating to human health (as it relates to exposure to Hazardous
Materials) or the Environment, the Release or threatened Release of Hazardous
Material, natural resources or natural resource damages, or occupational safety
or health (as it relates to exposure to Hazardous Materials).

“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Borrower or any Subsidiary directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Environmental Permit” shall mean any permit, license, approval, consent,
registration, notification, exemption or other authorization required by or from
a Governmental Authority under any Environmental Law.

“Equity Interest” shall mean, with respect to any person, any and all shares,
interests, rights to purchase, warrants, options, participations or other
equivalents, including membership interests (however designated, whether voting
or nonvoting), of equity of such person, including, if such person is a
partnership, partnership interests (whether general or limited), or if such
person is a limited liability company, membership interests and any other
interest or participation that confers on a person the right to receive a share
of the profits and losses of, or distributions of property of, such partnership,
whether outstanding on the date hereof or issued on or after the Closing Date,
but excluding debt securities convertible or exchangeable into such equity.

“Equity Issuance” shall mean, without duplication, (i) any issuance or sale by
Borrower after the Closing Date of any Equity Interests in Borrower (including
any Equity Interests issued upon exercise of any warrant or option or
equity-based derivative) or any warrants or options or equity-based derivatives
to purchase Equity Interests in Borrower or (ii) any contribution to the capital
of Borrower; provided, however, that an Equity Issuance shall not include
(x) any Preferred Stock Issuance or Debt Issuance and (y) any such sale or
issuance by Borrower of not more than an aggregate amount of 5.0% of its Equity
Interests (including its Equity Interests issued upon exercise of any warrant or
option or warrants or options to purchase its Equity Interests but excluding
Disqualified Capital Stock), in each case, to directors, officers or employees
of any Company.

 

21



--------------------------------------------------------------------------------

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

“ERISA Affiliate” shall mean, with respect to any person, any trade or business
(whether or not incorporated) that, together with such person, is treated as a
single employer under Section 414(b) or (c) of the Code, or solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code. Any former ERISA Affiliate of a person
or any of its Subsidiaries shall continue to be considered an ERISA Affiliate of
such person or such Subsidiary within the meaning of this definition with
respect to the period such entity was an ERISA Affiliate of such person or such
Subsidiary and with respect to liabilities arising after such period for which
such person or such Subsidiary could reasonably be expected to be liable under
the Code or ERISA, but in no event for more than six years after such period if
no such liability has been asserted against such person or such Subsidiary;
provided, however, that such person or such Subsidiary shall continue to be an
ERISA Affiliate of such person or such Subsidiary after the expiration of the
six-year period solely with respect to any liability asserted against such
person or such Subsidiary prior to the expiration of such six-year period.

“ERISA Event” shall mean (i) a “reportable event” within the meaning of
Section 4043 of ERISA and the regulations issued thereunder with respect to any
Pension Plan; (ii) the failure to meet the minimum funding standard of
Section 412 of the Code with respect to any Pension Plan (whether or not waived
in accordance with Section 412(d) of the Code) or the failure to make by its due
date a required installment under Section 412(m) of the Code with respect to any
Pension Plan or the failure to make any required contribution to a Multiemployer
Plan; (iii) the provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA; (iv) the withdrawal
by any Company or any of its ERISA Affiliates from any Pension Plan with two or
more contributing sponsors or the termination of any such Pension Plan resulting
in liability pursuant to Section 4063 or 4064 of ERISA; (v) the institution by
the PBGC of proceedings to terminate any Pension Plan, or the occurrence of any
event or condition which could reasonably be expected to constitute grounds
under ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (vi) the imposition of liability on any Company or
any of its ERISA Affiliates pursuant to Section 4062(e) or 4069 of ERISA or by
reason of the application of Section 4212(c) of ERISA; (vii) the withdrawal of
any Company or any of its ERISA Affiliates in a complete or partial withdrawal
(within the meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer
Plan if there is any potential liability therefor, or the receipt by any Company
or any of its ERISA Affiliates of notice from any Multiemployer Plan that it is
in reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA, or
that it intends to terminate or has terminated under Section 4041A or 4042 of
ERISA; (viii) receipt from the Internal Revenue Service of notice of the failure
of any Pension Plan (or any other Employee Benefit Plan intended to be qualified
under Section 401(a) of the Code) to qualify under Section 401(a) of the Code,
or the failure of any trust forming part of any Pension Plan to qualify for
exemption from taxation under Section 501(a) of the Code; (ix) the imposition

 

22



--------------------------------------------------------------------------------

of a Lien pursuant to Section 401(a)(29) or 412(n) of the Code or pursuant to
ERISA with respect to any Pension Plan; (x) the occurrence of a non-exempt
prohibited transaction (within the meaning of Section 4975 of the Code or
Section 406 of ERISA) which could reasonably be expected to result in liability
to any Company or any of its ERISA Affiliates; or (xi) the assertion of a
material claim (other than routine claims for benefits) against any Employee
Benefit Plan, or the assets thereof, or against the Company in connection with
any Employee Benefit Plan.

“Escrow Agreements” shall mean, collectively the Blackiron Escrow Agreement and
the NA Telecom Escrow Agreement.

“Escrow Accounts” shall have the meaning assigned to such term in the Escrow
Agreements.

“Escrowed Amounts” shall mean any amount received by any Company pursuant to the
Escrow Agreements.

“Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar Loans.

“Eurodollar Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Adjusted LIBOR Rate.

“Event of Default” shall have the meaning assigned to such term in Article VIII,
and shall include any Default.

“Exchange Act” shall mean the Securities Exchange Act of 1934.

“Excluded Swap Obligation” shall mean, with respect to any Subsidiary Guarantor,
any Swap Obligation if, and to the extent that, all or a portion of the
guarantee of such Subsidiary Guarantor of, or the grant by such Guarantor of a
security interest to secure, such Swap Obligation (or any guarantee thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act and the regulations thereunder at the time the
guarantee of such Guarantor or the grant of such security interest becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such guarantee or security interest is or becomes illegal.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of Borrower hereunder, (a) income or franchise taxes imposed on (or
measured by) its net income by the United States, or by the jurisdiction under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending

 

23



--------------------------------------------------------------------------------

office is located, (b) in the case of a Foreign Lender, any United States
federal withholding tax that is imposed on amounts payable to such Foreign
Lender at the time such Foreign Lender becomes a party to this Agreement (other
than pursuant to a request by Borrower under Section 2.16) or designates a new
lending office, except, in each case, to the extent that such Foreign Lender (or
its assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts with respect to such
withholding tax pursuant to Section 2.15(a), (c) Taxes attributable to such
recipient’s failure to comply with Sections 2.15(f) and (g) and (d) any United
States federal withholding tax imposed as a result of FATCA.

“Executive Order” shall have the meaning assigned to such term in Section 3.21.

“Existing Lien” shall have the meaning assigned to such term in Section 6.02(c).

“Extraordinary Receipts” shall mean any cash received by or paid to or for the
account of any person not in the ordinary course of business, including tax
refunds, pension plan reversions, proceeds of insurance, judgments, settlements,
condemnation awards (and payments in lieu thereof), indemnity payments, and any
purchase price adjustments; provided, that, for the avoidance of doubt, the
following shall not be Extraordinary Receipts: (i) the receipt by Borrower of
amounts pursuant to Section 2.15(h), (ii) the receipt by Borrower from a
third-party that is not an Affiliate of any Company of cash in exchange for the
issuance of Qualified Capital Stock, and (iii) the receipt of insurance
proceeds, condemnation awards and other compensation received in respect of any
Casualty Events.

“Fair Market Value” shall mean, with respect to any asset (including any Equity
Interests of any person), the price at which a willing buyer, not an Affiliate
of the seller, and a willing seller who does not have to sell, would agree to
purchase and sell such asset, as determined in good faith by the Board of
Directors or, pursuant to a specific delegation of authority by such Board of
Directors or a designated senior executive officer, of Borrower, or the
Subsidiary of Borrower selling such asset.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System of the United States arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average (rounded upwards, if necessary to the next 1/100th of 1%) of the
quotations for the day for such transactions received by the Administrative
Agent from three federal funds brokers of recognized standing selected by it.

 

24



--------------------------------------------------------------------------------

“Fee Letter” shall mean the confidential Fee Letter, dated May 29, 2014, among
Borrower, Jefferies Finance LLC and Jefferies Group LLC.

“Fees” shall mean the Administrative Agent Fee and the other fees referred to in
Section 2.05.

“Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such person.

“FIRREA” shall mean the Financial Institutions Reform, Recovery and Enforcement
Act of 1989.

“Foreign Lender” shall mean any Lender that is not, for United States federal
income tax purposes, (i) a citizen or resident of the United States, (ii) a
corporation or entity treated as a corporation created or organized in or under
the laws of the United States, any state thereof or the District of Columbia,
(iii) an estate whose income is subject to U.S. federal income taxation
regardless of its source or (iv) a trust if a court within the United States is
able to exercise primary supervision over the administration of such trust and
one or more United States persons have the authority to control all substantial
decisions of such trust.

“Foreign Plan” shall mean any employee benefit plan, program, policy,
arrangement or agreement maintained or contributed to by any Company with
respect to employees, officers or directors employed, or otherwise engaged,
outside the United States.

“Foreign Subsidiary” shall mean a Subsidiary that is organized under the laws of
a jurisdiction other than the United States or any state thereof or the District
of Columbia.

“Funding Default” shall have the meaning assigned to such term in Section
2.16(c).

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis.

“Governmental Authority” shall mean any federal, state, local or foreign
(whether civil, criminal, military or otherwise) court, central bank or
governmental agency, tribunal, authority, instrumentality or regulatory body or
any subdivision thereof or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers of or pertaining any
government or any court, in each case whether associated with a state of the
United States, the United States, or a foreign entity or government (including
any supra-national bodies such as the European Union or the European Central
Bank).

“Governmental Real Property Disclosure Requirements” shall mean any Legal
Requirement of any Governmental Authority requiring notification of the buyer,
lessee, mortgagee, assignee or other transferee of any Real Property, facility,
establishment or business, or any notification, registration or filing to or
with any Governmental Authority, in connection

 

25



--------------------------------------------------------------------------------

with the disposition (including any transfer of control) of any Real Property,
facility, establishment or business, as may be required under any applicable
Environmental Law or of any actual or threatened presence or Release in, on,
into or from the Environment, or the use, disposal or handling of Hazardous
Material on, at, under, from or near the Real Property, facility, establishment
or business to be sold, acquired, leased, mortgaged, assigned or transferred.

“Granting Lender” shall have the meaning assigned to such term in
Section 10.04(h).

“Guaranteed Obligations” shall have the meaning assigned to such term in Section
7.01.

“Guarantees” shall mean the guarantees issued pursuant to Article VII by the
Guarantors.

“Guarantors” shall mean the Subsidiary Guarantors.

“Hazardous Materials” shall mean hazardous substances, hazardous wastes,
hazardous materials, polychlorinated biphenyls (“PCBs”) or any substance or
compound containing PCBs, asbestos or any asbestos-containing materials in any
form or condition, lead-based paint, urea formaldehyde, pesticides, radon or any
other radioactive materials including any source, special nuclear or by-product
material, petroleum, petroleum products, petroleum-derived substances, crude oil
or any fraction thereof, underground or aboveground storage tanks, whether empty
or containing any substance, any mold, microbial or fungal contamination that
could pose a risk to human health or the Environment or would negatively impact
the condition of the Real Property or any other pollutants, contaminants,
chemicals, wastes, materials, compounds, constituents or substances, defined
under, subject to regulation under, or which can give rise to liability or
obligations under, any Environmental Laws.

“Hedging Agreement” shall mean (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, currency swap transactions,
cross-currency rate swap transactions, currency options, cap transactions, floor
transactions, collar transactions, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
or warrants to enter into any of the foregoing), whether or not any such
transaction is governed by, or otherwise subject to, any master agreement or any
netting agreement, and (b) any and all transactions or arrangements of any kind,
and the related confirmations, which are subject to the terms and conditions of,
or governed by, any form of master agreement (or similar documentation)
published from time to time by the International Swaps and Derivatives
Association, Inc., any International Foreign Exchange Master Agreement, or any
other master agreement (any such agreement or documentation, together with any
related schedules, a “Master Agreement”), including any such obligations or
liabilities under any Master Agreement.

 

26



--------------------------------------------------------------------------------

“Hedging Obligations” shall mean obligations under or with respect to Hedging
Agreements.

“Hedging Termination Value” shall mean, in respect of any one or more Hedging
Agreements, after taking into account the effect of any netting agreements
relating to such Hedging Agreements (to the extent, and only to the extent, such
netting agreements are legally enforceable in Insolvency Proceedings against the
applicable counterparty obligor thereunder), (i) for any date on or after the
date such Hedging Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (ii) for any
date prior to the date referenced in preceding clause (i), the amount(s)
determined as the mark-to-market value(s) for such Hedging Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Agreements (which
may include a Lender or any Affiliate of a Lender).

“Immaterial Subsidiaries” shall mean, as of any date, any Subsidiary that
(a) does not have total assets in excess of $100,000 and (b) taken together with
all Immaterial Subsidiaries as of such date, do not have total assets in excess
of $250,000; provided that Borrower may elect in its sole discretion to exclude
as an Immaterial Subsidiary any Subsidiary that would otherwise meet the
definition thereof. Each Immaterial Subsidiary as of the Closing Date shall be
set forth in Schedule 1.01(e), and Borrower shall update such Schedule from time
to time after the Closing Date as necessary to reflect all Immaterial
Subsidiaries at such time (the selection of Subsidiaries to be added to or
removed from such Schedule to be made as Borrower may determine).

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or advances; (b) all obligations
of such person evidenced by bonds, debentures, notes, loan agreements or similar
instruments; (c) all obligations of such person under conditional sale or other
title retention agreements relating to property purchased by such person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property);
(d) all obligations of such person issued or assumed as part of the deferred
purchase price of property or services (excluding trade accounts payable and
accrued obligations incurred in the ordinary course of business on normal trade
terms and not overdue by more than 60 days); (e) all Indebtedness secured by any
Lien on property owned or acquired by such person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not the obligations secured thereby have been assumed, but limited to the lower
of (i) the Fair Market Value of such property and (ii) the amount of the
Indebtedness secured; (f) all Capital Lease Obligations, Purchase Money
Obligations and Synthetic Lease Obligations of such person; (g) all obligations
of such person, contingent or otherwise, to purchase, redeem, retire or
otherwise acquire for value any Equity Interests of such person, valued, in the
case of a redeemable preferred Equity Interest, at the greater of its voluntary
or involuntary liquidation preference plus accrued and unpaid dividends; (h) for
purposes of Section 8.01(f), all Hedging Obligations, valued at the Hedging
Termination Value thereof; (i) all non-contingent obligations of such person for
the

 

27



--------------------------------------------------------------------------------

reimbursement of any obligor in respect of letters of credit, letters of
guaranty, bankers’ acceptances and similar credit transactions; and (j) all
Contingent Obligations of such person in respect of Indebtedness or obligations
of others of the kinds referred to in clauses (a) through (i) above. The
Indebtedness of any person shall include the Indebtedness of any other entity
(including any partnership in which such person is a general partner) to the
extent such person is liable therefor as a result of such person’s ownership
interest in or other relationship with such entity, except to the extent that
terms of such Indebtedness expressly provide that such person is not liable
therefor.

“Indemnified Taxes” shall mean Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document.

“Indemnitee” shall have the meaning assigned to such term in Section 10.03(b).

“Information” shall have the meaning assigned to such term in Section 10.12.

“Insolvency Laws” shall mean the Bankruptcy Code of the United States, and all
other insolvency, bankruptcy, receivership, liquidation, conservatorship,
assignment for the benefit of creditors, moratorium, rearrangement,
reorganization, or similar Legal Requirements of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

“Insolvency Proceeding” shall mean (i) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (ii) any general assignment for the benefit of creditors, formal or
informal moratorium, composition, marshaling of assets for creditors or other,
similar arrangement in respect of its creditors generally or any substantial
portion of its creditors, in each case, undertaken under United States federal
or state or non-United States Legal Requirements, including the Bankruptcy Code
of the United States.

“Insurance Policies” shall mean the insurance policies and coverages required to
be maintained by each Loan Party that is an owner of Mortgaged Property with
respect to the applicable Mortgaged Property pursuant to Section 5.04 and all
renewals and extensions thereof.

“Insurance Requirements” shall mean, collectively, all provisions of the
Insurance Policies, all requirements of the issuer of any of the Insurance
Policies and all Orders, rules, regulations and any other requirements of the
National Board of Fire Underwriters (or any other body exercising similar
functions) binding upon any Loan Party that is an owner of Mortgaged Property
and applicable to the Mortgaged Property or any use or condition thereof.

“Intellectual Property” shall have the meaning assigned to such term in Section
3.06.

 

28



--------------------------------------------------------------------------------

“Intercompany Note” shall mean the intercompany demand promissory note
substantially in the form of Exhibit D.

“Interest Election Request” shall mean a request by Borrower to convert or
continue a Borrowing in accordance with Section 2.08(b), substantially in the
form of Exhibit E.

“Interest Payment Date” shall mean (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December to occur during any
period in which such Loan is outstanding, (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Loan with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period and (c) with respect to any Loan, the
Maturity Date and, after such maturity, on each date on which demand for payment
is made.

“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, if each affected Lender so agrees, nine or twelve months) thereafter, as
Borrower may elect; provided that (a) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, and (b) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.

“Investments” shall have the meaning assigned to such term in Section 6.04.

“IRS” shall mean the U.S. Internal Revenue Service.

“Joinder Agreement” shall mean a joinder agreement substantially in the form of
Exhibit 3 to the Security Agreement.

“Landlord Access Agreement” shall mean a Landlord Access Agreement in form and
substance reasonably be acceptable to the Administrative Agent.

“Leases” shall mean any and all leases, subleases, tenancies, options,
concession agreements, rental agreements, occupancy agreements, franchise
agreements, access agreements and any other agreements (including all
amendments, extensions, replacements, renewals, modifications and/or guarantees
thereof), whether or not of record and whether now in existence or hereafter
entered into, affecting the use or occupancy of all or any portion of any Real
Property.

 

29



--------------------------------------------------------------------------------

“Legal Requirements” shall mean, as to any person, the Organizational Documents
of such person, and any treaty, law (including the common law), statute,
ordinance, code, rule, regulation, guidelines, license, permit requirement,
judgment, decree, verdict, order, consent order, consent decree, writ,
declaration or injunction or determination of an arbitrator or a court or other
Governmental Authority, and the interpretation or administration thereof, in
each case applicable to or binding upon such person or any of its property or to
which such person or any of its property is subject, in each case whether or not
having the force of law. For purposes of Section 2.15, the term “applicable
Legal Requirements” shall mean FATCA.

“Lenders” shall mean (a) the financial institutions and other persons party
hereto as “Lenders” on the date hereof, and (b) each financial institution or
other person that becomes a party hereto pursuant to an Assignment and
Assumption or an Affiliated Lender Assignment and Assumption, other than, in
each case, any such financial institution or person that has ceased to be a
party hereto pursuant to an Assignment and Assumption or an Affiliated Lender
Assignment and Assumption.

“LIBOR Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period therefor, the rate per annum equal to the arithmetic mean
(rounded to the nearest 1/100th of 1%) of the offered rates for deposits in
Dollars with a term comparable to such Interest Period that appears on Reuters
Screen LIBOR01 Page (or such other page as may replace such page on such service
for the purpose of displaying the rates at which Dollar deposits are offered by
leading banks in the London interbank deposit market as designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London,
England time, on the second full Business Day preceding the first day of such
Interest Period; provided, however, that (i) if no comparable term for an
Interest Period is available, the LIBOR Rate shall be determined using the
weighted average of the offered rates for the two terms most nearly
corresponding to such Interest Period and (ii) if Reuters Screen LIBOR01 Page
shall at any time no longer exist, “LIBOR Rate” shall mean, with respect to each
day during each Interest Period pertaining to Eurodollar Borrowings comprising
part of the same Borrowing, the rate per annum equal to the rate at which the
Administrative Agent is offered deposits in Dollars at approximately 11:00 a.m.,
London, England time, two Business Days prior to the first day of such Interest
Period in the London interbank market for delivery on the first day of such
Interest Period for the number of days comprised therein and in an amount
comparable to its portion of the amount of such Eurodollar Borrowing to be
outstanding during such Interest Period. “Reuters Screen LIBOR01 Page” shall
mean the display designated on the Reuters 3000 Xtra Page (or such other page as
may replace such page on such service for the purpose of displaying the rates at
which Dollar deposits are offered by leading banks in the London interbank
deposit market).

 

30



--------------------------------------------------------------------------------

“Lien” shall mean, with respect to any property, (a) any mortgage, deed of
trust, lien (statutory or other), judgment liens, pledge, encumbrance, claim,
charge, assignment, hypothecation, deposit arrangement, security interest or
encumbrance of any kind or any arrangement to provide priority or preference or
any filing of any financing statement under the UCC or any other similar notice
of Lien under any similar notice or recording statute of any Governmental
Authority, including any easement, servitude, right-of-way or other encumbrance
on title to Real Property, in each of the foregoing cases whether voluntary or
imposed or arising by operation of law, and any agreement to give any of the
foregoing, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement and any lease in the
nature thereof and any option, call, trust, contractual, statutory, UCC (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such property, and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

“Loan Collateral” shall mean, collectively, without duplication, (i) (x) the
fraction the numerator of which is the number of shares of common stock ($.001
par value) of Schuff held directly or indirectly by Borrower and the denominator
of which is the aggregate number of fully diluted shares of common stock ($.001
par value) of Schuff of multiplied by (y) the Schuff Equity Value, (ii) the
amount of cash and Cash Equivalents in excess of $8,000,000 that is (x) shown on
the most recent financial statements of Borrower delivered pursuant to
Section 5.01(a) or (b) and (y) subject to a Lien in favor of the Collateral
Agent pursuant to the Security Agreement and deposited in accounts over which
the Collateral Agent has Control, (iii) Borrower’s rights, title or interests in
any amounts to be received in accordance with the Escrow Agreements other than
(w) 20% of the Escrow Deposit (as defined in the Blackiron Escrow Agreement),
(x) the Indemnity Escrow Amount (as defined in the NA Telecom Escrow Agreement),
(y) 50% of the Second Closing Escrow Amount (as defined in the NA Telecom Escrow
Agreement and (z) 50% of the ETA Escrow Amount (as defined in the NA Telecom
Escrow Agreement), (iv) the amount of proceeds received or expected to be
received by Borrower upon the exercise of the Class A1 warrants of the Borrower
and (v) after-acquired properties subject to a security interest under any
Security Document or future acquisitions of subsidiaries that become Loan
Parties as shall be agreed by the Administrative Agent from time to time in its
sole discretion.

“Loan Documents” shall mean this Agreement, the Notes (if any), the Security
Documents, each Joinder Agreement, any other agreements, documents and
instruments providing for or evidencing any other Obligations, and any other
document or instrument executed or delivered at any time in connection with any
Obligations, including any intercreditor or joinder agreement among holders of
Obligations, to the extent such are effective at the relevant time, as each may
be amended, restated, supplemented, modified, renewed or extended from time to
time, and, except for purposes of Section 10.02(b), the Fee Letter.

“Loan Parties” shall mean Borrower and the Subsidiary Guarantors.

“Loans” shall mean the term loans made by the Lenders to Borrower pursuant to
Section 2.01(a). Each Loan shall be either an ABR Loan or a Eurodollar Loan.

 

31



--------------------------------------------------------------------------------

“Make-Whole Premium” means, on any date of prepayment of any Loan, the present
value, as determined by Borrower and certified by a Financial Officer to the
Administrative Agent, of all required interest payments due on such Loan from
the date of prepayment through and including the Make-Whole Termination Date
(excluding accrued interest) (assuming that (x) the interest rate applicable to
any such interest from the Closing Date until August 29, 2014 is the swap rate
at the close of business on the third Business Day prior to the date of such
prepayment with the termination date nearest to the Make-Whole Termination Date
plus the Applicable Margin described in clause (i) of the definition of the term
“Applicable Margin” for Eurodollar Loans and (y) the interest rate applicable to
any such interest from August 29, 2014 until the Make-Whole Termination Date is
the swap rate at the close of business on the third Business Day prior to the
date of such prepayment with the termination date nearest to the Make-Whole
Termination Date plus the Applicable Margin described in clause (ii) of the
definition of the term “Applicable Margin” for Eurodollar Loans), discounted to
the date of prepayment on a quarterly basis (assuming a 360-day year and actual
days elapsed) at a rate equal to the sum of such swap rate plus 0.50%.

“Make-Whole Termination Date” means the date that is six months after the
Closing Date.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean (a) a material adverse effect on, or
material adverse change in, the condition (financial or otherwise), results of
operations, assets, liabilities (contingent or otherwise), properties, solvency,
business or value of the Companies, taken as a whole, or the Loan Parties, taken
as a whole, (b) material impairment of the ability of the Loan Parties to fully
and timely perform any of their obligations under any Loan Document, (c) a
material impairment of the rights of or benefits or remedies available to the
Lenders or any Agent under any Loan Document, or (d) a material adverse effect
on the Collateral (or any portion thereof) or the Liens in favor of the
Collateral Agent (for its benefit and for the benefit of the other Secured
Parties) on the Collateral or the validity, enforceability, perfection or
priority of such Liens.

“Material Agreement” shall mean any agreement, contract or instrument to which
any Company is a party or by which any Company or any of its properties is bound
(i) pursuant to which any Company is required to make payments or other
consideration, or will receive payments or other consideration, in excess of
$5,000,000 in any twelve month period, (ii) governing, creating, evidencing or
relating to Material Indebtedness of any Company, or (iii) the termination or
suspension of which, or the failure of any party thereto to perform its
obligations thereunder, could reasonably be expected to have a Material Adverse
Effect.

“Material Indebtedness” shall mean any Indebtedness or Hedging Obligations of
any Company in an aggregate outstanding principal amount exceeding $5,000,000.
For purposes of determining Material Indebtedness, the “principal amount” in
respect of any Hedging Obligations of any Company at any time shall be the
Hedging Termination Value thereof at such time.

 

32



--------------------------------------------------------------------------------

“Maturity Date” shall mean November 29, 2015, the date which is eighteen months
after the Closing Date or, if such date is not a Business Day, the first
Business Day thereafter.

“Maximum Rate” shall have the meaning assigned to such term in Section 10.13.

“Mortgage” shall mean an agreement, including a mortgage, deed of trust or any
other document, creating and evidencing a first priority Lien (subject to
Permitted Collateral Liens) on a Mortgaged Property, which in the case of Real
Property owned in fee, shall in form and substance reasonably satisfactory to
the Collateral Agent, in each case, with such schedules and including such
provisions as shall be necessary to conform such document to applicable local or
foreign law or as shall be customary under applicable local or foreign Legal
Requirements.

“Mortgaged Property” shall mean (a) each Real Property identified on Schedule
1.01(b) hereto and (b) each Real Property, if any, which shall be subject to a
Mortgage delivered after the Closing Date pursuant to Section 5.11(d).

“Multiemployer Plan” shall mean a multiemployer plan within the meaning of
Section 4001(a)(3) or Section 3(37) of ERISA, (a) to which any Company or any of
its ERISA Affiliates is then making or accruing an obligation to make
contributions, (b) to which any Company or any of its ERISA Affiliates has
within the preceding six plan years made or been obligated to make
contributions, or (c) with respect to which any Company could incur liability,
whether absolute or contingent.

“NA Telecom Escrow Agreement” shall mean that certain Escrow Agreement, dated as
of July 31, 2014, among PTUS, Inc., PTCAN, Inc., Borrower (f/k/a Primus
Telecommunications Group, Incorporated) and JPMorgan Chase Bank, N.A.

“NA Telecom Purchase Agreement” shall mean that certain Equity Purchase
Agreement, dated as of May 10, 2013, among PTUS, Inc., PTCAN, Inc., Borrower
(f/k/a Primus Telecommunications Group, Incorporated), Primus Telecommunications
Holding, Inc., Primus Telecommunications International, Inc. and Lingo Holdings,
Inc.

“Net Cash Proceeds” shall mean:

(a) with respect to any Asset Sale (other than any issuance or sale of Equity
Interests), the proceeds thereof in the form of cash, cash equivalents and
marketable securities (including any such proceeds received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable, or by the sale, transfer or other disposition of
any non-cash consideration received in connection therewith or otherwise, but
only as and when received) received by any Company (including cash proceeds
subsequently received (as and when received by any

 

33



--------------------------------------------------------------------------------

Company) in respect of non-cash consideration initially received) net of
(i) reasonable and customary selling expenses (including reasonable brokers’
fees or commissions, legal, accounting and other professional and transactional
fees, transfer and similar taxes and Borrower’s good faith estimate of income
taxes paid or payable in connection with such sale (after taking into account
any available tax credits or deductions and any tax sharing arrangements)),
(ii) amounts provided as a reserve, in accordance with GAAP, against (x) any
liabilities under any indemnification obligations associated with such Asset
Sale or (y) any other liabilities retained by any Company associated with the
properties sold in such Asset Sale (provided that, to the extent and at the time
any such amounts are released from such reserve, such amounts shall constitute
Net Cash Proceeds), and (iii) the principal amount, premium or penalty, if any,
interest and other amounts on any Indebtedness for borrowed money that is
secured by a Lien on the properties sold in such Asset Sale (so long as such
Lien was permitted to encumber such properties under the Loan Documents at the
time of such sale) and which is repaid with such proceeds (other than any such
Indebtedness assumed by the purchaser of such properties);

(b) with respect to any (i) Debt Issuance, (ii) Equity Issuance (iii) other
issuance or sale of Equity Interests by Borrower or any of its Subsidiaries, or
(iv) any Extraordinary Receipts, the cash proceeds thereof received by any
Company, net of reasonable and customary fees, commissions, costs and other
expenses incurred in connection therewith; and

(c) with respect to any Casualty Event, the cash insurance proceeds,
condemnation awards and other compensation received by any Company in respect
thereof, net of all reasonable costs and expenses incurred in connection with
the collection of such proceeds, awards or other compensation in respect of such
Casualty Event.

“Non-Public Information” shall mean material non-public information (within the
meaning of United States federal, state or other applicable securities laws)
with respect to Borrower and its Subsidiaries or their securities.

“Notes” shall mean any notes evidencing the Loans issued pursuant to
Section 2.04(e), if any, substantially in the form of Exhibit I.

“Obligations” shall mean (a) all obligations of Borrower and the other Loan
Parties from time to time arising under or in respect of the due and punctual
payment of (i) the principal of and premium, if any, and interest (including
interest accruing during the pendency of any Insolvency Proceeding, regardless
of whether allowed or allowable in such Insolvency Proceeding) on the Loans,
when and as due, whether at maturity, by acceleration, upon one or more dates
set for prepayment or otherwise and (ii) all other monetary obligations,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any Insolvency

 

34



--------------------------------------------------------------------------------

Proceeding, regardless of whether allowed or allowable in such Insolvency
Proceeding), of Borrower and the other Loan Parties under this Agreement and the
other Loan Documents, and (b) the due and punctual performance of all covenants,
agreements, obligations and liabilities of Borrower and the other Loan Parties
under or pursuant to this Agreement and the other Loan Documents, in each case,
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising.

“OFAC” shall have the meaning assigned to such term in Section 3.21(b).

“Officers’ Certificate” shall mean a certificate executed by a Responsible
Officer in his or her official (and not individual) capacity.

“Order” shall mean any judgment, decree, verdict, order, consent order, consent
decree, writ, declaration or injunction.

“Organizational Documents” shall mean, with respect to any person, (i) in the
case of any corporation, the certificate of incorporation, articles of
incorporation or deed of incorporation and by-laws (or similar documents) of
such person, (ii) in the case of any limited liability company, the certificate
or articles of formation or organization and operating agreement or memorandum
and articles of association (or similar constituent documents) of such person,
(iii) in the case of any limited partnership, the certificate of formation and
limited partnership agreement (or similar constituent documents) of such person
(and, where applicable, the equityholders or shareholders registry of such
person), (iv) in the case of any general partnership, the partnership agreement
(or similar constituent document) of such person, (v) in any other case, the
functional equivalent of the foregoing, and (vi) any shareholder, voting trust
or similar agreement between or among any holders of Equity Interests of such
person.

“Other List” shall have the meaning assigned to such term in Section 6.19.

“Other Taxes” shall mean any and all present or future stamp, documentary,
intangible, recording, filing or similar Taxes (including interest, fines,
penalties and additions with respect to any of the foregoing) arising from any
payment made or required to be made under any Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, any Loan
Document.

“Participant” shall have the meaning assigned to such term in Section 10.04(e).

“Participant Register” shall have the meaning assigned to such term in Section
10.04(e).

“Patriot Act” shall have the meaning assigned to such term in Section 3.21(a).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

 

35



--------------------------------------------------------------------------------

“Pension Plan” shall mean any “employee pension benefit plan” as defined in
Section 3(2) of ERISA (other than a Multiemployer Plan) subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA which is maintained or contributed to by any Company or any of its ERISA
Affiliates or with respect to which any Company could incur liability, whether
absolute or contingent (including under Section 4069 of ERISA).

“Perfection Certificate” shall mean a perfection certificate in the form of
Exhibit J-1 or any other form approved by the Collateral Agent, as the same
shall be supplemented from time to time by a Perfection Certificate Supplement
or otherwise.

“Perfection Certificate Supplement” shall mean a perfection certificate
supplement in the form of Exhibit J-2 or any other form approved by the
Collateral Agent.

“Permitted Acquisition” shall mean any transaction or series of related
transactions for the direct or indirect (a) acquisition of all or substantially
all of the property of any person, or of any business or division of any person,
(b) acquisition of a majority of the Equity Interests of any person, and
otherwise causing such person to become a Subsidiary of such person, or
(c) merger or consolidation or any other combination with any person, if each of
the following conditions is met:

(i) no Default or Event of Default then exists or would result therefrom;

(ii) after giving effect to such transaction on a Pro Forma Basis, (A) the
Collateral Coverage Ratio shall be equal to or greater than 1.7:1.0 and
(B) unless expressly approved by the Administrative Agent in its sole
discretion, the person or business to be acquired shall have generated positive
cash flow for the Test Period most recently ended prior to the date of
consummation of such acquisition;

(iii) after giving effect to such transaction on a Pro Forma Basis, the
aggregate amount of all unrestricted cash and Cash Equivalents of the Loan
Parties shall be at least (x) $17,500,000 or, (y) if the aggregate principal
amount of Consolidated Secured Debt outstanding on the date of such acquisition
is less than $65,000,000, $12,500,000;

(iv) no Company shall, in connection with any such transaction, assume or remain
liable with respect to any Indebtedness or Contingent Obligation (including any
material tax or ERISA liability) of the related seller or the business, person
or properties acquired;

(v) the property acquired in connection with any such transaction shall be made
subject to the Lien of the Security Documents in accordance with Section 5.11
and shall be free and clear of any Liens, other than Permitted Collateral Liens;

 

36



--------------------------------------------------------------------------------

(vi) the Board of Directors of the person to be acquired shall not have
indicated its opposition to the consummation of such acquisition (which
opposition has not been publicly withdrawn);

(vii) all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable Legal Requirements;

(viii) Borrower shall have provided the Administrative Agent and the Lenders
with (A) historical financial statements for the last three fiscal years (or, if
less, the number of years since formation) of the person or business to be
acquired (audited if available without undue cost or delay) and unaudited
financial statements thereof for the most recent interim period that is
available, (B) a reasonably detailed description of all material information
relating thereto and copies of all material documentation pertaining to such
transaction, and (C) all such other information and data relating to such
transaction or the person or business to be acquired as may be reasonably
requested by the Administrative Agent;

(ix) such transaction could not reasonably be expected to result in a Material
Adverse Effect; and

(x) (a) in the case of an acquisition of all or substantially all of the
property of any person, (A) the person making such acquisition is Borrower or a
Subsidiary Guarantor, and (B) to the extent required under the Loan Documents,
including Section 5.11, upon consummation of the Permitted Acquisition, the
person being so acquired becomes a Subsidiary Guarantor, (b) in the case of an
acquisition of the Equity Interests of any person, (A) the person making such
acquisition is Borrower or a Subsidiary Guarantor (B) no less than 100% of the
Equity Interests of the target person shall be acquired by the person making
such acquisition, and (C) to the extent required under the Loan Documents,
including Section 5.11, upon consummation of the Permitted Acquisition, the
person the Equity Interests of which are being so acquired becomes a Subsidiary
Guarantor, and (c) in the case of a merger or consolidation or any other
combination with any person, the person surviving such merger, consolidation or
other combination (x) is Borrower or a Subsidiary Guarantor or (y) to the extent
required under the Loan Documents, including Section 5.11, upon consummation of
the Permitted Acquisition becomes a Subsidiary Guarantor.

(xi) in the case of the acquisition of 100% of the Equity Interests of any
person (including by way of merger, consolidation or other combination), such
person shall own no Equity Interests of any other person (other than de minimis
amounts) unless either (x) such person owns 100% of the Equity Interests of such
other person or (y) if such person owns Equity Interests in any other person
which is not a Wholly Owned Subsidiary of such person, (1) such non-Wholly Owned
Subsidiary shall not have been created or established in contemplation of, or
for purposes of, the respective Permitted Acquisition, (2) any such non-Wholly
Owned Subsidiary of the respective person shall have been a

 

37



--------------------------------------------------------------------------------

non-Wholly Owned Subsidiary of such person prior to the date of the respective
Permitted Acquisition and (3) such person and/or its Wholly-Owned Subsidiaries
own at least 95% of the total value of all the assets owned by such person and
its Subsidiaries (for purposes of such determination, excluding the value of the
Equity Interests of non-Wholly Owned Subsidiaries held by such person and its
Wholly Owned Subsidiaries).

(xii) at least three Business Days prior to the proposed date of consummation of
each such transaction, Borrower shall have delivered to the Administrative Agent
and the Lenders an Officers’ Certificate certifying that such transaction and
related series of transactions complies with this definition (which Officers’
Certificate shall have attached thereto reasonably detailed backup data and
calculations showing such compliance).

“Permitted Collateral Liens” shall mean (a) in the case of Collateral other than
Mortgaged Property, Permitted Liens and (b) in the case of Mortgaged Property,
“Permitted Collateral Liens” shall mean the Liens described in clauses (a), (b),
(d), (e), (g) and (n) of Section 6.02; provided, however, on the Closing Date or
upon the date of delivery of each additional Mortgage under Section 5.11 or
5.12, Permitted Collateral Liens shall mean only those Liens that are
(i) identified on a schedule to the applicable Mortgage, (ii) excepted as being
prior to the Lien of such Mortgage as set forth in the title insurance policy
(or commitment) relating to such Mortgaged Property issued by the applicable
Title Company and (iii) otherwise Permitted Liens.

“Permitted Hedging Agreement” shall mean any Hedging Agreement to the extent
constituting a swap, cap, collar, forward purchase or similar agreements or
arrangements dealing with interest rates, currency exchange rates or commodity
prices, either generally or under specific contingencies, in each case entered
into in the ordinary course of business and not for speculative purposes or
taking a “market view.”

“Permitted Holders” shall mean Harbinger Group, Inc.

“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

“Person” shall mean any natural person, corporation, business trust, joint
venture, trust, association, company (whether limited in liability or
otherwise), partnership (whether limited in liability or otherwise) or
Governmental Authority, or any other entity, in any case, whether acting in a
personal, fiduciary or other capacity.

“Platform” shall mean IntraLinks, SyndTrak or a substantially similar electronic
transmission system.

“Pledgor” shall mean each Company listed on Schedule 1.01(d), and each other
Subsidiary of any Loan Party that is or becomes a party to this Agreement (in
its capacity as a Subsidiary Guarantor) and the Security Documents pursuant to
Section 5.11.

 

38



--------------------------------------------------------------------------------

“Preferred Stock” shall mean, with respect to any person, any and all preferred
or preference Equity Interests (however designated) of such person whether now
outstanding or issued after the Closing Date.

“Preferred Stock Issuance” shall mean the issuance or sale by any Company of any
Preferred Stock after the Closing Date.

“Premises” shall have the meaning assigned thereto in the applicable Mortgage.

“Pro Forma Basis” shall mean, with respect to compliance with any test or
covenant hereunder, compliance with such covenant or test after giving effect to
(a) the Acquisition or (b) any Asset Sale, Permitted Acquisition, Investment or
Dividend, as if the Asset Sales, Permitted Acquisitions, Investments or
Dividends consummated during the applicable period, and any Indebtedness or
other liabilities incurred in connection with the Acquisition or Asset Sale,
Investment or Dividend had been consummated and incurred at the beginning of
such period. For purposes of this definition, if any Indebtedness to be so
incurred bears interest at a floating rate and is being given pro forma effect,
the interest on such Indebtedness will be calculated as if the rate in effect on
the date of incurrence had been the applicable rate for the entire period
(taking into account any applicable interest rate Hedging Agreements).

“Projections” shall have the meaning assigned to such term in Section 3.04(b).

“Property” shall mean any right, title or interest in or to property or assets
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including Equity Interests of any person and whether now in
existence or owned or hereafter entered into or acquired, including all Real
Property, cash, securities, accounts, revenues and contract rights.

“Public Lenders” shall mean Lenders that do not wish to receive Non-Public
Information with respect to Borrower or its Subsidiaries.

“Purchase Money Obligation” shall mean, for any person, the obligations of such
person in respect of Indebtedness (including Capital Lease Obligations) incurred
for the purpose of financing all or any part of the purchase price of any fixed
or capital assets (including Equity Interests of any person owning fixed or
capital assets) or the cost of installation, construction or improvement of any
fixed or capital assets provided, however, that (i) such Indebtedness is
incurred within 90 days after such acquisition, installation, construction or
improvement of such fixed or capital assets (including Equity Interests of any
person owning the applicable fixed or capital assets) by such person and
(ii) the amount of such Indebtedness does not exceed the lesser of 100% of the
Fair Market Value of such fixed or capital asset or the cost of the acquisition,
installation, construction or improvement thereof, as the case may be.

“Qualified Capital Stock” of any person shall mean any Equity Interests of such
person that are not Disqualified Capital Stock.

 

39



--------------------------------------------------------------------------------

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold, fee, mineral or other estate) in and to any and all
parcels of or interests in real property owned, leased or operated by any
person, whether by lease, license or other means, together with, in each case,
all easements, hereditaments and appurtenances relating thereto, all
improvements and appurtenant fixtures and equipment, all general intangibles and
contract rights and other property and rights incidental to the ownership, lease
or operation thereof.

“Register” shall have the meaning assigned to such term in Section 10.04(c).

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation S-X” shall mean Regulation S-X promulgated under the Securities Act
as from time to time in effect and all official rulings and interpretations
thereunder or thereof.

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Person” shall mean, with respect to any person, (a) each Affiliate of
such person and each of the officers, directors, partners, trustees, employees,
affiliates, shareholders, Advisors, agents, attorneys-in-fact and Controlling
persons of each of the foregoing, and (b) if such person is an Agent, each other
person designated, nominated or otherwise mandated by or assisting such Agent
pursuant to Section 9.05 or any comparable provision of any Loan Document.

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Hazardous Materials in,
into, onto, from or through the Environment or any Real Property.

“Required Lenders” shall mean, at any date of determination, Lenders having
Loans and Commitments representing more than 50% of the sum of all Loans
outstanding and Commitments at such time; provided that (i) the Loans and
Commitments of any Defaulting Lender shall be disregarded in determining
Required Lenders at any time and (ii) the portion of any Loans held by
Affiliated Debt Funds in the aggregate in excess of 49.9% of the Required Amount
of Loans shall be disregarded in determining Required Lenders at any time. For
purposes of the foregoing, “Required Amount of Loans” means, at any time, the
amount of Loans required to be held by Lenders in order for such Lenders to
constitute “Required Lenders” (without giving effect to the foregoing
clause (ii)).

 

40



--------------------------------------------------------------------------------

“Response” shall mean (a) “response” as such term is defined in CERCLA, 42
U.S.C. § 9601(25) or any words of similar import defined under other applicable
Environmental Law, or (b) all other actions required by any Governmental
Authority or voluntarily undertaken to (i) clean up, remove, treat, remediate,
contain, assess, abate, monitor or in any other way address any Hazardous
Materials at, in, on, under or from any Real Property, or otherwise in the
Environment, (ii) prevent, stop, control or minimize the Release or threat of
Release, or minimize the further Release, of any Hazardous Material, or
(iii) perform studies, investigations, maintenance or monitoring in connection
with, following, or as a precondition to or to determine the necessity of, the
actions set forth in clause (i) or (ii) above.

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof with significant responsibility for the administration of the
obligations of such person in respect of this Agreement.

“Restricted Indebtedness” shall mean Indebtedness of any Company, the payment,
prepayment, repurchase, defeasance or acquisition for value of which is
restricted under Section 6.11.

“Sale and Leaseback Transaction” shall have the meaning assigned to such term in
Section 6.03.

“Sarbanes-Oxley Act” shall mean the United States Sarbanes-Oxley Act of 2002, as
amended from time to time and, and any successor statute.

“Schuff” shall have the meaning assigned to such term in the first recital
hereto.

“Schuff Equity Value” shall mean an amount equal to (w) 5.6 multiplied by
Consolidated EBITDA of Schuff for the latest twelve-month period for which
financial statements have been delivered pursuant to Section 5.01 (a) and
(b) minus (x) the aggregate principal amount of Indebtedness of Schuff and its
Subsidiaries outstanding as of the date of determination, plus (y) cash and Cash
Equivalents of Schuff and its Subsidiaries as of the date of determination minus
(z) the amount of “Non-controlling interest” as shown on the most recent
financial statements of Schuff delivered pursuant to Section 5.01(a) or (b).

“SDN List” shall have the meaning assigned to such term in Section 6.19.

“Secured Obligations” shall mean (a) the Obligations and (b) the due and
punctual payment and performance of all obligations of Borrower and the other
Loan Parties under each Permitted Hedging Agreement intended to protect against
fluctuations in interest rates entered into with any counterparty that is a
Secured Party; provided, however, in no event shall “Secured Obligations”
include Excluded Swap Obligations.

 

41



--------------------------------------------------------------------------------

“Secured Parties” shall mean, collectively:

(a) with respect to the Obligations, the Administrative Agent, the Collateral
Agent, each other Agent and the Lenders;

(b) with respect to obligations under Permitted Hedging Agreements intended to
protect against fluctuations in interest rates, the Administrative Agent, the
Collateral Agent, each other Agent, the Lenders and each counterparty to a
Permitted Hedging Agreement relating to the Loans if (i) at the date of entering
into such Hedging Agreement such counterparty was an Agent, a Lender or an
Affiliate of an Agent or Lender, and (ii) such counterparty executes and
delivers to the Administrative Agent a letter agreement in form and substance
acceptable to the Administrative Agent pursuant to which such counterparty
(x) appoints the Administrative Agent and the Collateral Agent as its agents
under the applicable Loan Documents and (y) agrees to be bound by the provisions
of Sections 9.03, 10.03 and 10.09 as if it were a Lender; and

(c) with respect to overdrafts and related liabilities arising from treasury,
depositary and cash management services or in connection with any automated
clearinghouse transfer of funds, the Administrative Agent, the Collateral Agent,
each other Agent, each Lender, and each Affiliate of an Agent or Lender that, in
each case, provides treasury, depositary and/or cash management services to a
Loan Party; provided that such Affiliate executes and delivers to the
Administrative Agent a letter agreement in form and substance acceptable to the
Administrative Agent pursuant to which such Affiliate (x)appoints the
Administrative Agent and the Collateral Agent as its agents under the applicable
Loan Documents and (y) agrees to be bound by the provisions of Sections 9.03,
10.03 and 10.09 as if it were a Lender.

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time and, and any successor statute.

“Securities Collateral” shall have the meaning assigned to such term in the
Security Agreement.

“Security Agreement” shall mean a Security Agreement substantially in the form
of Exhibit K among the Loan Parties and the Collateral Agent for the benefit of
the Secured Parties, as the same may be amended, restated, supplemented (by one
or more Joinder Agreements) or otherwise modified from time to time.

“Security Agreement Collateral” shall mean all property pledged or granted as
collateral pursuant to the Security Agreement delivered on the Closing Date or
thereafter pursuant to Section 5.11.

 

42



--------------------------------------------------------------------------------

“Security Documents” shall mean the Security Agreement, the Mortgages, each
Control Agreement and each other security document or pledge agreement delivered
in accordance with applicable local or foreign Legal Requirements to grant a
valid, enforceable, perfected security interest (with the priority required
under the Loan Documents) in any property as collateral for the Secured
Obligations, and all UCC or other financing statements or instruments of
perfection required by this Agreement, the Security Agreement, any Mortgage, any
Control Agreement or any other such security document or pledge agreement to be
filed or registered with respect to the security interests in property created
pursuant to the Security Agreement, any Mortgage, any Control Agreement and any
other document or instrument utilized to pledge any property as collateral for
the Secured Obligations.

“Solvency Certificate” shall have the meaning assigned to such term in Section
4.01(h).

“SPC” shall have the meaning assigned to such term in Section 10.04(h).

“Statutory Reserves” shall mean, for any day during any Interest Period for any
Eurodollar Borrowing, the average maximum rate at which reserves (including any
marginal, supplemental or emergency reserves) are required to be maintained,
during such Interest Period under regulations issued from time to time
(including “Regulation D,” issued by the Board of Governors of the Federal
Reserve Bank of the United States (the “Reserve Regulations”) by member banks of
the United States Federal Reserve System in New York City with deposits
exceeding one billion Dollars against Eurocurrency funding liabilities
(currently referred to as “Eurocurrency liabilities” (as such term is used in
Regulation D)). Eurodollar Borrowings shall be deemed to constitute Eurodollar
liabilities and to be subject to such reserve requirements without benefit of or
credit for proration, exceptions or offsets which may be available from time to
time to any Lender under the Reserve Regulations.

“Subordinated Indebtedness” shall mean Indebtedness of any Company that is by
its terms subordinated in right of payment to all or any portion of the Secured
Obligations.

“Subsidiary” shall mean, with respect to any person (the “parent”) at any date,
(i) any other corporation, association or other business entity of which
securities or other ownership interests representing more than 50% of the voting
power of all Equity Interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Board of Directors thereof are, as
of such date, owned, controlled or held by the parent and/or one or more
subsidiaries of the parent, (ii) any partnership or limited liability company of
which (x) more than 50% of the capital accounts, distribution rights, total
equity and voting interests or general and limited partnership interests, as
applicable, are owned or controlled, directly or indirectly, by such parent or
one or more of the other subsidiaries of the parent, whether in the form of
membership, general, special or limited partnership interests or otherwise, and
(y) such parent or any subsidiary of such parent is a controlling general
partner or otherwise controls such entity. Unless the context requires
otherwise, “Subsidiary” refers to a Subsidiary of Borrower.

 

43



--------------------------------------------------------------------------------

“Subsidiary Guarantor” shall mean each Subsidiary listed on Schedule 1.01(c),
and each other Subsidiary of any Loan Party that is or becomes a party to this
Agreement and the Security Documents pursuant to Section 5.11.

“Survey” shall mean a survey of any Mortgaged Property (and all improvements
thereon) which is (a) (i) prepared by a surveyor or engineer licensed to perform
surveys in the state where such Mortgaged Property is located, (ii) dated (or
redated) not earlier than six months prior to the date of delivery thereof
unless there shall have occurred within six months prior to such date of
delivery any exterior construction on the site of such Mortgaged Property or any
easement, right of way or other interest in the Mortgaged Property has been
granted or become effective through operation of applicable Legal Requirements
or otherwise with respect to such Mortgaged Property which, in either case, can
be depicted on a survey, in which events, as applicable, such survey shall be
dated (or redated) after the completion of such construction or if such
construction shall not have been completed as of such date of delivery, not
earlier than 20 days prior to such date of delivery, or after the grant or
effectiveness of any such easement, right of way or other interest in the
Mortgaged Property, (iii) certified by the surveyor (in a manner reasonably
acceptable to the Administrative Agent) to the Administrative Agent, the
Collateral Agent and the Title Company, (iv) complying in all respects with the
minimum detail requirements of the American Land Title Association as such
requirements are in effect on the date of preparation of such survey and
(v) sufficient for the Title Company to remove all standard survey exceptions
from the title insurance policy (or commitment) relating to such Mortgaged
Property and issue the endorsements of the type required by Section 4.01(n)(iii)
or (b) otherwise reasonably acceptable to the Collateral Agent.

“Swap Obligation” means, with respect to any Subsidiary Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act.

“Syndication Agent” shall have the meaning assigned to such term in the preamble
hereto.

“Synthetic Lease” shall mean, as to any person, (a) any lease (including leases
that may be terminated by the lessee at any time) of any property (i) that is
accounted for as an operating lease under GAAP and (ii) in respect of which the
lessee retains or obtains ownership of the property so leased for U.S. federal
income tax purposes, other than any such lease under which such person is the
lessor or (b)(i)a synthetic, off-balance sheet or tax retention lease, or
(ii) an agreement for the use or possession of property (including a Sale and
Leaseback Transaction), in each case under this clause (b), creating obligations
that do not appear on the balance sheet of such person but which, upon the
application of any Insolvency Laws to such person, would be characterized as the
indebtedness of such person (without regard to accounting treatment).

“Synthetic Lease Obligations” shall mean, as to any person, an amount equal to
the capitalized amount of the remaining lease payments under any Synthetic Lease
that would appear on a balance sheet of such person in accordance with GAAP if
such obligations were accounted for as Capital Lease Obligations.

 

44



--------------------------------------------------------------------------------

“Synthetic Purchase Agreement” shall mean any swap, derivative or other
agreement or combination of agreements pursuant to which any Company is or may
become obligated to make (a) any payment in connection with a purchase by any
third party from a person other than a Company of any Equity Interest or
Restricted Indebtedness or (b) any payment (other than on account of a permitted
purchase by it of any Equity Interest or Restricted Indebtedness) the amount of
which is determined by reference to the price or value at any time of any Equity
Interest or Restricted Indebtedness.

“Target” shall mean any person acquired pursuant to Section 6.07(f).

“Tax Excluded Subsidiary” shall mean any Subsidiary (a) that is a CFC or
(b) that directly holds no material assets other than Equity Interests of CFCs.

“Tax Returns” shall mean all returns, statements, filings, attachments and other
documents or certifications filed or required to be filed in respect of Taxes.

“Taxes” shall mean any and all present or future taxes, duties, levies, imposts,
assessments, fees, deductions, withholdings or other similar charges imposed by
a Governmental Authority, and any and all interest, fines, penalties or
additions with respect to the foregoing.

“Test Period” shall mean, at any time, the four consecutive fiscal quarters of
Borrower then last ended (in each case taken as one accounting period) for which
financial statements have been or are required to be delivered pursuant to
Section 5.01(a) or (b).

“Title Company” shall mean any title insurance company as shall be retained by
Borrower and reasonably acceptable to the Administrative Agent.

“Title Policy” shall have the meaning assigned to such term in
Section 4.01(n)(iii).

“Transaction Documents” shall mean the Acquisition Documents and the Loan
Documents.

“Transactions” shall mean, collectively, the transactions to occur pursuant to,
or contemplated by, the Transaction Documents, including (a) the consummation of
the Acquisition, (b) the execution, delivery and performance of the Loan
Documents and the initial Credit Extensions hereunder, (c) issuance of the
Convertible Preferred Stock and (d) the payment of all fees, costs and expenses
to be paid on or prior to the Closing Date owing in connection with the
foregoing.

“Transferred Guarantor” shall have the meaning assigned to such term in Section
7.09.

 

45



--------------------------------------------------------------------------------

“Type” shall mean, when used in reference to any Loan or Borrowing, a reference
to whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined on the basis of Adjusted LIBOR Rate or the Alternate
Base Rate.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time
(except as otherwise specified) in any applicable state or jurisdiction.

“Unfunded Pension Liability” shall mean the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the actuarial assumptions
used for funding the Pension Plan pursuant to Section 412 of the Code for the
applicable plan year.

“United States” and “U.S.” shall mean the United States of America.

“Voting Stock” shall mean, with respect to any person, any class or classes of
Equity Interests pursuant to which the holders thereof have the general voting
power under ordinary circumstances to elect at least a majority of the Board of
Directors of such person.

“Wholly Owned Subsidiary” shall mean, with respect to any person, (a) any
corporation 100% of whose capital stock (other than directors’ qualifying shares
to the extent required under applicable Legal Requirements) is at the time owned
by such person and/or one or more Wholly Owned Subsidiaries of such person and
(b) any partnership, association, joint venture, limited liability company or
other entity in which such person and/or one or more Wholly Owned Subsidiaries
of such person have a 100% Equity Interest (other than directors’ qualifying
shares to the extent required under applicable Legal Requirements) at such time.

Section 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”). Borrowings also may be classified and referred to by type (e.g., a
“Eurodollar Borrowing”).

Section 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The phrase
“Material Adverse Effect” shall be deemed to be followed by the phrase “,
individually or in the aggregate”. The words “asset” and “property” shall be
construed to have the same meaning and effect. The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise (a) any definition of or reference to any Loan
Document, agreement, instrument or other document herein shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth in any Loan Document),
(b) any reference herein to any person shall be construed to include such
person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to

 

46



--------------------------------------------------------------------------------

this Agreement in its entirety and not to any particular provision hereof,
(d) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, unless otherwise indicated and (e) any reference to any law or
regulation shall (i) include all statutory and regulatory provisions
consolidating, amending, replacing or interpreting or supplementing such law or
regulation, and (ii) unless otherwise specified, refer to such law or regulation
as amended, modified or supplemented from time to time. This Section 1.03 shall
apply, mutatis mutandis, to all Loan Documents.

Section 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all financial statements to be delivered pursuant to this Agreement
shall be prepared in accordance with and all terms of an accounting or financial
nature shall be construed and interpreted in accordance with GAAP as in effect
from time to time. If at any time any change in GAAP would affect the
computation of any financial ratio or compliance with any requirement set forth
in any Loan Document, and Borrower or the Required Lenders shall so request, the
Administrative Agent and Borrower shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP (subject to approval by the Required Lenders and Borrower);
provided that, until so amended, such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein, and Borrower
shall provide to the Administrative Agent and the Lenders within five days after
delivery of each certificate or financial report required hereunder that is
affected thereby a written statement of a Financial Officer of Borrower setting
forth in reasonable detail the differences (including any differences that would
affect any calculations relating to the financial covenants as set forth in
Section 6.10) that would have resulted if such financial statements had been
prepared without giving effect to such change.

Section 1.05 Pro Forma Calculations. With respect to any applicable period
during which the Acquisition, Asset Sale, Permitted Acquisition, Investment or
Dividend occurs as permitted pursuant to the terms hereof, the financial
covenants set forth in Section 6.10 shall be calculated with respect to such
period and the Acquisition, Asset Sale, Permitted Acquisition, Investment or
Dividend on a Pro Forma Basis.

Section 1.06 Resolution of Drafting Ambiguities. Each Loan Party acknowledges
and agrees that it was represented by counsel in connection with the execution
and delivery of the Loan Documents to which it is a party, that it and its
counsel reviewed and participated in the preparation and negotiation hereof or
thereof and that any rule of construction to the effect that ambiguities are to
be resolved against the drafting party shall not be employed in the
interpretation hereof or thereof.

ARTICLE II

THE CREDITS

Section 2.01 Commitments. Subject to the terms and conditions and relying upon
the representations and warranties herein set forth, each Lender agrees,
severally and not jointly, to make a Loan to Borrower on the Closing Date in the
principal amount equal to its Commitment. Amounts paid or prepaid in respect of
Loans may not be reborrowed.

 

47



--------------------------------------------------------------------------------

Section 2.02 Loans. (a) Each Loan shall be made as part of a Borrowing
consisting of Loans made by the Lenders ratably in accordance with their
applicable Commitments.

(b) Subject to Sections 2.11 and 2.12, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as Borrower may request pursuant to
Section 2.03. Each Lender may at its option make any Eurodollar Loan by causing
any domestic or foreign branch of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of the Lender to
make such Loan and Borrower to repay such Loan in accordance with the terms of
this Agreement. Borrowings of more than one Type may be outstanding at the same
time; provided that Borrower shall not be entitled to request any Borrowing
that, if made, would result in more than five Eurodollar Borrowings in the
aggregate outstanding hereunder at any one time. For purposes of the foregoing,
Borrowings having different Interest Periods, regardless of whether they
commence on the same date, shall be considered separate Borrowings.

(c) Notwithstanding any other provision of this Agreement, Borrower shall not be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.

Section 2.03 Borrowing Procedure. To request a Borrowing, Borrower shall
deliver, by hand delivery or facsimile (or transmit by other electronic
transmission, if arrangements for doing so have been approved in writing by the
Administrative Agent), a duly completed and executed Borrowing Request to the
Administrative Agent (i) in the case of a Eurodollar Borrowing, not later than
1:00 p.m., New York City time, three Business Days before the date of the
proposed Borrowing or (ii) in the case of an ABR Borrowing, not later than 1:00
p.m., New York City time, on the date of the proposed Borrowing. Each Borrowing
Request for a Loan shall be irrevocable and shall specify the following
information:

(a) the aggregate amount of such Borrowing;

(b) the date of such Borrowing, which shall be a Business Day;

(c) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

(d) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
“Interest Period”;

(e) the location and number of Borrower’s account to which funds are to be
disbursed; and

(f) that the conditions set forth in Sections 4.02(b)-(d) are satisfied as of
the date of the notice.

 

48



--------------------------------------------------------------------------------

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then Borrower shall be deemed to
have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section 2.03, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

Section 2.04 Evidence of Debt; Repayment of Loans. (a) Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender, the principal amount of each Loan of such Lender as provided in
Section 2.09.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

(c) The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from Borrower to each Lender hereunder, and
(iii) the amount of any sum received by the Administrative Agent hereunder for
the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to Sections 2.04(b) and
(c) shall be prima facie evidence of the existence and amounts of the
obligations therein recorded; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligations of Borrower and the other Loan Parties to pay,
and perform, the Obligations in accordance with the Loan Documents. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such entries,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error.

(e) Any Lender by written notice to Borrower (with a copy to the Administrative
Agent) may request that Loans made by it be evidenced by a promissory note. In
such event, Borrower shall promptly (and, in all events, within five Business
Days of receipt of such written notice) prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) in the form of Exhibit I.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 10.04) be
represented by one or more promissory notes in such form payable to the payee
named therein (or, if such promissory note is a registered note, to such payee
and its registered assigns).

 

49



--------------------------------------------------------------------------------

Section 2.05 Fees.

(a) Administrative Agent Fees. Borrower agrees to pay to the Administrative
Agent, for its own account, the administrative fees set forth in the Fee Letter
and such other fees payable in the amounts and at the times separately agreed
upon between Borrower and the Administrative Agent (the “Administrative Agent
Fees”).

(b) Upfront Fees. Borrower agrees to pay to each Lender on the Closing Date an
upfront fee equal to 4.00% of the aggregate amount of Commitments of such
Lender.

(c) Other Fees. Borrower agrees to pay the Agents, for their own account, fees
payable in the amounts and at the times separately agreed upon between Borrower
and the applicable Agents.

(d) Payment of Fees. All Fees shall be paid on the dates due, in immediately
available funds in Dollars, to the Administrative Agent for distribution, if and
as appropriate, among the Lenders, except that Borrower shall pay the Fees
provided under Section 2.05(c) directly to the Agents. Once paid, none of the
Fees shall be refundable under any circumstances.

Section 2.06 Interest on Loans. (a) Subject to the provisions of
Section 2.06(c), the Loans comprising each ABR Borrowing shall bear interest at
a rate per annum equal to the Alternate Base Rate plus the Applicable Margin in
effect from time to time.

(b) Subject to the provisions of Section 2.06(c), the Loans comprising each
Eurodollar Borrowing shall bear interest at a rate per annum equal to the
Adjusted LIBOR Rate for the Interest Period in effect for such Borrowing plus
the Applicable Margin in effect from time to time.

(c) Notwithstanding the foregoing, during an Event of Default, all Obligations
shall be payable upon demand and shall, bear interest, after as well as before
judgment, at a per annum rate equal to (i) in the case of principal of or
interest on any Loan, 2.0% plus the rate otherwise applicable to such Loan as
provided in Sections 2.06(a) and (b) or (ii) in the case of any other
Obligation, 2.0% plus the rate applicable to ABR Loans as provided in
Section 2.06(a) (in either case, the “Default Rate”).

(d) Accrued interest on each Loan shall be payable in cash and in arrears on
each Interest Payment Date for such Loan; provided that (i) interest accrued
pursuant to Section 2.06(c) (including interest on past due interest) and all
interest accrued but unpaid on or after the Maturity Date shall be payable on
demand, (ii) in the event of any repayment or prepayment of any Loan, accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

 

50



--------------------------------------------------------------------------------

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to clause (a) of the definition of
the Alternate Base Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day);
provided that any Loan that is repaid on the same day on which it is made shall,
subject to Section 2.14, bear interest for one day. The applicable Alternate
Base Rate or Adjusted LIBOR Rate shall be determined by the Administrative Agent
in accordance with the provisions of this Agreement and such determination shall
be conclusive absent manifest error. Interest hereunder shall be due and payable
in accordance with the terms hereof before and after judgment, and before and
after the commencement of any Insolvency Proceeding.

Section 2.07 Termination of Commitments. The Commitments shall automatically
terminate at 5:00 p.m., New York City time, on the Closing Date.

Section 2.08 Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this
Section 2.08. Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. Notwithstanding anything to the contrary, Borrower shall not be
entitled to request any conversion or continuation that, if made, would result
in more than five Eurodollar Borrowings outstanding hereunder at any one time.

(b) To make an election pursuant to this Section 2.08, Borrower shall deliver,
by hand delivery or facsimile (or transmit by other electronic transmission if
arrangements for doing so have been approved in writing by the Administrative
Agent), a duly completed and executed Interest Election Request to the
Administrative Agent not later than the time that a Borrowing Request would be
required under Section 2.03 if Borrower were requesting a Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each Interest Election Request shall be irrevocable.

(c) Each Interest Election Request shall specify the following information:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
or if outstanding Borrowings are being combined, allocation to each resulting
Borrowing (in which case the information to be specified pursuant to clauses
(iii) and (iv) below shall be specified for each resulting Borrowing);

 

51



--------------------------------------------------------------------------------

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then Borrower shall be deemed to have selected
an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If an Interest Election Request with respect to a Eurodollar Borrowing is
not timely delivered prior to the end of the Interest Period applicable thereto,
then, unless such Borrowing is repaid as provided herein, at the end of such
Interest Period such Borrowing shall be converted to an ABR Borrowing.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing, the Administrative Agent or the Required Lenders may
require, by notice to Borrower, that (i) no outstanding Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Borrowing shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto.

Section 2.09 Repayment of Loans. To the extent not previously irrevocably paid
in full in cash, all Loans shall be due and payable on the Maturity Date.

Section 2.10 Optional and Mandatory Prepayments of Loans.

(a) Optional Prepayments. Borrower shall have the right at any time and from
time to time to prepay any Borrowing, in whole or in part, subject to the
requirements of this Section 2.10; provided that (x) each partial prepayment
shall be in an amount that is an integral multiple of $250,000 and not less than
$250,000 and (y) in the event that the Loans are voluntarily prepaid at any time
prior to the date that is six months after the Closing Date, Borrower shall pay
Lenders a prepayment premium equal to the Make-Whole Premium.

(b) Escrowed Amounts. Not later than one Business Day following the receipt of
any Escrowed Amounts by any Company, Borrower shall apply, with respect to the
first $20,000,00 of Escrowed Amounts received by any Company, 100% of such
Escrowed Amounts to make prepayments in accordance with Sections 2.10(h) and
thereafter, 50% of such Escrowed Amounts to make prepayments in accordance with
Sections 2.10(h);

 

52



--------------------------------------------------------------------------------

(c) Asset Sales. Not later than one Business Day following the receipt of any
Net Cash Proceeds of any Asset Sale by any Company (other than (x) Schuff and
its Subsidiaries and (y) any Target and its Subsidiaries), Borrower shall apply
75% of such Net Cash Proceeds to make prepayments in accordance with Sections
2.10(h).

(d) Equity Issuance or Dividends. (i) Not later than one Business Day following
the receipt of any Net Cash Proceeds of any Equity Issuance by any Company
(other than (x) Schuff and its Subsidiaries and (y) any Target and its
Subsidiaries), Borrower shall make prepayments in accordance with
Section 2.10(h) in an aggregate principal amount equal to (x) 75% of such Net
Cash Proceeds of any Equity Issuance (other than any Equity Interests issued
upon the exercise of any warrant or option or equity-based derivative) and
(y) 50% of such Net Cash Proceeds of Equity Interests issued upon the exercise
of any warrant or option or equity-based derivative.

(ii) Not later than one Business Day following the receipt of any proceeds by
Borrower from Dividends made by Schuff directly or indirectly to Borrower,
Borrower shall make prepayments in accordance with Section 2.10(h) in an
aggregate principal amount equal to 100% of the proceeds of such Dividends;

(e) Extraordinary Receipts. Not later than one Business Day following the
receipt of any Net Cash Proceeds from an Extraordinary Receipts by any Company
(other than (x) Schuff and its Subsidiaries and (y) any Target and its
Subsidiaries), Borrower shall apply an amount equal to 75% of such Net Cash
Proceeds to make prepayments in accordance with Section 2.10(h).

(f) Debt Issuance or Preferred Stock Issuance. (i) Not later than one Business
Day following the receipt of any Net Cash Proceeds of any Debt Issuance (other
than Debt Issuances made pursuant to Section 6.01(l)) or Preferred Stock
Issuance (other than issuances of Convertible Preferred Stock) by any Company
(other than (x) Schuff and its Subsidiaries and (y) any Target and its
Subsidiaries), Borrower shall make prepayments in accordance with
Section 2.10(h) in an aggregate principal amount equal to 75% of such Net Cash
Proceeds.

(ii) Not later than one Business Day following the receipt of any Net Cash
Proceeds of any Debt Issuance made pursuant to Section 6.01(l) by Borrower or
any of its Subsidiaries (other than (x) Schuff or any of its Subsidiaries and
(y) any Target or any of its Subsidiaries), Borrower shall make prepayments in
accordance with Section 2.10(h) in an aggregate principal amount equal to 75% of
such Net Cash Proceeds; provided that if after giving effect to such Debt
Issuance, on a Pro Forma Basis, (x) the Collateral Coverage Ratio shall be equal
to or greater than 1.7:1.0 and (y) the aggregate amount of all unrestricted cash
and Cash Equivalents of the Loan Parties is at least (A) $17,500,000 or, (B) if
the aggregate principal amount of Consolidated Secured Debt outstanding on the
date of such acquisition is less than $65,000,000, $12,500,000, Borrower shall
make prepayments in accordance with Section 2.10(h) in an aggregate principal
amount equal to 50% of such Net Cash Proceeds.

 

53



--------------------------------------------------------------------------------

(iii) Not later than one Business Day following the receipt of any Net Cash
Proceeds of any Debt Issuance made pursuant to Section 6.01(l) by (x) Schuff or
any of its Subsidiaries or (y) any Target or any of its Subsidiaries, Borrower
shall cause Schuff or Target, as the case may be, to make a Dividend in an
amount equal to such Net Cash Proceeds to the holders of its Equity Interest on
a pro rata basis and Borrower shall make prepayments in accordance with
Section 2.10(h) in an aggregate principal amount equal to 100% of such Net Cash
Proceeds received by Borrower.

(g) Casualty Events. Not later than one Business Day following the receipt of
any Net Cash Proceeds from a Casualty Event by any Company (other than
(x) Schuff and its Subsidiaries and (y) any Target and its Subsidiaries),
Borrower shall apply an amount equal to 75% of such Net Cash Proceeds to make
prepayments in accordance with Section 2.10(h); provided that:

(i) so long as no Default shall then exist or arise therefrom, such proceeds
shall not be required to be so applied on such date to the extent that Borrower
has delivered a certificate of a Responsible Officer of Borrower to the
Administrative Agent on or prior to such date setting forth Borrower’s intention
to repair, replace or restore the property that was the subject of such Casualty
Event, no later than 180 days following the date of receipt of such proceeds
(the “Casualty Proceeds Receipt Date”); provided that if the property subject to
such Casualty Event constituted Collateral, then all property purchased or
otherwise acquired with the Net Cash Proceeds thereof pursuant to this
subsection shall be made subject to the first priority perfected Lien (subject
to Permitted Liens) of the applicable Security Documents in favor of the
Collateral Agent, for its benefit and for the benefit of the other Secured
Parties in accordance with Sections 5.11 and 5.12; and

(ii) if all or any portion of such Net Cash Proceeds shall not be so applied
within such 180-day period, such unused portion shall be applied on the last day
of such period as a mandatory prepayment as provided in this Section 2.10(g).

(h) Application of Prepayments.

(i) Prior to any optional prepayment hereunder, Borrower shall select the
Borrowing or Borrowings to be prepaid and shall specify such selection in the
notice of such prepayment pursuant to Section 2.10(h)(iii), subject to the
provisions of this Section 2.10(h).

(ii) Amounts to be applied pursuant to this Section 2.10 to the prepayment of
shall be applied, as applicable, first to reduce outstanding ABR Loans. Any
amounts remaining after each such application shall be applied to prepay
Eurodollar Loans.

(iii) Notice of Prepayment. Borrower shall notify the Administrative Agent by
written notice of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of prepayment and (ii) in the case of prepayment
of an ABR Borrowing, not later

 

54



--------------------------------------------------------------------------------

than 11:00 a.m., New York City time, on the date of prepayment. Each such notice
shall be irrevocable. Each such notice shall specify the prepayment date, the
principal amount of each Borrowing or portion thereof to be prepaid and, in the
case of a mandatory prepayment, a reasonably detailed calculation of the amount
of such prepayment. Promptly following receipt of any such notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Such
notice to the Lenders may be by electronic communication. Each prepayment of a
Borrowing shall be applied ratably to the Loans included in the prepaid
Borrowing and otherwise in accordance with this Section 2.10. Prepayments shall
be accompanied by accrued interest to the extent required by Section 2.06.

(iv) Waiver of Mandatory Prepayments. Notwithstanding the foregoing provisions
of this Section 2.10, (i) in the case of any mandatory prepayment of the Loans
on or prior to the date that is six months after the Closing Date, Lenders may
waive, by written notice to Borrower and the Administrative Agent on or before
the date on which such mandatory prepayment would otherwise be required to be
made hereunder, the right to receive the amount of such mandatory prepayment of
the Loans, (ii) if any Lender or Lenders elect to waive the right to receive the
amount of such mandatory prepayment, all of the amount that otherwise would have
been applied to mandatorily prepay the Loans of such Lender or Lenders shall be
offered by Borrower to the remaining non-waiving Lender or Lenders on a pro rata
basis, based on the respective principal amounts of their outstanding Loans,
(iii) if and to the extent any such non-waiving Lender does not elect by written
notice to Borrower and the Administrative Agent within three Business Days
following the date on which the offer is made pursuant to clause (ii) above to
accept such offer, such Lender shall be deemed to have rejected such offer, and
(iv) any amounts not applied to the prepayment of Loans pursuant to clause (ii)
or clause (iii) above may be retained by Borrower and used in accordance with
the terms herein

Notwithstanding any other provisions of this Section 2.10, (A) to the extent
that (v) any of or all the Net Cash Proceeds of any Asset Sale by a Foreign
Subsidiary giving rise to a mandatory prepayment pursuant to Section 2.10(c),
(w) any of or all the Net Cash Proceeds of any Equity Issuance made by a Foreign
Subsidiary giving rise to a mandatory prepayment pursuant to Section 2.10(d),
(x) any of or all the Net Cash Proceeds from Extraordinary Receipts received by
a Foreign Subsidiary giving rise to a mandatory prepayment pursuant to
Section 2.10(e), (y) any of or all the Net Cash Proceeds of any Debt Issuance by
a Foreign Subsidiary giving rise to a mandatory prepayment pursuant to
Section 2.10(f) or (z) any of or all the Net Cash Proceeds of any Casualty Event
of a Foreign Subsidiary giving rise to a mandatory prepayment pursuant to
Section 2.10(g), in each case are prohibited or delayed by applicable local law
from being repatriated to the United States, the portion of such Net Cash
Proceeds so affected will not be required to be applied to repay Loans at the
times provided in this Section 2.10 but may be retained by the applicable
Foreign Subsidiary so long as the applicable local law will not permit
repatriation to the United States (Borrower hereby agreeing to use commercially
reasonable efforts to cause the applicable Foreign Subsidiary to promptly take
all actions required by the applicable local law to permit such repatriation),
and once such repatriation of such affected Net Cash Proceeds is permitted under
the applicable local law, such repatriation will be immediately

 

55



--------------------------------------------------------------------------------

effected and such repatriated Net Cash Proceeds will be promptly (and in any
event not later than five Business Days after such repatriation) applied (net of
additional taxes payable or reserved against as a result thereof) to the
repayment of the Loans pursuant to Section 2.10 and (B) to the extent that
Borrower has determined in good faith that repatriation of any or all of the Net
Cash Proceeds described in clause (A) above would have a material adverse tax
consequence to such Foreign Subsidiary or the Borrower (directly or indirectly)
(Borrower hereby agreeing to use commercially reasonable efforts to cause the
applicable Foreign Subsidiary to promptly take all customary actions to
eliminate any material adverse tax consequence), the Net Cash Proceeds so
affected shall not be required to be applied to repay the Loans at the times
required by this Section 2.l0 and may be retained by the applicable Foreign
Subsidiary so long as repatriation would result in a material adverse tax
consequence with respect to such Net Cash Proceeds.

Section 2.11 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(i) the Administrative Agent determines (which determination shall be final and
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBOR Rate for such Interest Period; or

(ii) the Administrative Agent is advised in writing by the Required Lenders that
the Adjusted LIBOR Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

then the Administrative Agent shall give written notice thereof to Borrower and
the Lenders as promptly as practicable thereafter and, until the Administrative
Agent notifies Borrower and the Lenders that the circumstances giving rise to
such notice no longer exist, (i) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective and (ii) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing.

Section 2.12 Increased Costs; Change in Legality. (a) If any Change in Law
shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against property of, deposits with
or for the account of, or credit extended by or participated in by, any Lender
(except any such reserve requirement reflected in the Adjusted LIBOR Rate);

(ii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Eurodollar Loans
made by such Lender; or

(iii) subjects any Lender or the Administrative Agent to any Taxes (other than
(A) Indemnified Taxes indemnified pursuant to Section 2.15 and (B) Excluded
Taxes) on its Loans, principal, letters of credit, Commitments, or other
Obligations, or its deposits, reserves, other liabilities or capital
attributable thereto;

 

56



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lender, by an amount that such Lender reasonably deems to be material, of making
or maintaining any Eurodollar Loan (or of maintaining its obligation to make any
such Loan) or to reduce the amount of any sum received or receivable by such
Lender or the Administrative Agent hereunder (whether of principal, interest or
otherwise), then Borrower will pay to such Lender or the Administrative Agent,
upon its demand, such additional amount or amounts as will compensate such
Lender or the Administrative Agent for such additional costs incurred or
reduction suffered, it being understood that, to the extent duplicative of the
provisions of Section 2.15, this Section 2.12 shall not apply to Taxes. If any
Lender becomes entitled to claim any additional amounts pursuant to this
paragraph, it shall promptly notify Borrower (with a copy to the Administrative
Agent) of the event by reason of which it has become so entitled. The protection
of this Section 2.12 shall be available to each Lender regardless of any
possible contention of the invalidity or inapplicability of the Change in Law
that shall have occurred or been imposed.

(b) If any Lender determines (in good faith, but in its sole absolute
discretion) that any Change in Law regarding Capital Requirements has or would
have the effect of reducing the rate of return on such Lender’s capital or on
the capital of such Lender’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy),
then from time to time Borrower will pay to such Lender such additional amount
or amounts as will compensate such Lender or such Lender’s holding company, for
any such reduction suffered.

(c) A certificate of a Lender setting forth in reasonable detail the amount or
amounts necessary to compensate such Lender or its holding company, as the case
may be, as specified in Sections 2.12(a) or (b) shall be delivered to Borrower
(with a copy to the Administrative Agent) and shall be conclusive and binding
absent manifest error. Borrower shall pay such Lender the amount shown as due on
any such certificate within three Business Days after receipt thereof.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 2.12 shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that Borrower shall not be required to
compensate a Lender for any increased costs or reductions incurred more than 365
days prior to the date that such Lender notifies Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s intention
to claim compensation therefor; provided further that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
365-day period referred to above shall be extended to indicate the period of
retroactive effect thereof.

 

57



--------------------------------------------------------------------------------

(e) Notwithstanding any other provision of this Agreement, if any Change in Law
shall make it unlawful for any Lender to make or maintain any Eurodollar Loan or
to give effect to its obligations as contemplated hereby with respect to any
Eurodollar Loan, then, by written notice to Borrower and to the Administrative
Agent:

(i) such Lender may declare that Eurodollar Loans will not thereafter (for the
duration of such unlawfulness (as determined in good faith by such Lender)) be
made by such Lender hereunder (or be continued for additional Interest Periods
and ABR Loans will not thereafter (for such duration) be converted into
Eurodollar Loans), whereupon any request for a Eurodollar Loan (or to convert an
ABR Loan to a Eurodollar Loan or to continue a Eurodollar Loan for an additional
Interest Period) shall, as to such Lender only, be deemed a request for an ABR
Loan (or a request to continue an ABR Loan as such for an additional Interest
Period or to convert a Eurodollar Loan into an ABR Loan, as the case may be),
unless such declaration shall be subsequently withdrawn by such Lender by
written notice to Borrower and to the Administrative Agent; and

(ii) such Lender may require that all outstanding Eurodollar Loans made by it be
converted to ABR Loans, in which event all such Eurodollar Loans shall be
automatically converted to ABR Loans as of the effective date of such notice as
provided in Section 2.12(f).

In the event any Lender shall exercise its rights under clause (i)or (ii)above,
all payments and prepayments of principal that would otherwise have been applied
to repay the Eurodollar Loans that would have been made by such Lender or the
converted Eurodollar Loans of such Lender shall instead be applied to repay the
ABR Loans made by such Lender in lieu of, or resulting from the conversion of,
such Eurodollar Loans.

(f) For purposes of Section 2.12(e), a notice to Borrower by any Lender shall be
effective as to each Eurodollar Loan made by such Lender, if lawful, on the last
day of the Interest Period then applicable to such Eurodollar Loan; in all other
cases such notice shall be effective on the date of receipt by Borrower.

Section 2.13 Breakage Payments. In the event of (a) the payment or prepayment,
whether optional or mandatory, of any principal of any Eurodollar Loan earlier
than the last day of an Interest Period applicable thereto (including as a
result of an Event of Default), (b) the conversion of any Eurodollar Loan
earlier than the last day of the Interest Period applicable thereto, (c) the
failure to borrow, convert, continue or prepay any Eurodollar Loan on the date
specified in any notice delivered pursuant hereto or (d) the assignment of any
Eurodollar Loan earlier than the last day of the Interest Period applicable
thereto as a result of a request by Borrower pursuant to Section 2.16, then, in
any such event, Borrower shall compensate each Lender for the loss, cost and
expense attributable to such event. In the case of a Eurodollar Loan, such loss,
cost or expense to any Lender shall be deemed to include an amount determined by
such Lender to be the excess, if any, of (i) the amount of interest that would
have accrued on the principal amount of such Loan had such event not occurred,
at the Adjusted LIBOR Rate

 

58



--------------------------------------------------------------------------------

excluding the Applicable Margin that would have been applicable to such Loan,
for the period from the date of such event to the last day of the then current
Interest Period therefor (or, in the case of a failure to borrow, convert or
continue a Eurodollar Loan, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest that would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for Dollar
deposits of a comparable amount and period from other banks in the Eurodollar
market. A certificate of any Lender setting forth in reasonable detail any
amount or amounts that such Lender is entitled to receive pursuant to this
Section 2.13 shall be delivered to Borrower (with a copy to the Administrative
Agent) and shall be conclusive and binding absent manifest error. Borrower shall
pay such Lender the amount shown as due on any such certificate within three
Business Days after receipt thereof.

Section 2.14 Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
(a) Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest, fees or of
amounts payable under Section 2.12, 2.13 or 2.15, or otherwise) on or before the
time expressly required hereunder or under such other Loan Document for such
payment (or, if no such time is expressly required, prior to 1:00 p.m., New York
City time), on the date when due, in immediately available funds, without
setoff, deduction or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent,
except that payments pursuant to Sections 2.12, 2.13, 2.15 and 10.03 shall be
made directly to the persons entitled thereto and payments pursuant to other
Loan Documents shall be made to the persons specified therein. The
Administrative Agent shall distribute any such payments received by it for the
account of any other person to the appropriate recipient promptly following
receipt thereof. If any payment under any Loan Document shall be due on a day
that is not a Business Day, unless specified otherwise, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments under each Loan Document shall be made in Dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.

(c) If any Lender shall, by exercising any right of setoff or counterclaim
(including pursuant to Section 10.08) or otherwise (including by exercise of its
rights under the Security Documents), obtain payment in respect of any principal
of or interest on any of its Loans resulting in such Lender receiving payment of
a greater proportion of the aggregate

 

59



--------------------------------------------------------------------------------

amount of its Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Loans of other Lenders
to the extent necessary so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this Section 2.14(c) shall not be construed to apply to any
payment made by Borrower pursuant to and in accordance with the express terms of
this Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of its Loans to any Eligible Assignee or participant,
other than to any Company or any Affiliates thereof (as to which the provisions
of this Section 2.14(c) shall apply). Each Loan Party consents to the foregoing
and agrees, to the extent it may effectively do so under applicable Legal
Requirements, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against each Loan Party rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Loan Party in the amount of such participation. If
under applicable Insolvency Law any Secured Party receives a secured claim in
lieu of a setoff or counterclaim to which this Section 2.14(c) applies, such
Secured Party shall to the extent practicable, exercise its rights in respect of
such secured claim in a manner consistent with the rights to which the Secured
Party is entitled under this Section 2.14(c) to share in the benefits of the
recovery of such secured claim.

(d) Unless the Administrative Agent shall have received written notice from
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that Borrower will not make such
payment, the Administrative Agent may assume that Borrower has made such payment
on such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if Borrower has not in
fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules or practices on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to 2.14(d) or 10.03(e), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

Section 2.15 Taxes. (a) Any and all payments by or on account of any obligation
of the Loan Parties hereunder or under any other Loan Document shall be made
without setoff, counterclaim or other defense and free and clear of and without
deduction, reduction or

 

60



--------------------------------------------------------------------------------

withholding for any and all Indemnified Taxes or Other Taxes; provided that if
any Indemnified Taxes or Other Taxes shall be required by applicable Legal
Requirements to be deducted or withheld from such payments, then (i) the sum
payable by the relevant Loan Party shall be increased as necessary so that after
making all such required deductions (including such deductions, reductions or
withholdings applicable to additional sums payable under this Section 2.15) the
Administrative Agent or any Lender, as the case may be, receives an amount equal
to the sum it would have received had no such deductions, reductions or
withholdings been made, (ii) the relevant Loan Party, if applicable, shall make
such deductions, reductions or withholdings and (iii) the relevant Loan Party,
if applicable, shall timely pay the full amount so deducted or withheld to the
relevant Governmental Authority in accordance with applicable Legal
Requirements.

(b) In addition, and without any duplication, the Loan Parties shall timely pay
to the relevant Governmental Authority in accordance with applicable Legal
Requirements, or at the option of the Administrative Agent reimburse it for
payment of, any Other Taxes.

(c) The Loan Parties shall jointly and severally indemnify the Administrative
Agent and each Lender, within three Business Days after written demand therefor,
for the full amount of any Indemnified Taxes or Other Taxes paid by the
Administrative Agent or such Lender, as the case may be, on or with respect to
any payment by or on account of any obligation of any Loan Party hereunder or
under any other Loan Document (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this
Section 2.15) and any penalties, interest and reasonable out-of-pocket expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to a Loan Party by a Lender (in each case, with a copy
delivered concurrently to the Administrative Agent), or by the Administrative
Agent on its own behalf or on behalf of a Lender, shall be conclusive absent
manifest error.

(d) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that any Loan Party has not already indemnified
the Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 10.04(e) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (d).

 

61



--------------------------------------------------------------------------------

(e) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
and in any event within 30 days following any such payment being due, by any
Loan Party to a Governmental Authority, such Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the Tax Return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(f) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which Borrower is resident
for tax purposes, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to Borrower (with a copy
to the Administrative Agent), at the time or times prescribed by applicable
Legal Requirements, such properly completed and executed documentation
prescribed by applicable Legal Requirements or reasonably requested by Borrower
or the Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. Without limiting the generality
of the foregoing, each Foreign Lender shall (i) furnish to Borrower and the
Administrative Agent either (a) two accurate and complete originally executed
U.S. Internal Revenue Service Form W-8BEN (or successor form), (b) two accurate
and complete originally executed U.S. Internal Revenue Service Form W-8ECI (or
successor form) (c) two accurate and complete originally executed U.S. Internal
Revenue Service Form W-8EXP (or successor form) or (d) two accurate and complete
originally executed U.S. Internal Revenue Service Form W-8IMY (or successor
form) (with any required attachments), certifying, in each case, to such Foreign
Lender’s legal entitlement to an exemption or reduction from U.S. federal
withholding tax with respect to all payments hereunder, and (ii) to the extent
it may lawfully do so at such times, upon reasonable request by Borrower or the
Administrative Agent, provide a new Form W-8BEN (or successor form), Form W-8ECI
(or successor form), Form W-8EXP (or successor form) or Form W8IMY (or successor
form) upon the expiration or obsolescence of any previously delivered form to
reconfirm any complete exemption from, or any entitlement to a reduction in,
U.S. federal withholding tax with respect to any payment hereunder (or shall
promptly notify Borrower and the Administrative Agent of its legal inability to
provide such form); provided that any Foreign Lender (or other beneficial owner
of a payment hereunder) that is relying on the so-called “portfolio interest
exemption” within the meaning of Section 881(c) of the Code shall also furnish a
“U.S. Tax Compliance Certificate” in the form of Exhibit L if it is furnishing a
Form W-8BEN. Any Lender that is not a Foreign Lender shall (i) furnish to
Borrower and the Administrative Agent two accurate and complete originally
executed U.S. Internal Revenue Service Form W-9 (or successor form) certifying
its exemption from backup withholding, or shall otherwise establish an exemption
from U.S. backup withholding and (ii) upon reasonable request by Borrower or the
Administrative Agent, provide a new From W-9 (or successor form) upon the
expiration or obsolescence of any previously delivered form.

 

62



--------------------------------------------------------------------------------

(g) If a payment made to a Lender hereunder may be subject to U.S. federal
withholding tax under FATCA, such Lender shall deliver to Borrower and the
Administrative Agent, at the time or times prescribed by law and at such time or
times reasonably requested by Borrower or the Administrative Agent, such
documentation prescribed by applicable Legal Requirements and such additional
documentation reasonably requested by Borrower or the Administrative Agent to
comply with its obligations under FATCA, to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this
Section 2.15(g), the term “FATCA” shall include any amendments to FATCA after
the date hereof.

(h) If the Administrative Agent or a Lender (or an assignee) determines in its
sole discretion that it has received a refund of any Indemnified Taxes or Other
Taxes as to which it has been indemnified by Borrower or with respect to which
Borrower has paid additional amounts pursuant to this Section 2.15, it shall pay
over such refund to Borrower (but only to the extent of indemnity payments made,
or additional amounts paid, by Borrower under this Section 2.15 with respect to
the Indemnified Taxes or the Other Taxes giving rise to such refund), net of all
reasonable out-of-pocket expenses of the Administrative Agent or such Lender (or
assignee) and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, however, that if
the Administrative Agent or such Lender (or assignee) is required to repay all
or a portion of such refund to the relevant Governmental Authority, Borrower,
upon the request of the Administrative Agent or such Lender (or assignee), shall
repay the amount paid over to Borrower that is required to be repaid (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender (or assignee) within three
Business Days after receipt of written notice that the Administrative Agent or
such Lender (or assignee) is required to repay such refund (or a portion
thereof) to such Governmental Authority. Nothing contained in this
Section 2.15(h) shall require the Administrative Agent or any Lender (or
assignee) to make available its Tax Returns or any other information which it
reasonably deems confidential or privileged to Borrower or any other person.
Notwithstanding anything to the contrary, in no event will the Administrative
Agent or any Lender (or assignee) be required to pay any amount to Borrower the
payment of which would place the Administrative Agent or such Lender (or
assignee) in a less favorable net after-tax position than the Administrative
Agent or such Lender (or assignee) would have been in if the additional amounts
giving rise to such refund of any Indemnified Taxes or Other Taxes had never
been paid.

Section 2.16 Mitigation Obligations; Replacement of Lenders.

(a) Mitigation of Obligations. If any Lender requests compensation under
Section 2.12(a) or (b), or if Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.15, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the reasonable judgment of such Lender, such
designation or

 

63



--------------------------------------------------------------------------------

assignment (i) would eliminate or reduce materially amounts payable pursuant to
Section 2.12(a), 2.12(b) or 2.15, as the case may be, in the future, (ii) would
not subject such Lender to any unreimbursed cost or expense, (iii) would not
require such Lender to take any action inconsistent with its internal policies
or legal or regulatory restrictions, and (iv) would not otherwise be
disadvantageous to such Lender. Borrower shall pay all reasonable and documented
costs and expenses incurred by any Lender in connection with any such
designation or assignment. A certificate setting forth such costs and expenses
submitted by such Lender to the Administrative Agent shall be conclusive absent
manifest error.

(b) Replacement of Lenders. In the event (i) any Lender delivers a certificate
requesting compensation pursuant to Section 2.12(a) or (b), (ii) any Lender
delivers a notice described in Section 2.12(e), (iii) Borrower is required to
pay any additional amount to any Lender or any Governmental Authority on account
of any Lender pursuant to Section 2.15, (iv) any Lender fails to consent to any
amendment, waiver or other modification of any Loan Document requested by
Borrower that requires the consent of 100% of the Lenders or 100% of all
affected Lenders and, which, in each case, has been consented to by all other
Lenders or all other affected Lenders, as the case may be, or (v) any Lender
defaults in its obligations to make Loans or other extensions of credit
hereunder, Borrower may, at its sole expense and effort (including with respect
to the processing and recordation fee referred to in Section 10.04(b)), upon
notice to such Lender and the Administrative Agent, require such Lender to
transfer and assign, without recourse (in accordance with and subject to the
restrictions contained in Section 10.04), all of its interests, rights and
obligations under this Agreement to an Eligible Assignee which shall assume such
assigned obligations (which Eligible Assignee may be another Lender, if a Lender
accepts such assignment); provided that (w) no Default shall have occurred and
be continuing, (x) such assignment shall not conflict with any applicable Legal
Requirement, (y) Borrower shall have received the prior written consent of the
Administrative Agent, which consent shall not unreasonably be withheld or
delayed, and (z) Borrower or such assignee shall have paid to the affected
Lender in immediately available funds an amount equal to the sum of the
principal of and interest and any prepayment premium or penalty (if any) accrued
to the date of such payment on the outstanding Loans of such Lender affected by
such assignment plus all Fees and other amounts owing to or accrued for the
account of such Lender (including any amounts under Sections 2.12 and 2.13);
provided further that, if prior to any such transfer and assignment the
circumstances or event that resulted in such Lender’s claim for compensation
under Section 2.12(a) or (b) or notice under Section 2.12(e) or the amounts paid
pursuant to Section 2.15, as the case may be, cease to cause such Lender to
suffer increased costs or reductions in amounts received or receivable or
reduction in return on capital, or cease to have the consequences specified in
Section 2.12(e), or cease to result in amounts being payable under Section 2.15,
as the case may be (including as a result of any action taken by such Lender
pursuant to Section 2.16(a)), or if such Lender shall waive its right to claim
further compensation under Section 2.12(a) or (b) in respect of such
circumstances or event or shall withdraw its notice under Section 2.12(e) or
shall waive its right to further payments under Section 2.15 in respect of such
circumstances or event or shall consent to the proposed amendment, waiver,
consent or other modification, as the case may be, then such Lender shall not
thereafter be required to make

 

64



--------------------------------------------------------------------------------

any such transfer and assignment hereunder. Each Lender hereby grants to the
Administrative Agent an irrevocable power of attorney (which power is coupled
with an interest) to execute and deliver, on behalf of such Lender as assignor,
any Assignment and Assumption necessary to effectuate any assignment of such
Lender’s interests hereunder in the circumstances contemplated by this
Section 2.16(b).

(c) Defaulting Lenders. Anything contained herein to the contrary
notwithstanding, in the event that any Lender becomes a Defaulting Lender, then
(i) during any Default Period (as defined below) with respect to such Defaulting
Lender, such Defaulting Lender shall be deemed not to be a “Lender”, and the
amount of such Defaulting Lender’s Commitments and Loans shall be excluded for
purposes of voting, and the calculation of voting, on any matters (including the
granting of any consents or waivers) with respect to any of the Loan Documents,
except that the amount of such Defaulting Lender’s Commitments and Loans shall
be included for purposes of voting, and the calculation of voting, on the
matters set forth in Section 10.02(b)(i)-(ix) (including the granting of any
consents or waivers) only to the extent that any such matter disproportionately
affects such Defaulting Lender and (ii) to the extent permitted by applicable
Legal Requirements, until such time as the Default Excess with respect to such
Defaulting Lender shall have been reduced to zero, (A) any voluntary prepayment
of the Loans pursuant to Section 2.10(a) shall, if Borrower so directs at the
time of making such voluntary prepayment, be applied to the Loans of other
Lenders in accordance with Section 2.10(a) as if such Defaulting Lender had no
Loans outstanding, and (B) any mandatory prepayment of the Loans pursuant to
Section 2.10 shall, if Borrower so directs at the time of making such mandatory
prepayment, be applied to the Loans of other Lenders (but not to the Loans of
such Defaulting Lender) in accordance with Section 2.10, it being understood and
agreed that Borrower shall be entitled to retain any portion of any mandatory
prepayment of the Loans that is not paid to such Defaulting Lender solely as a
result of the operation of the provisions of this clause (B).

For purposes of this Agreement, (i) “Funding Default” means, with respect to any
Defaulting Lender, the occurrence of any of the events set forth in the
definition of “Defaulting Lender,” (ii) “Defaulted Loan” means the Loans of a
Defaulting Lender; (iii) “Default Period” means, with respect to any Defaulting
Lender, the period commencing on the date of the applicable Funding Default and
ending on the earliest of the following dates: (a) the date on which all
Commitments are cancelled or terminated and/or the Obligations and the Specified
Hedging Agreement Obligations (as defined in the Security Agreement) are
declared or become immediately due and payable, (b) with respect to any Funding
Default, the date on which (1) such Defaulting Lender shall have delivered to
Borrower and the Administrative Agent a written reaffirmation of its intention
to honor its obligations under this Agreement with respect to its Commitment(s),
and (b) the date on which Borrower, the Administrative Agent and the Required
Lenders waive all Funding Defaults of such Defaulting Lender in writing.

 

65



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to the Administrative Agent, the
Collateral Agent and each of the Lenders (with references in this Article III to
the Companies being references thereto after giving effect to the Transactions
unless otherwise expressly stated) on the Closing Date that:

Section 3.01 Organization; Powers. Each Company (a) is duly incorporated or
organized and validly existing under the laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to carry
on its business as now conducted and (c) is qualified, licensed and in good
standing to do business in every jurisdiction where such qualification is
required, except in such jurisdictions where the failure to so qualify, be
licensed or be in good standing could not reasonably be expected to result in a
Material Adverse Effect.

Section 3.02 Authorization; Enforceability. The Transactions to be entered into
by each Loan Party are within such Loan Party’s powers and have been duly
authorized by all necessary corporate or other organizational action on the part
of each such Loan Party. This Agreement has been duly executed and delivered by
each Loan Party and constitutes, and each other Loan Document to which any Loan
Party is to be a party, when executed and delivered by such Loan Party, will
constitute, a legal, valid and binding obligation of such Loan Party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally, regardless of whether considered in a proceeding in
equity or at law.

Section 3.03 No Conflicts; No Default. The execution, delivery and performance
of this Agreement and the other Loan Documents, the borrowings hereunder and the
use of proceeds thereof (a) do not require any consent, exemption, authorization
or approval of, registration or filing with, or any other action by, any
Governmental Authority, except (i) such as have been obtained or made and are in
full force and effect, (ii) filings necessary to perfect or maintain the
perfection or priority of the Liens created by the Security Documents and
(iii) consents, approvals, exemptions, authorizations, registrations, filings,
permits or actions the failure of which to obtain or perform could not
reasonably be expected to result in a Material Adverse Effect, (b) will not
violate the Organizational Documents of any Company, (c) will not violate or
result in a default or require any consent or approval under (x) any indenture,
instrument, agreement, or other document binding upon any Company or its
property or to which any Company or its property is subject, or give rise to a
right thereunder to require any payment to be made by any Company, except for
violations, defaults or the creation of such rights that could not reasonably be
expected to result in a Material Adverse Effect or (y) any Organizational
Document, (d) will not violate any Legal Requirement in any material respect,
and (e)will not result in the creation or imposition of any Lien on any property
of any Company, except Liens created by the Security Documents. No Default or
Event of Default has occurred and is continuing.

 

66



--------------------------------------------------------------------------------

Section 3.04 Financial Statements; Projections. (a) Borrower has heretofore
delivered to the Lenders the consolidated balance sheets and related statements
of income, stockholders’ equity and cash flows of each of Borrower and Schuff
(i) as of and for the fiscal years ended December 31, 2013, December 31, 2012
and December 31, 2011 audited by and accompanied by the unqualified opinion of,
in the case of Borrower BDO USA, LLP, independent public accountants, and in the
case off Schuff, Grant Thornton LLP, independent public accountants and (ii) as
of and for the three-month period ended March 31, 2014 and for the comparable
period of the preceding fiscal year, in each case, certified by the chief
financial officer of Borrower. Such financial statements and all financial
statements delivered pursuant to Sections 5.01(a), (b) and (c) have been
prepared in accordance with GAAP consistently applied throughout the applicable
period covered, respectively, thereby and present fairly and accurately the
financial condition and results of operations and cash flows of each of Borrower
and Schuff as of the dates and for the periods to which they relate (subject to
normal year-end audit adjustments and the absence of footnotes). As of the
Closing Date, except as set forth in such financial statements, there are no
material liabilities of any Company of any kind, whether accrued, contingent,
absolute, determined, determinable or otherwise, and there is no existing
condition, situation or set of circumstances which could reasonably be expected
to result in such a liability.

(b) Borrower has heretofore delivered to the Lenders the forecasts of financial
performance of (x) Borrower and its Subsidiaries for the fiscal year 2014 and
(y) Borrower and its Subsidiaries (other than Schuff and its Subsidiaries) for
the fiscal year 2015 (the “Projections”). The Projections have been prepared in
good faith by the Loan Parties and based upon (i) the assumptions stated therein
(which assumptions are believed by the Loan Parties on the date hereof and the
Closing Date to be reasonable), (ii) accounting principles consistent with the
historical audited financial statements delivered pursuant to Section 3.04(a)
above consistently applied throughout the fiscal years covered thereby, and
(iii) the best information available to the Loan Parties as of the date hereof
and the Closing Date.

(c) Since December 31, 2013, there has been no event, change, circumstance,
condition, development or occurrence that has had, or could reasonably be
expected to result in, either individually or in the aggregate, a Material
Adverse Effect.

Section 3.05 Properties. Each Company has good and marketable title to, or valid
leasehold interests in, all its property material to its business, free and
clear of all Liens and irregularities, deficiencies and defects in title except
for Permitted Liens (or, in the case of Collateral, Permitted Collateral Liens)
and minor irregularities, deficiencies and defects in title that, individually
or in the aggregate, do not, and could not reasonably be expected to, interfere
with its ability to conduct its business as currently conducted or to utilize
such property for its intended purpose.

 

67



--------------------------------------------------------------------------------

(a) The property of the Companies, taken as a whole, (i) is in good operating
order, condition and repair (ordinary wear and tear excepted), and
(ii) constitutes all the property which is required for the business and
operations of the Companies as presently conducted.

(b) Schedule 3.05(b) contains a true and complete list of each ownership and
leasehold interest in Real Property (i) owned by any Company as of the Closing
Date and describes the type of interest therein held by such Company and
(ii) leased, subleased or otherwise occupied or utilized by any Company, as
lessee, sublessee, franchisee or licensee, as of the Closing Date and describes
the type of interest therein held by such Company and whether such lease,
sublease or other instrument requires the consent of the landlord thereunder or
other parties thereto to the Transactions.

(c) No Mortgage encumbers improved Real Property that is located in an area that
has been identified by the Secretary of Housing and Urban Development as an area
having special flood hazards within the meaning of the National Flood Insurance
Act of 1968 unless flood insurance available under such Act has been obtained in
accordance with Section 5.04.

(d) Each Company owns or has rights to use all of its property and all rights
with respect to any of the foregoing used in, necessary for or material to each
Company’s business as currently conducted. The use by each Company of its
property and all such rights with respect to the foregoing do not infringe on
the rights or other interests of any person, other than any infringement that
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect. No claim has been made and remains outstanding that
any Company’s use of any of its property does or may violate the rights of any
third party that, individually or in the aggregate, has had, or could reasonably
be expected to result in, a Material Adverse Effect. The Real Property is zoned
in all material respects to permit the uses for which such Real Property is
currently being used. The present uses of the Real Property and the current
operations of each Company’s business do not violate in any material respect any
provision of any applicable building codes, subdivision regulations, fire
regulations, health regulations or building and zoning by-laws.

(e) Except for exceptions to the following that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, there is no pending or threatened condemnation or eminent domain
proceeding with respect to, or that could affect any of the Real Property of the
Companies.

Each parcel of Real Property is taxed as a separate tax lot and is currently
being used in a manner that is consistent with and in compliance in all material
respects with the property classification assigned to it for real estate tax
assessment purposes.

Section 3.06 Intellectual Property. Each Company owns or is licensed to use,
free and clear of all Liens (other than Permitted Liens), all patents and patent
applications, trademarks, trade names, service marks, copyrights, domain names
and applications for registration thereof, technology, trade secrets,
proprietary information, inventions, know-how

 

68



--------------------------------------------------------------------------------

and processes (the “Intellectual Property”), in each case necessary for the
conduct of its business as currently conducted, except for those the failure to
own or license which, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

(a) No claim has been asserted and is pending by any person challenging or
questioning the use of any such Intellectual Property or the validity or
effectiveness of any such Intellectual Property, nor does any Loan Party know,
as of the date hereof, of any valid basis for any such claim, which, either
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect. The use of such Intellectual Property by each Company
does not infringe the rights of any person, except for such claims and
infringements which, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. Except pursuant to licenses and
other user agreements entered into by each Company in the ordinary course of
business, no Company has done anything to authorize or enable any other person
to use any such Intellectual Property. Each Company has taken commercially
reasonable actions that in the exercise of their reasonable business judgment
should have been taken to protect the secrecy, confidentiality and value of all
trade secrets used in such Company’s business.

(b) No Violations or Proceedings. (i) To the knowledge of the Loan Parties,
there is no violation by others of any right of any Company with respect to any
Intellectual Property, other than such violations that, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect,
(ii) no Company is infringing upon or misappropriating any copyright, patent,
trademark, trade secret or other intellectual property right of any other
person, except as would not reasonably be expected to have a Material Adverse
Effect, (iii) no Company is in breach of, or in default under, any license of
Intellectual Property by any other person, to such Company, except in any case
where such breach or default, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, and (iv) no
proceedings have been instituted or are pending against any Company or, to the
knowledge of the Loan Parties, threatened, and no claim against any Company has
been received by any Company, alleging any such infringement or
misappropriation, except to the extent that such proceedings or claims,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

(c) No Impairment. Neither the execution, delivery or performance of this
Agreement and the other Loan Documents, nor the consummation of the Transactions
and the other transactions contemplated hereby and thereby, will alter, impair
or otherwise affect or require the consent, approval or other authorization of
any other person in respect of any right of any Company in any Intellectual
Property, except to the extent that such alteration, impairment, effect,
consent, approval or other authorization, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

 

69



--------------------------------------------------------------------------------

(d) No Agreement or Order Materially Affecting Intellectual Property. No Company
is subject to any settlement, covenant not to sue or other instrument, agreement
or other document, or any outstanding Order, which may materially affect the
validity or enforceability or restrict in any manner such Company’s use,
licensing or transfer of any of the Intellectual Property.

Section 3.07 Equity Interests and Subsidiaries. (a) Schedule 3.07(a) sets forth
a list of (i) each Subsidiary of Borrower and its jurisdiction of incorporation
or organization as of the Closing Date and (ii) the number of each class of its
Equity Interests authorized, and the number outstanding, on the Closing Date and
the number of Equity Interests covered by all outstanding options, warrants,
rights of conversion or purchase and similar rights on the Closing Date. All
Equity Interests of each Company are duly and validly issued and are fully paid
and non-assessable, and, other than the Equity Interests of Borrower are
directly or indirectly owned by Borrower. Each Loan Party is the record and
beneficial owner of, and has good and marketable title to, the Equity Interests
pledged by (or purporting to be pledged by) it under the Security Documents,
free of any and all Liens, rights or claims of other persons, except the
security interest created by the Security Documents and any Permitted Liens that
arise by operation of applicable Legal Requirements and are not voluntarily
granted, and, as of the Closing Date, there are no outstanding warrants, options
or other rights (including derivatives) to purchase, or shareholder, voting
trust or similar agreements outstanding with respect to, or property that is
convertible into, or that requires the issuance or sale of, any such Equity
Interests (or any economic or voting interests therein).

(b) No consent of any person, including any general or limited partner, any
other member or manager of a limited liability company, any shareholder, any
other trust beneficiary or derivative counterparty, is necessary or reasonably
desirable (from the perspective of a secured party) in connection with the
creation, perfection or first priority status (or the maintenance thereof) of
the security interest of the Collateral Agent in any Equity Interests pledged to
the Collateral Agent under the Security Documents or the exercise by the
Collateral Agent or any Lender of the voting or other rights provided for in the
Security Documents or the exercise of remedies in respect of such Equity
Interests.

Section 3.08 Litigation; Compliance with Legal Requirements. (a) There are no
actions, suits, claims, disputes or proceedings at law or in equity by or before
any Governmental Authority now pending or, to the best of the knowledge of any
Loan Party, threatened against or affecting any Company or any business,
property or rights of any Company (i) that purport to affect or involve any Loan
Document or any of the Transactions or (ii) that have resulted, or could,
individually or in the aggregate, reasonably be expected to result, in a
Material Adverse Effect.

Section 3.09 Agreements. No Company is a party to any agreement, instrument or
other document or subject to any corporate or other constitutional restriction,
or any restriction under its Organizational Documents, that has resulted, or
could reasonably be expected to result, in a Material Adverse Effect.

 

70



--------------------------------------------------------------------------------

Section 3.10 Federal Reserve Regulations. (a) No Company is engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose of purchasing, buying or carrying Margin Stock.

(b) No part of the proceeds of any Credit Extension will be used, whether
directly or indirectly, and whether immediately, incidentally or ultimately, for
any purpose that entails a violation of, or that is inconsistent with, the
provisions of the regulations of the Board, including Regulation T, U or X. The
pledge of the Securities Collateral pursuant to the Security Agreement does not
violate such regulations.

Section 3.11 Investment Company Act, etc. No Company is (a) an “investment
company” or a company “controlled” by an “investment company,” as defined in, or
subject to regulation under, the Investment Company Act of 1940, as amended, or
(b)subject to regulation under any Legal Requirement (other than Regulation X)
that limits its ability to incur, create, assume or permit to exist Indebtedness
or grant any Contingent Obligation in respect of Indebtedness.

Section 3.12 Use of Proceeds. Borrower will use the proceeds of the Loans (x) to
finance the Transactions and pay any related fees and expenses, (y) for
Investments and Permitted Acquisitions in each case permitted hereunder and
(z) general corporate purposes.

Section 3.13 Taxes. Each Company has (a) timely filed or caused to be timely
filed all federal, state, local and foreign Tax Returns required to have been
filed by it and all such Tax Returns are true and correct in all material
respects and (b) duly and timely paid or caused to be duly and timely paid all
U.S. federal income Taxes and all other material Taxes (whether or not shown on
any Tax Return) due and payable by it and all material Tax assessments received
by it, except Taxes or Tax assessments that are being contested in good faith by
appropriate proceedings and for which such Company has set aside on its books
adequate reserves in accordance with GAAP. No Company has received written
notice of any threatened tax assessments, deficiencies, audits or other
proceedings and no such threatened (or any pending) tax assessments,
deficiencies, audits or other proceedings could, individually or in the
aggregate, reasonably be expected to result, in a Material Adverse Effect. No
Company has ever “participated” in a “listed transaction” within the meaning of
Treasury Regulation Section 1.6011-4(2). No Company is party to any tax sharing
or similar agreement other than any such agreement among the Companies, except
any such agreement that is not primarily concerned with the sharing of Taxes.

Section 3.14 No Material Misstatements. Borrower has disclosed to the Lenders
all agreements, instruments and corporate or other restrictions to which it or
any of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. Neither any information or similar

 

71



--------------------------------------------------------------------------------

memorandum nor any of the other reports, financial statements, certificates or
other information furnished by or on behalf of Borrower to the Administrative
Agent or any Lender in connection with the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

Section 3.15 Labor Matters. There are no strikes, lockouts or slowdowns against
any Company pending or, to the best of the knowledge of the Loan Parties,
threatened that have resulted in, or could reasonably be expected to result in,
a Material Adverse Effect. The hours worked by and payments made to employees of
any Company have not been in violation of the Fair Labor Standards Act of 1938,
as amended, or any other applicable Legal Requirement dealing with such matters
in any manner that has resulted in, or could reasonably be expected to result
in, a Material Adverse Effect. All payments due from any Company, or for which
any claim may be made against any Company, on account of wages and employee
health and welfare insurance and other benefits, have been paid or accrued as a
liability on the books of such Company except to the extent that the failure to
do so has not resulted in, and could not reasonably be expected to result in, a
Material Adverse Effect. The consummation of the Transactions will not give rise
to any right of termination or right of renegotiation on the part of any union
under any collective bargaining agreement to which any Company is bound.

Section 3.16 Solvency. Both immediately before and immediately after the
consummation of the Transactions to occur on the Closing Date and immediately
following the making of each Credit Extension and after giving effect to the
application of the proceeds of each Credit Extension, (a) the fair value of the
properties of each Loan Party will exceed its debts and liabilities,
subordinated, contingent or otherwise, (b) the present fair saleable value of
the property of each Loan Party will be greater than the amount that will be
required to pay the probable liability of its debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured, (c) each Loan Party will be able to pay its debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; (d) each Loan Party will not have
unreasonably small capital with which to conduct its business in which it is
engaged as such business is now conducted and is proposed, contemplated or about
to be conducted following the Closing Date; and (e) each Loan Party is “solvent”
within the meaning given to that term and similar terms under any United States
federal or state laws relating to fraudulent transfers and conveyances.

Section 3.17 Employee Benefit Plans. (a) Except as would reasonably be expected
to result in a Material Adverse Effect, the Company and each of its ERISA
Affiliates is in compliance with all applicable Legal Requirements, including
all applicable provisions of ERISA and the Code and the regulations and
published interpretations thereunder, with respect to all Employee Benefit Plans
and Pension Plans. Each Employee Benefit Plan that is intended to qualify under
Section 401(a) of the Code has received a favorable determination from the
Internal Revenue Service for all required amendments and to the Company’s
knowledge nothing has occurred which would prevent, or cause the loss of, such
qualification.

 

72



--------------------------------------------------------------------------------

(b) Except as would reasonably be expected to result in a Material Adverse
Effect, no ERISA Event has occurred or is expected to occur and no Pension Plan
has any Unfunded Pension Liability. Within the last six years, no Pension Plan
has been terminated, whether or not in a “standard termination” as that term is
used in Section 4041 of ERISA, nor has any Pension Plan (determined at any time
within the last six years) with an Unfunded Pension Liability been transferred
outside of the “controlled group” (within the meaning of Section 4001(a)(14) of
ERISA) of any Company or any of its ERISA Affiliates. Using actuarial
assumptions and computation methods consistent with subpart I of subtitle E of
Title IV of ERISA, the aggregate liabilities of any Company or any of its ERISA
Affiliates to all Multiemployer Plans in the event of a complete withdrawal
therefrom, as of the close of the most recent fiscal year of each such
Multiemployer Plan, have not resulted in, and could not reasonably be expected
to result in, a Material Adverse Effect.

(c) Except as would reasonably be expected to result in a Material Adverse
Effect, each Foreign Plan has been maintained in substantial compliance with its
terms and with the requirements of all Legal Requirements and has been
maintained, where required, in good standing with applicable regulatory
authorities. Except as would reasonably be expected to result in a Material
Adverse Effect, no Company has incurred any material obligation in connection
with the termination of or withdrawal from any Foreign Plan. Except as would
reasonably be expected to result in a Material Adverse Effect, the present value
of the accrued benefit liabilities (whether or not vested) under each Foreign
Plan which is funded, determined as of the end of the most recently ended,
fiscal year of the respective Company on the basis of actuarial assumptions,
each of which is reasonable, did not exceed the current value of the property of
such Foreign Plan, and for each Foreign Plan which is not funded, the
obligations of such Foreign Plan are properly accrued.

Section 3.18 Environmental Matters. (a) Except as could not reasonably be
expected, individually or in the aggregate, to result in a loss to the condition
(financial or otherwise), results of operations, assets, properties, solvency,
business, prospects or value of the Companies, individually or in the aggregate,
in excess of $2,500,000:

 

  (i) the Companies and their businesses, operations and Real Property are and
have at all times during the Companies’ ownership or lease thereof been in
compliance with, and the Companies have no liability under, any applicable
Environmental Law;

 

  (ii) the Companies have obtained all Environmental Permits required for the
conduct of their businesses and operations, and the ownership, operation and use
of their Real Property, under all applicable Environmental Laws. The Companies
are in compliance with the terms and conditions of such Environmental Permits,
and all such Environmental Permits are valid and in good standing;

 

73



--------------------------------------------------------------------------------

  (iii) there has been no Release or threatened Release or any handling,
management, generation, treatment, storage or disposal of Hazardous Materials
on, at, under or from any Real Property or facility presently or formerly owned,
leased or operated by any of the Companies or their predecessors in interest
that has resulted in, or is reasonably likely to result in, liability or
obligations by any of the Companies under Environmental Law or in an
Environmental Claim;

 

  (iv) there is no Environmental Claim pending or, to the knowledge of the Loan
Parties, threatened against any of the Companies, or relating to the Real
Property currently or formerly owned, leased or operated by any of the Companies
or relating to the operations of the Companies, and, to the knowledge of the
Loan Parties, there are no actions, activities, circumstances, conditions,
events or incidents that are reasonably likely to form the basis of such an
Environmental Claim;

 

  (v) no Company is obligated to perform any action or otherwise incur any
expense under Environmental Law, including pursuant to any Order or agreement by
which it is bound or has assumed by contract or agreement, and no Company is
conducting or financing any Response pursuant to any Environmental Law with
respect to any Real Property or any other location;

 

  (vi) no Real Property or facility owned, operated or leased by the Companies
and, to the knowledge of the Loan Parties, no Real Property or facility formerly
owned, operated or leased by any of the Companies or any of their predecessors
in interest is (i) listed or proposed for listing on the National Priorities
List as defined in and promulgated pursuant to CERCLA or (ii) listed on the
Comprehensive Environmental Response, Compensation and Liability Information
System promulgated pursuant to CERCLA or (iii) included on any similar list
maintained by any Governmental Authority that indicates that any Company has or
may have an obligation to undertake investigatory or remediation obligations
under applicable Environmental Laws;

 

  (vii) there are no underground or aboveground storage tanks, whether empty or
containing any Hazardous Material, located on any Real Property; and

 

  (viii) the execution, delivery and performance of this Agreement and the other
Loan Documents and the consummation of the Transactions and the other
transactions contemplated hereby and thereby will not require any notification,
registration, filing, reporting, disclosure, investigation, remediation or
cleanup obligations pursuant to any Governmental Real Property Disclosure
Requirements or any other Environmental Law.

 

74



--------------------------------------------------------------------------------

Section 3.19 Insurance. Schedule 3.19 sets forth a true, complete and accurate
description in reasonable detail of all insurance maintained by each Company as
of the Closing Date. Each Company has insurance in such amounts and covering
such risks and liabilities as are customary for companies of a similar size
engaged in similar businesses in similar locations. All insurance maintained by
the Companies is in full force and effect, all premiums have been duly paid, no
Company has received notice of violation, invalidity or cancellation thereof,
the Premises, and the use, occupancy and operation thereof, comply in all
material respects with all Insurance Requirements, and there exists no default
under any Insurance Requirement.

Section 3.20 Reserved.

Section 3.21 Anti-Terrorism Law; Foreign Corrupt Practices Act. (a) No Company
and, to the knowledge of the Loan Parties, none of its Affiliates is in
violation of any Legal Requirements relating to terrorism or money laundering
(“Anti-Terrorism Laws”), including Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001 (the “Executive Order”), and the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001, Public Law 107-56 (the “Patriot Act”).

(b) No Company and to the knowledge of the Loan Parties, no Affiliate or broker
or other agent of any Loan Party acting or benefiting in any capacity in
connection with the Credit Extensions currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”); and Borrower will not directly or indirectly use the
proceeds of the Loans or otherwise make available such proceeds to any Person,
for the purpose of financing the activities of any Person currently subject to
any U.S. sanctions administered by OFAC.

(c) No Company and, to the knowledge of the Loan Parties, no broker or other
agent of any Company acting in any capacity in connection with the Loans
(i) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any person described in
Section 3.22(b), (ii) deals in, or otherwise engages in any transaction relating
to, any property or interests in property blocked pursuant to the Executive
Order, or (iii) engages in or conspires to engage in any transaction that evades
or avoids, or has the purpose of evading or avoiding, or attempts to violate,
any of the prohibitions set forth in any Anti-Terrorism Law.

(d) No Company nor any director or officer, nor to the knowledge of the Loan
Parties, any agent, employee or other person acting, directly or indirectly, on
behalf of any Company, has, in the course of its actions for, or on behalf of,
any Company, directly or indirectly (i)used any corporate funds for any unlawful
contribution, gift, entertainment or other

 

75



--------------------------------------------------------------------------------

unlawful expenses relating to political activity; (ii)made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii)violated or is in violation of any provision
of the U.S. Foreign Corrupt Practices Act of 1977; or (iv)made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment to
any foreign or domestic government official or employee.

ARTICLE IV

CONDITIONS TO CREDIT EXTENSIONS

Section 4.01 Conditions to Initial Credit Extension. The obligation of each
Lender to fund the initial Credit Extension requested to be made by it shall be
subject to the prior or concurrent satisfaction of each of the conditions
precedent set forth in this Section 4.01.

(a) Loan Documents. All legal matters incident to this Agreement, the Credit
Extensions hereunder and the other Loan Documents shall be reasonably
satisfactory to the Lenders and to the Administrative Agent and there shall have
been delivered to the Administrative Agent a properly executed counterpart of
each of the Loan Documents and the Perfection Certificate.

(b) Corporate Documents. The Administrative Agent shall have received:

(i) a certificate of the secretary or assistant secretary of each Loan Party
dated the Closing Date, certifying (A) that attached thereto is a true and
complete copy of each Organizational Document of such Loan Party certified (to
the extent applicable) as of a recent date by the Secretary of State of the
state of its incorporation or organization, as the case may be, (B) that
attached thereto is a true and complete copy of resolutions duly adopted by the
Board of Directors of such Loan Party authorizing the execution, delivery and
performance of the Loan Documents to which such person is a party and, in the
case of Borrower, the Credit Extensions hereunder, and that such resolutions
have not been modified, rescinded or amended and are in full force and effect
and (C) as to the incumbency and specimen signature of each officer executing
any Loan Document or any other document delivered in connection herewith on
behalf of such Loan Party (together with a certificate of another officer as to
the incumbency and specimen signature of the secretary or assistant secretary
executing the certificate required by this clause (i));

(ii) a certificate as to the good standing of each Loan Party (in so-called
“long-form” if available) as of a recent date, from such Secretary of State; and

(iii) such other documents, instruments or certificates as the Lenders or the
Administrative Agent may reasonably request.

 

76



--------------------------------------------------------------------------------

(c) Officers’ Certificate. The Administrative Agent shall have received a
certificate, dated the Closing Date and signed by a Responsible Officer of
Borrower, confirming compliance with the conditions precedent set forth in
Sections 4.02(b) and (c).

(d) Financings and Other Transactions, Etc. (1) Each of the Transaction
Documents shall be in form and substance reasonably satisfactory to the
Administrative Agent and the Arranger, and shall be in full force and effect on
the Closing Date. The Transactions shall have been consummated or shall be
consummated simultaneously on the Closing Date, in each case in accordance with
the terms hereof and the terms of the Transaction Documents, without the waiver
or amendment of any such terms not approved by the Administrative Agent and the
Arranger other than any waiver or amendment thereof that is not materially
adverse to the interests of the Lenders.

(2) The Lenders shall be reasonably satisfied with the capitalization, the terms
and conditions of any equity arrangements and the corporate or other
organizational structure of the Companies.

(3) The proceeds of the Convertible Preferred Stock, together with the proceeds
of the Loans to be made hereunder on the Closing Date, shall be sufficient to
pay in full the cash consideration for the Acquisition and all related fees,
commissions and expenses.

(e) Financial Statements; Pro Forma Balance Sheet; Projections. The Lenders
shall have received and shall be reasonably satisfied with the form and
substance of the financial statements described in Section 3.04 and with the
forecasts and projections of the financial performance of Borrower and its
Subsidiaries (including the Projections).

(f) Indebtedness. After giving effect to the Transactions and the other
transactions contemplated hereby, no Company shall have outstanding any
Indebtedness other than (i) the Loans and Credit Extensions hereunder, (ii) the
Indebtedness listed on Schedule 6.01(b), (iii) Indebtedness owed to any Loan
Party and (iv) Indebtedness of Schuff or any Subsidiary of Schuff owing to
Schuff or a Subsidiary of Schuff.

(g) Opinions of Counsel. The Administrative Agent shall have received, on behalf
of itself, the other Agents, the Arranger and the Lenders, a favorable written
opinion of Paul, Weiss, Rifkind, Wharton & Garrison LLP, special counsel for the
Loan Parties, substantially to the effect set forth in Exhibit N-1 (A) dated the
Closing Date, (B) addressed to the Agents and the Lenders and (C) covering such
matters relating to the Loan Documents and the Transactions as the
Administrative Agent shall reasonably request.

 

77



--------------------------------------------------------------------------------

(h) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate (a “Solvency Certificate”) in the form of Exhibit M, dated
the Closing Date and signed by the chief financial officer of Borrower.

(i) Legal Requirements. The Lenders shall be reasonably satisfied that each
Company, and the Transactions shall be in full compliance with all material
Legal Requirements, including Regulations T, U and X of the Board, and shall
have received satisfactory evidence of such compliance reasonably requested by
them.

(j) Consents. The Lenders shall be reasonably satisfied that all requisite
Governmental Authorities, equityholders and third parties shall have approved,
authorized or consented to the Transactions, and there shall be no governmental
or judicial action, actual or threatened, that has or would have, individually
or in the aggregate, a reasonable likelihood of restraining, preventing or
imposing burdensome conditions on the Transactions or the other transactions
contemplated hereby.

(k) Litigation. There shall not exist any claim, action, suit, investigation,
litigation or proceeding pending or threatened by or before any court, or any
governmental, administrative or regulatory agency or authority, domestic or
foreign, that, in the reasonable opinion of the Administrative Agent or any
Lender (a) has had, or could reasonably be expected to result in, a Material
Adverse Effect or (b) adversely affects the ability of any Company to perform
its obligations under the Loan Documents or the Acquisition Documents to which
such Company is a party, or the ability of the parties to consummate the
financings contemplated hereby or the other Transactions.

(l) Sources and Uses. The sources and uses of the Credit Extensions shall be as
set forth in Section 3.12.

(m) Fees. The Arranger and Administrative Agent shall have received all Fees and
other amounts due and payable on or prior to the Closing Date, including, to the
extent invoiced, reimbursement or payment of all reasonable documented
out-of-pocket expenses (including the survey charges and recording taxes and
fees and the legal fees and reasonable expenses of Latham & Watkins LLP, special
counsel to the Administrative Agent and Arranger, and the reasonable fees and
expenses of any local counsel, foreign counsel, appraisers, consultants and
other advisors) required to be reimbursed or paid by the Loan Parties hereunder
or under any other Loan Document.

(n) Personal Property Requirements. The Collateral Agent shall have received:

(i) all certificates, agreements or instruments representing or evidencing the
Securities Collateral (other than (x) stock certificates representing Equity
interests in Primus Telecommunications, Inc. and (y) subject to Section 5.14,
stock certificates representing Equity Interests in Schuff and its Subsidiaries
or any Foreign Subsidiary) accompanied by instruments of transfer and stock
powers undated and endorsed in blank;

 

78



--------------------------------------------------------------------------------

(ii) Reserved.

(iii) all other certificates, agreements or instruments necessary to perfect the
Collateral Agent’s security interest in all Chattel Paper, all Instruments and
all Investment Property of each Loan Party (as each such term is defined in, and
to the extent required by, the Security Agreement);

(iv) UCC financing statements in appropriate form for filing under the UCC,
short form grants of security interests in U.S. federally registered trademarks
and applications therefor (excluding intent-to-use trademark applications unless
and until the conditions described in the Security Agreement are met), U.S.
federally issued patents and applications therefor, and U.S. federally
registered copyrights and applications therefor, substantially in the form
attached to the Security Agreement, duly executed by each Company, and such
other documents under applicable Legal Requirements in each jurisdiction as may
be necessary or appropriate or, in the reasonable opinion of the Collateral
Agent, desirable to perfect the Liens created, or purported to be created, by
the Security Documents;

(v) certified copies, each as of a recent date, of (x) the UCC searches required
by the Perfection Certificate, (y) tax and judgment lien searches, bankruptcy
and pending lawsuit searches or equivalent reports or searches listing all
effective lien notices or comparable documents that name any Company as debtor
and that are filed in the state and county jurisdictions in which any Company is
organized or maintains its principal place of business, and (z) such other
searches that the Collateral Agent deems necessary or appropriate;

(vi) evidence reasonably acceptable to the Collateral Agent of payment or
arrangements for payment by the Loan Parties of all applicable filing or
recording taxes, fees, charges, costs and expenses required for the filing or
recording of the Security Documents.

(o) Insurance. The Administrative Agent shall have received a copy of, or a
certificate as to coverage under, the insurance policies required by
Section 5.04 and the applicable provisions of the Security Documents with
respect to the Loan Parties, each of which shall be endorsed or otherwise
amended to include a “standard” or “New York” lender’s loss payable or mortgagee
endorsement (as applicable) and shall name the Collateral Agent, on behalf of
the Secured Parties, as additional insured, in form and substance reasonably
satisfactory to the Administrative Agent and the Collateral Agent.

 

79



--------------------------------------------------------------------------------

(p) Bank Regulatory Documentation. The Administrative Agent and the Lenders
shall have received, in form and substance reasonably satisfactory to them, all
documentation and other information required by bank regulatory authorities or
reasonably requested by the Administrative Agent or any Lender under or in
respect of applicable Anti-Terrorism Laws or “know-your-customer” Legal
Requirements, including the Executive Order.

Section 4.02 Conditions to All Credit Extensions. The obligation of each Lender
to make any Credit Extension shall be subject to, and to the satisfaction of,
each of the conditions precedent set forth below.

(a) Notice. The Administrative Agent shall have received a Borrowing Request as
required by Section 2.03.

(b) No Default. At the time of and immediately after giving effect to such
Credit Extension and the application of the proceeds thereof, no Default shall
have occurred and be continuing on such date.

(c) Representations and Warranties. Each of the representations and warranties
made by any Loan Party set forth in Article III or in any other Loan Document
shall be true and correct in all material respects on and as of the date of such
Credit Extension with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date (in which case such representations and warranties shall be true
and correct in all material respects on and as of such earlier date); provided
that any representation and warranty that is qualified as to “materiality”,
“Material Adverse Effect” or similar language shall be true and correct (after
giving effect to any qualification therein) in all respects on such respective
dates.

Borrower shall provide such information (including calculations in reasonable
detail of the covenants in Section 6.10) as the Administrative Agent may
reasonably request to confirm that the conditions in this Section 4.02 have been
satisfied.

ARTICLE V

AFFIRMATIVE COVENANTS

Each Loan Party warrants, covenants and agrees with the Administrative Agent,
the Collateral Agent and each Lender that so long as this Agreement shall remain
in effect and until the Commitments have been terminated and the principal of
and interest and premium (if any) on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document shall have been paid in full, each
Loan Party will, and will cause each of its Subsidiaries to:

Section 5.01 Financial Statements, Reports, etc. Furnish to the Administrative
Agent for distribution to the Lenders:

(a) Annual Reports. As soon as available and in any event within 90 days after
the end of each fiscal year (but no later than the date on which Borrower is
required to file a Form 10K under the Exchange Act pursuant to Sections 15 and
13(d) of the Exchange Act), (i)

 

80



--------------------------------------------------------------------------------

the audited consolidated balance sheet of each of (x) Borrower and its
Subsidiaries and (y) Schuff and its Subsidiaries, in each case as of the end of
such fiscal year and related consolidated statements of income, cash flows and
stockholders’ equity for such fiscal year, in comparative form with such
financial statements as of the end of, and for, the preceding fiscal year, and
notes thereto, (including a note with a consolidating balance sheet and
statements of income and cash flows separating out Borrower and its Subsidiaries
and Schuff and its Subsidiaries, as applicable) all prepared in accordance with
Regulation S-X (in the case of Borrower and its Subsidiaries only) and GAAP and
accompanied by an opinion of BDO USA, LLP, Grant Thornton LLP or other
independent public accountants of recognized national standing reasonably
satisfactory to the Administrative Agent (which opinion shall not be qualified
as to scope or contain any going concern or like qualification or exemption),
stating that such financial statements fairly present, in all material respects,
the consolidated financial condition, results of operations and cash flows of
Borrower and its Subsidiaries or Schuff and its Subsidiaries, as applicable, as
of the dates and for the periods specified in accordance with Regulation S-X
and/or GAAP, as the case may be and (ii) a management’s discussion and analysis
of the financial condition and results of operations for such fiscal year, as
compared to the previous fiscal year and budgeted amounts (including commentary
on (x) any material developments or proposals affecting Borrower and its
Subsidiaries or Schuff and its Subsidiaries, as the case may be, or their
respective businesses and (y) the reasons for any significant variations from
the Projections for such period and the figures for the corresponding period in
the previous fiscal year) (it being understood that the delivery by Borrower or
Schuff of annual reports on Form 10-K of Borrower and its consolidated
Subsidiaries or Schuff and its consolidated Subsidiaries, as applicable, shall
satisfy the requirements of this Section 5.01(a) to the extent such annual
reports include the information specified herein);

(b) Quarterly Reports. As soon as available and in any event within 45 days
after the end of each of the first three fiscal quarters of each fiscal year
(but no later than the date on which Borrower is required to file a Form 10Q
under the Exchange Act pursuant to Sections 15 and 13(d) of the Exchange Act),
(i) the consolidated balance sheet of each of (x) Borrower and its Subsidiaries
and (y) Schuff and its Subsidiaries, in each case as of the end of such fiscal
quarter and related consolidated statements of income and cash flows for such
fiscal quarter and for the then elapsed portion of the fiscal year, in
comparative form with the consolidated statements of income and cash flows for
the comparable periods in the previous fiscal year, and notes thereto,
(including a note with a consolidating balance sheet and statements of income
and cash flows separating out Borrower and its Subsidiaries and Schuff and its
Subsidiaries, as applicable), all prepared in accordance with Regulation S-X (in
the case of Borrower and its Subsidiaries only) and GAAP and accompanied by a
certificate of a Financial Officer stating that such financial statements fairly
present, in all material respects, the consolidated financial condition, results
of operations and cash flows of Borrower and its Subsidiaries or Schuff and its
Subsidiaries, as applicable, as of the date and for the periods specified in
accordance with Regulation S-X and/or GAAP, as the case maybe, consistently
applied, and on a basis consistent with audited financial statements referred to
in clause (a) of this Section 5.01, subject to normal year-end audit adjustments
and the absence of footnotes and (ii) a management’s discussion and

 

81



--------------------------------------------------------------------------------

analysis of the financial condition and results of operations for such fiscal
quarter and the then elapsed portion of the fiscal year, as compared to the
comparable periods in the previous fiscal year and budgeted amounts (including
commentary on (x) any material developments or proposals affecting Borrower and
its Subsidiaries or Schuff and its Subsidiaries, as the case may be, or their
respective businesses and (y) the reasons for any significant variations from
the Projections for such period and the figures for the corresponding period in
the previous quarter year) (it being understood that the delivery by Borrower or
Schuff of quarterly reports on Form 10-Q of Borrower and its consolidated
Subsidiaries or Schuff and its consolidated Subsidiaries, as applicable, shall
satisfy the requirements of this Section 5.01(b) to the extent such quarterly
reports include the information specified herein);

(c) Monthly Reports. Within 30 days after the end of each fiscal month, (i) the
consolidated balance sheet of each of (x) Borrower and its Subsidiaries and
(y) Schuff and its Subsidiaries, in each case as of the end of such month and
the related consolidated statements of income and cash flows of each of
(x) Borrower and its Subsidiaries and (y) Schuff and its Subsidiaries, in each
case for such month and for the then elapsed portion of the fiscal year, in
comparative form with the consolidated statements of income and cash flows for
the comparable periods in the previous fiscal year, accompanied by a certificate
of a Financial Officer stating that such financial statements fairly present, in
all material respects, the consolidated financial condition and consolidated
results of operations and cash flows of Borrower and its Subsidiaries as of the
date and for the periods specified in accordance with Regulation S-X (in the
case of Borrower and its Subsidiaries only) and GAAP consistently applied,
subject to normal year-end audit adjustments and the absence of footnotes, and
(ii) a management report in a form reasonably satisfactory to the Administrative
Agent setting forth, on a consolidating basis, the results of operations and
cash flows of Borrower and its Subsidiaries or Schuff and its Subsidiaries, as
the case may be, for such month and for the then elapsed portion of the fiscal
year compared to the comparable periods in the previous fiscal year and budgeted
amounts;

(d) Financial Officer’s Certificate. (i) Concurrently with any delivery of
financial statements under Section 5.01(a), (b) or (c) above, a Compliance
Certificate certifying that no Default has occurred since the date of the last
certificate delivered pursuant to this clause (i) or, if such a Default has
occurred, specifying in reasonable detail the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto;
(ii) concurrently with any delivery of financial statements under
Section 5.01(a) or (b) above, a Compliance Certificate setting forth
computations in reasonable detail satisfactory to the Administrative Agent
demonstrating compliance with the covenants contained in Section 6.10; (iii) in
the case of Section 5.01(a) above, a Compliance Certificate (i) either
confirming that there has been no change in such information since the date of
the Perfection Certificate delivered on the Closing Date or the date of the most
recent Compliance Certificate delivered pursuant to this Section and/or
identifying such changes and (iv) in the case of Section 5.01(a) above, if the
accounting firm is not restricted from providing such report by its office
policies, a report of the accounting firm opining on or certifying such
financial statements stating that in the course of its regular audit of the
financial statements of Borrower and its Subsidiaries, which audit was conducted
in accordance with GAAP, whether such accounting firm obtained knowledge that
any Default has occurred or, if in the opinion of such accounting firm such a
Default has occurred, specifying in reasonable detail the nature and extent
thereof;

 

82



--------------------------------------------------------------------------------

(e) Management Letters. Promptly after the receipt thereof by any Company, a
copy of any final “management letter” received by any such person from its
certified public accountants and the management’s responses thereto;

(f) Certification of Public Information. Borrower and each Lender acknowledge
that certain of the Lenders may be Public Lenders and, if documents or notices
required to be delivered pursuant to this Section 5.01 or otherwise are being
distributed through a Platform, any document or notice that Borrower has
indicated contains Non-Public Information shall not be posted on that portion of
the Platform designated for such Public Lenders. Borrower agrees to clearly
designate all information provided to the Administrative Agent by or on behalf
of Borrower which is suitable to make available to Public Lenders. If Borrower
has not indicated whether a document or notice delivered pursuant to this
Section 5.01 contains Non-Public Information, the Administrative Agent reserves
the right to post such document or notice solely on that portion of the Platform
designated for Lenders who wish to receive material Non-Public Information with
respect to Borrower, its Subsidiaries and their securities; and

(g) Other Information. Promptly, from time to time, such other information
regarding the operations, business affairs and financial condition of any
Company, or compliance with the terms of any Loan Document, or the environmental
condition of any Real Property, as the Administrative Agent may reasonably
request. Each Lender acknowledges that the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to in this Section 5.01, and in any event shall have no responsibility
to monitor compliance by Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery (from the
Administrative Agent) of or maintaining its copies of such documents.

Section 5.02 Litigation and Other Notices. Furnish to the Administrative Agent
and each Lender written notice of the following promptly (and, in any event,
within three Business Days following the occurrence thereof):

(i) any Default, specifying the nature and extent thereof and the corrective
action (if any) taken or proposed to be taken with respect thereto;

(ii) the filing or commencement of, or any threat or notice of intention of any
person to file or commence, any action, suit, litigation or proceeding, whether
at law or in equity or otherwise by or before any Governmental Authority,
(i) against any Company that has had, or could reasonably be expected to result
in, a Material Adverse Effect, (ii) with respect to any Loan Document or
(iii) with respect to any of the other Transactions;

 

83



--------------------------------------------------------------------------------

(iii) any development that has resulted, or could reasonably be expected to
result, in a Material Adverse Effect;

(iv) the occurrence of a Casualty Event in excess of $2,500,000 (whether or not
covered by insurance);

(v) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;

(vi) the receipt by any Company of any notice of any Environmental Claim or
violation of or potential liability under, or knowledge by any Company that
there exists a condition that has resulted, or could reasonably be expected to
result, in an Environmental Claim or a violation of or liability under, any
Environmental Law, except for Environmental Claims, violations and liabilities
the consequence of which, in the aggregate, have not and could not be reasonably
likely to subject the Companies collectively to liabilities exceeding
$2,500,000; and

(vii) (i) the incurrence of any Lien (other than Permitted Collateral Liens) on,
or claim asserted against, all or any material portion of the Collateral or
(ii) the occurrence of any other event which could reasonably be expected to
materially adversely affect the value of the Collateral.

Section 5.03 Existence; Businesses and Properties. (a) Do or cause to be done
all things necessary to preserve, renew and maintain in full force and effect
its legal existence and all rights and franchises, licenses and permits material
to its business, except as otherwise expressly permitted under Section 6.05 or
Section 6.06.

(b) Do or cause to be done all things necessary to maintain or cause to be
maintained in good repair, working order and condition, ordinary wear and tear
excepted, all material properties used or useful in the business of Borrower and
its Subsidiaries and from time to time will make or cause to be made all
appropriate repairs, renewals and replacements thereof.

Section 5.04 Insurance. (a) Keep its insurable property adequately insured at
all times by financially sound and reputable insurers; maintain such other
insurance, to such extent and against such risks as is customary with companies
in the same or similar businesses operating in the same or similar locations,
including insurance with respect to Mortgaged Properties and other properties
material to the business of the Companies against such casualties and
contingencies and of such types and in such amounts with such deductibles as is
customary in the case of similar businesses operating in the same or similar
locations, including (i) physical hazard insurance on an “all risk” basis,
(ii) commercial general liability against claims for bodily injury, death or
property damage covering any and all insurable claims, (iii) explosion insurance
in respect of any boilers, machinery or similar apparatus constituting
Collateral, (iv) business interruption insurance and (v) worker’s compensation
insurance and such other insurance as may

 

84



--------------------------------------------------------------------------------

be required by any Legal Requirement; provided that with respect to physical
hazard insurance, (x) neither the Collateral Agent nor the applicable Company
shall agree to the adjustment of any claim thereunder without the consent of the
other (such consent not to be unreasonably conditioned, withheld or delayed),
and (y) no consent of any Company shall be required during an Event of Default.

(b) Notify the Administrative Agent and the Collateral Agent immediately
whenever any separate insurance concurrent in form or contributing in the event
of loss with that required to be maintained under this Section 5.04 is taken out
by any Company; and promptly (and, in any event, within five Business Days)
deliver to the Administrative Agent and the Collateral Agent a duplicate
original copy of such policy or policies.

(c) With respect to each Mortgaged Property, obtain flood insurance in such
total amount as the Administrative Agent or the Required Lenders may from time
to time reasonably require, if at any time the area in which any improvements
located on any Mortgaged Property is designated a “flood hazard area” in any
Flood Insurance Rate Map published by the Federal Emergency Management Agency
(or any successor agency), and otherwise comply with the National Flood
Insurance Program as set forth in the Flood Disaster Protection Act of 1973.

(d) No Loan Party that is an owner of any Mortgaged Property shall take any
action that is reasonably likely to be the basis for termination, revocation or
denial of any insurance coverage required to be maintained under such Loan
Party’s respective Mortgage or that could reasonably be the basis for a defense
to any claim under any Insurance Policy maintained in respect of the Premises,
and each Loan Party shall otherwise comply in all material respects with all
Insurance Requirements in respect of the Premises; provided, however, that each
Loan Party may, at its own expense and after written notice to the
Administrative Agent, (i) contest the applicability or enforceability of any
such Insurance Requirements by appropriate legal proceedings, the prosecution of
which does not constitute a basis for cancellation or revocation of any
insurance coverage required under this Section 5.04 or (ii) cause the Insurance
Policy containing any such Insurance Requirement to be replaced by a new policy
complying with the provisions of this Section 5.04.

Section 5.05 Obligations and Taxes. Pay its Material Indebtedness and other
material obligations promptly and in accordance with their terms and pay and
discharge promptly when due all Taxes, assessments and governmental charges or
levies imposed upon it or upon its income or profits or in respect of its
property, before the same shall become delinquent or in default, as well as all
lawful claims for labor, services, materials and supplies or otherwise that, if
unpaid, might give rise to a Lien other than a Permitted Lien upon such
properties or any part thereof; provided that such payment and discharge shall
not be required with respect to any such Tax, assessment, charge, levy or claim
so long as (i) the validity or amount thereof shall be contested in good faith
by appropriate proceedings timely instituted and diligently conducted and the
applicable Company shall have set aside on its books adequate reserves or other
appropriate provisions with respect thereto in accordance with GAAP, and
(ii) such contest operates to suspend collection of the contested obligation,
Tax, assessment or charge and enforcement of a Lien other than a Permitted Lien.

 

85



--------------------------------------------------------------------------------

Section 5.06 Employee Benefits. Comply in all material respects with all
applicable Legal Requirements, including the applicable provisions of ERISA and
the Code with respect to all Employee Benefit Plans and (b) furnish to the
Administrative Agent (x) as soon as possible after, and in any event within five
Business Days after any Responsible Officer of any Company or any ERISA
Affiliate of any Company knows or has reason to know that, any ERISA Event or
other event with respect to an Employee Benefit Plan has occurred that, alone or
together with any other ERISA Event could reasonably be expected to result in
liability of the Companies or any of their ERISA Affiliates in an aggregate
amount exceeding $2,500,000 or the imposition of a Lien, a statement of a
Financial Officer of Borrower setting forth details as to such ERISA Event and
the action, if any, that the Companies propose to take with respect thereto, and
(y) upon request by the Administrative Agent, copies of (i) annual report (Form
5500 Series) filed by any Company or any of its ERISA Affiliates with the
Employee Benefits Security Administration with respect to each Employee Benefit
Plan; (ii) the most recent actuarial valuation report for each Pension Plan; and
(iii) all notices received by any Company or any of its ERISA Affiliates from a
Multiemployer Plan sponsor or any governmental agency concerning an ERISA Event.

Section 5.07 Maintaining Records; Access to Properties and Inspections; Annual
Meetings. (a) Keep proper books of record and account in which full, true and
correct entries in conformity with GAAP and all Legal Requirements are made of
all dealings and transactions in relation to its business and activities. Each
Company will permit any representatives designated by the Administrative Agent
upon reasonable advance notice and during normal business hours to visit and
inspect the financial records and the property of such Company at reasonable
times and as often as reasonably requested and to make extracts from and copies
of such financial records, and permit any representatives designated by the
Administrative Agent to discuss the affairs, finances, accounts and condition of
any Company with the officers and employees thereof and advisors therefor
(including independent accountants); provided that (x) in the case of any
discussion or meeting with the independent accountants, only if Borrower has
been given the opportunity to participate in such discussion or meeting and
(y) Borrower shall not be required to reimburse the Administrative Agent for the
cost of more than one such visit and inspection during any fiscal year unless a
Default or Event of Default has occurred and is continuing.

(b) Within 120 days after the close of each fiscal year of the Companies, at the
request of the Administrative Agent or Required Lenders, hold a meeting (at a
mutually agreeable location and time or, at the option of the Administrative
Agent, a conference call) with all Lenders who choose to attend such meeting or
conference call at which meeting or conference call shall be reviewed the
financial results of the previous fiscal year and the financial condition of the
Companies and the budgets presented for the current fiscal year of the
Companies.

 

86



--------------------------------------------------------------------------------

Section 5.08 Use of Proceeds. Use the proceeds of the Loans only for the
purposes set forth in Section 3.12.

Section 5.09 Compliance with Environmental Laws. Comply, and cause all lessees
and other Person occupying its properties to comply, in all material respects
with all Environmental Laws applicable to its operations and properties; obtain
and renew all material environmental permits necessary for its operations and
properties; and conduct any remedial action in accordance with Environmental
Laws; provided, however, that none of Borrower or any Subsidiary shall be
required to undertake any remedial action required by Environmental Laws to the
extent that its obligation to do so is being contested in good faith and by
proper proceedings and appropriate reserves are being maintained with respect to
such circumstances in accordance with GAAP.

Section 5.10 Reserved.

Section 5.11 Additional Collateral; Additional Guarantors. (a) Subject to this
Section 5.11, with respect to any property acquired after the Closing Date by
any Loan Party that is intended to be subject to the Lien created by any of the
Security Documents but is not so subject (but, in any event, excluding any
Equity Interest of a Tax Excluded Subsidiary not required to be pledged pursuant
to the last sentence of Section 5.11(b)), promptly (and in any event within 15
Business Days after the acquisition thereof or such longer time as the
Administrative Agent and the Collateral Agent may agree in its sole discretion)
(i) execute and deliver to the Administrative Agent and the Collateral Agent
such amendments or supplements to the relevant Security Documents or such other
documents as the Administrative Agent or the Collateral Agent shall deem
necessary or advisable to grant to the Collateral Agent, for its benefit and for
the benefit of the other Secured Parties, a Lien on such property subject to no
Liens other than Permitted Collateral Liens and (ii) take all actions necessary
to cause such Lien to be duly perfected to the extent required by such Security
Documents in accordance with all applicable Legal Requirements, including the
filing of financing statements in such jurisdictions as may be reasonably
requested by the Administrative Agent or the Collateral Agent. Borrower and the
other Loan Parties shall otherwise take such actions and execute and/or deliver
to the Collateral Agent such documents as the Administrative Agent or the
Collateral Agent shall require to confirm the validity, perfection and priority
of the Lien of the Security Documents against such after-acquired properties.

(b) With respect to any person that is or becomes a Domestic Subsidiary (other
than an Immaterial Subsidiary) of a Loan Party that is a Wholly-Owned Subsidiary
after the Closing Date, promptly (and in any event within 30 days after such
person becomes a Subsidiary) (i) in the case of such Subsidiary directly owned
by any Loan Party, deliver to the Collateral Agent the certificates, if any,
representing all of the Equity Interests of such Subsidiary owned by such Loan
Party, together with undated stock powers or other appropriate instruments of
transfer executed and delivered in blank by a duly authorized officer of the
holder(s) of such Equity Interests, and, in all cases, all intercompany notes
owing from such

 

87



--------------------------------------------------------------------------------

Subsidiary to any Loan Party together with instruments of transfer executed and
delivered in blank by a duly authorized officer of such Loan Party and
(ii) cause such new Subsidiary (unless it is (x) a Subsidiary of Schuff or (y) a
Target or a Subsidiary of Target) (A) to execute a Joinder Agreement to become a
Subsidiary Guarantor and a Pledgor, (B) to the extent requested by
Administrative Agent, deliver opinions of counsel to Borrower in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent, and (C) to take all actions necessary or advisable in the reasonable
opinion of the Administrative Agent or the Collateral Agent to cause the Lien
created by the applicable Security Document to be duly perfected to the extent
required by such Security Document in accordance with all applicable Legal
Requirements, including the filing of financing statements (or equivalent
registrations) in such jurisdictions as may be reasonably requested by the
Administrative Agent or the Collateral Agent. Notwithstanding the foregoing,
(1) the Equity Interests required to be delivered to the Collateral Agent
pursuant to clause (i) of the preceding sentence shall not include any Equity
Interests of a Tax Excluded Subsidiary and (2) no Tax Excluded Subsidiary shall
be required to take the actions (or be the subject of such actions) specified in
clause (ii) of the preceding sentence, provided that the exception contained in
clause (1) shall not apply to (A) Voting Stock of any Tax Excluded Subsidiary
(which is not a Subsidiary of another Tax Excluded Subsidiary) representing 65%
of the total voting power of all outstanding Voting Stock of such Tax Excluded
Subsidiary and (B) 100% of the Equity Interests not constituting Voting Stock of
any such Tax Excluded Subsidiary, except that any such Equity Interests
constituting “stock entitled to vote” within the meaning of Treasury Regulation
Section 1.956-2(c)(2) shall be treated as Voting Stock for purposes of this
Section 5.11(b).

(c) With respect to any person that becomes a Subsidiary of a Loan Party after
the Closing Date (other than (x) a Subsidiary of Schuff or (y) a Target or
Subsidiary of a Target), promptly (and in any event within 15 Business Days
after such person becomes a Subsidiary or such longer time as the Administrative
Agent and Collateral Agent may agree in its sole discretion) execute and deliver
to the Collateral Agent (i) a counterpart to the Intercompany Note and (ii) if
such Subsidiary is a Loan Party, an endorsement to the Intercompany Note
(undated and endorsed in blank) in the form attached thereto, endorsed by such
Subsidiary.

(d) (A) Promptly grant to the Collateral Agent (and in any event within 90
Business Days of the acquisition thereof or such longer time as the
Administrative Agent and Collateral Agent may reasonable agree) a security
interest in and Mortgage on each Real Property owned in fee by such Loan Party
as is acquired by such Loan Party after the Closing Date and that, together with
any improvements thereon, individually has a Fair Market Value of at least
$2,500,000 as additional security for the Secured Obligations (unless the
subject property is already mortgaged to a third party to the extent permitted
by Section 6.02). Such Mortgages shall be granted pursuant to documentation
reasonably satisfactory in form and substance to the Administrative Agent and
the Collateral Agent and shall constitute valid and enforceable perfected first
priority Liens subject only to Permitted Collateral Liens. Such Loan Party shall
promptly, upon reasonable request by the Administrative Agent, deliver to the
Collateral Agent (and in any event within 30 days) a Landlord Access Agreement
with respect to each leased Real

 

88



--------------------------------------------------------------------------------

Property subject to this Section 5.11(d) (unless the applicable Loan Party shall
have used all commercially reasonable efforts to obtain, but failed to obtain,
such Landlord Access Agreements). The Mortgages or instruments related thereto
shall be duly recorded or filed in such manner and in such places as are
required by applicable Legal Requirements to establish, perfect, preserve and
protect the Liens in favor of the Collateral Agent required to be granted
pursuant to the Mortgages and all taxes, fees and other charges payable in
connection therewith shall be paid in full. Such Loan Party shall otherwise take
such actions and execute and/or deliver to the Collateral Agent such documents
as the Administrative Agent or the Collateral Agent shall reasonably require to
confirm the validity, enforceability, perfection and priority of the Lien of any
existing Mortgage or new Mortgage against such after-acquired Real Property
(including a Title Policy, a Survey and local counsel opinion (in form and
substance reasonably satisfactory to the Administrative Agent and the Collateral
Agent) in respect of such Mortgage).

Section 5.12 Security Interests; Further Assurances. (a) Promptly, upon the
reasonable request of the Administrative Agent, the Collateral Agent or any
Lender, at the Companies’ expense, execute, acknowledge and deliver, or cause
the execution, acknowledgment and delivery of, and thereafter register, file or
record, or cause to be registered, filed or recorded, in an appropriate
governmental office, any document or instrument supplemental to or confirmatory
of the Security Documents or otherwise deemed by the Administrative Agent or the
Collateral Agent reasonably necessary or desirable for the continued validity,
enforceability, perfection and priority of the Liens on the Collateral covered
thereby subject to no other Liens except Permitted Liens, or obtain any consents
or waivers as may be necessary or appropriate in connection therewith.

(b) Deliver or cause to be delivered to the Administrative Agent and the
Collateral Agent from time to time such other documentation, instruments,
consents, authorizations, approvals and Orders in form and substance reasonably
satisfactory to the Administrative Agent and the Collateral Agent as the
Administrative Agent and the Collateral Agent shall reasonably deem necessary or
advisable to perfect or maintain the validity, enforceability, perfection and
priority of the Liens on the Collateral pursuant to the Security Documents.

Section 5.13 Lenders Conference Call. Host a conference call with
representatives of the Administrative Agent and the Lenders once during each
fiscal quarter of Borrower upon reasonable prior notice to be held at such time
as reasonably designated by Borrower (in consultation with the Administrative
Agent), at which conference call shall be discussed the financial results of the
previous fiscal quarter and the year-to-date financial condition of the
Companies.

Section 5.14 Post-Closing Collateral Matters. Execute and deliver the documents
and complete the tasks set forth below in this Section 5.14, in each case within
the time limits specified below:

 

89



--------------------------------------------------------------------------------

(a) Control Agreements. On or prior to the date that is 30 days after the
Closing Date, (or such extended period as agreed to by the Administrative Agent
in its sole discretion), use commercially reasonable efforts to cause Bank of
America to execute and deliver, to the Administrative Agent a control agreement
in a form reasonably acceptable to the Administrative Agent in respect of those
certain deposit accounts existing as of the Closing Date and maintained at such
financial institutions.

(b) Share Certificates of Schuff. On or prior to the date that is 3 days after
the Closing Date, (or such extended period as agreed to by the Administrative
Agent in its sole discretion), all certificates, agreements or instruments
representing or evidencing the applicable Loan Party’s Equity Interests in
Schuff accompanied by instruments of transfer and stock powers undated and
endorsed in blank.

(c) Intercompany Note. On or prior to the date that is 30 days after the Closing
Date, (or such extended period as agreed to by the Administrative Agent in its
sole discretion), the Intercompany Note executed by and among the Companies
(other than Schuff and its Subsidiaries and Primus Telecommunications, Inc.),
accompanied by an endorsement to the Intercompany Note in the form attached
thereto, undated and endorsed in blank by each of the Loan Parties.

(d) Other Share Certificates. On or prior to the date that is 15 Business Days
after the Closing Date (or such extended period as agreed to by the
Administrative Agent in its sole discretion), all certificates required to be
delivered pursuant to the Security Agreement representing or evidencing a Loan
Party’s Equity Interests in each of Genovel Orthopedics, Inc., PTGi IHC, Inc.,
Lingo Holdings, Inc., PTGi International, Inc., St. Thomas & San Juan Telephone
Company, Inc. (US Virgin Islands), Arbinet-thexchange HK Limited, Arbinet
Digital Media Corporation and ANIP, Inc., in each case accompanied by
instruments of transfer and stock powers undated and endorsed in blank.

ARTICLE VI

NEGATIVE COVENANTS

Each Loan Party warrants, covenants and agrees with the Administrative Agent,
the Collateral Agent and each Lender that, so long as this Agreement shall
remain in effect and until the Commitments have been terminated and the
principal of and interest and premium (if any) on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document have been paid in
full, no Loan Party will, nor will they cause or permit any of their
Subsidiaries to:

Section 6.01 Indebtedness. Incur, create, assume or permit to exist, directly or
indirectly, any Indebtedness, except:

 

90



--------------------------------------------------------------------------------

(a) Indebtedness incurred under this Agreement, the other Loan Documents and, to
the extent constituting Indebtedness, the Convertible Preferred Stock Documents;

(b) Indebtedness outstanding on the Closing Date and listed on Schedule 6.01(b);

(c) Indebtedness under Hedging Obligations under Permitted Hedging Agreements,
in each case entered into in the ordinary course of business and not for
speculative purposes or taking a “market view”; provided that if such Hedging
Obligations relate to interest rates, (i) such Hedging Obligations relate to
payment obligations on Indebtedness otherwise permitted to be incurred by the
Loan Documents and (ii) the notional principal amount of such Hedging
Obligations at the time incurred does not exceed the principal amount of the
Indebtedness to which such Hedging Obligations relate;

(d) Incurrence by (x) the Borrower or any Subsidiary Guarantor of intercompany
Indebtedness between or among the Borrower and the Subsidiary Guarantors;
provided that such Indebtedness shall be evidenced by the Intercompany Note,
(y) Schuff or any of its Subsidiaries of intercompany Indebtedness between or
among Schuff and its Subsidiaries and (z) any Target or any of its Subsidiaries
of intercompany Indebtedness between or among such Target and its Subsidiaries;

(e) Indebtedness of Borrower and its Subsidiaries in respect of Purchase Money
Obligations and Capital Lease Obligations in an aggregate amount not to exceed
$2,500,000 at any time outstanding; provided, however, that, in the case of
Purchase Money Obligations, (i) such Indebtedness is incurred within 90 days
after such acquisition, installation, construction or improvement of such fixed
or capital assets (including Equity Interests of any person owning the
applicable fixed or capital assets) by such person and (ii) the amount of such
Indebtedness does not exceed the cost of such acquisition, installation,
construction or improvement, as the case may be;

(f) Reserved.

(g) Indebtedness in respect of bid, performance or surety bonds issued for the
account of any Company in the ordinary course of business, including guarantees
or obligations of any Company with respect to letters of credit supporting such
bid, performance or surety obligations (in each case other than for an
obligation for money borrowed);

(h) Indebtedness of a Target or any of its Subsidiaries that becomes a
Subsidiary on or after the date hereof; provided that such Indebtedness
(i) exists at the time such person becomes a Subsidiary, (ii) is not created in
anticipation or contemplation of such person becoming a Subsidiary and (iii) is
not directly or indirectly recourse to any of the Companies or any of their
respective assets, other than to the person that becomes a Subsidiary,

 

91



--------------------------------------------------------------------------------

(i) Contingent Obligations of any Company in respect of Indebtedness otherwise
permitted under this Section 6.01 (other than Section 6.01(h), Section 6.01(i));

(j) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided, however, that such Indebtedness is extinguished
within five Business Days of incurrence;

(k) Indebtedness arising in connection with endorsement of instruments for
deposit in the ordinary course of business;

(l) Unsecured Indebtedness of any Company in an aggregate principal amount for
all Companies not to exceed $25,000,000 at any time outstanding (and
refinancings thereof); provided, that (i) interest on such Indebtedness incurred
by Borrower or any of its Subsidiaries (other than Schuff and its Subsidiaries)
under this clause (l) shall not be payable in cash at any time prior to the
final maturity date of the Loans and, in lieu of paying cash interest, may be
payable-in-kind by capitalizing and adding such interest to the then-outstanding
principal amount of such Indebtedness, and (ii)(x) such Indebtedness has a later
final maturity and longer weighted average life to maturity than the Loans in
each case by at least 90 days and (y) the covenants, events of default and other
terms, conditions and provisions thereof (including any guarantees thereof or
any security documents in respect thereof) shall be in the aggregate, no less
favorable to the Loan Parties than those contained in this Agreement;

(m) Reserved.

(n) Indebtedness which represents (x) a refinancing or renewal of any of the
Indebtedness described in clause (b), (e) or (l); provided that (A) any such
refinancing Indebtedness is in an aggregate principal amount (or aggregate
amount, as applicable) not greater than the aggregate principal amount (or
aggregate amount, as applicable) of the Indebtedness being renewed or
refinanced, plus the amount of any reasonable premiums required to be paid
thereon and reasonable fees and expenses associated therewith, (B) such
refinancing Indebtedness has a later or equal final maturity and longer or equal
weighted average life to maturity than the Indebtedness being renewed or
refinanced, (C) the covenants, events of default, subordination (including lien
subordination) and other terms, conditions and provisions thereof (including any
guarantees thereof or security documents in respect thereof) shall be, in the
aggregate, no less favorable to the Administrative Agent, the Collateral Agent
and the Lenders than those contained in the Indebtedness being renewed or
refinanced, and (D) no Event of Default has occurred and is continuing or would
result therefrom and (y) the accrual or accretion of any interest on any
Indebtedness permitted under this Section 6.01.

Section 6.02 Liens. Create, incur, assume or permit to exist, directly or
indirectly, any Lien on any property now owned or hereafter acquired by it or on
any income or revenues or rights in respect of any thereof, except the following
(collectively, the “Permitted Liens”):

 

92



--------------------------------------------------------------------------------

(a) inchoate Liens for taxes, assessments or governmental charges or levies not
yet due and payable or delinquent and Liens for taxes, assessments or
governmental charges or levies, which are being contested in good faith by
appropriate proceedings promptly initiated and diligently conducted for which
adequate reserves have been established in accordance with GAAP, which
proceedings (or Orders entered in connection with such proceedings) have the
effect of preventing the forfeiture or sale of the property subject to any such
Lien;

(b) Liens in respect of property of any Company imposed by law, which were
incurred in the ordinary course of business and do not secure Indebtedness for
borrowed money, such as carriers’, warehousemen’s, materialmen’s, landlords’,
workmen’s, suppliers’, repairmen’s and mechanics’ Liens and other similar Liens
arising in the ordinary course of business, and (i) which do not in the
aggregate materially detract from the value of the property of the Companies,
taken as a whole, or the Loan Parties, taken as a whole, and do not materially
impair the use thereof in the operation of the business of the Companies, taken
as a whole, or the Loan Parties, taken as a whole, and (ii) which, if they
secure obligations that are then due and unpaid, are being contested in good
faith by appropriate proceedings promptly initiated and diligently conducted for
which adequate reserves have been established in accordance with GAAP, which
proceedings (or Orders entered in connection with such proceedings) have the
effect of preventing the forfeiture or sale of the property subject to any such
Lien;

(c) any Lien in existence on the Closing Date and set forth on Schedule 6.02(c)
and any Lien granted as a replacement or substitute therefor; provided that any
such replacement or substitute Lien (i) except as permitted by Section 6.01
(n)(A), does not secure an aggregate amount of Indebtedness or other
obligations, if any, greater than that secured on the Closing Date (minus the
aggregate amount of any permanent repayments and prepayments thereof since the
Closing Date but only to the extent that such repayments and prepayments by
their terms cannot be reborrowed or redrawn and do not occur in connection with
a refinancing of all or a portion of such Indebtedness) and (ii) does not
encumber any property other than the property subject thereto on the Closing
Date (any such Lien, an “Existing Lien”);

(d) easements, rights-of-way, restrictions (including zoning restrictions),
covenants, licenses, encroachments, protrusions, servitudes and other similar
charges or encumbrances, and minor title deficiencies, in each case, on or with
respect to any Real Property, whether now or hereafter in existence, not
(i) securing Indebtedness, (ii) individually or in the aggregate materially
impairing the value or marketability of such Real Property or (iii) individually
or in the aggregate materially interfering with the ordinary conduct of the
business of the Companies at or otherwise with respect to such Real Property;

(e) Liens arising out of judgments, attachments or awards not resulting in a
Default and in respect of which such Company shall in good faith be diligently
prosecuting an appeal or proceedings for review in respect of which there shall
be secured a subsisting stay of execution pending such appeal or proceedings;

 

93



--------------------------------------------------------------------------------

(f) Liens (other than any Lien imposed by ERISA) (x) imposed by law or deposits
made in connection therewith in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other types of social
security legislation, (y) incurred in the ordinary course of business to secure
the performance of tenders, statutory obligations (other than excise taxes),
surety, stay, customs and appeal bonds, statutory bonds, bids, leases,
government contracts, trade contracts, performance and return of money bonds and
other similar obligations (in each case, exclusive of obligations for the
payment of Indebtedness) or (z) arising by virtue of deposits made in the
ordinary course of business to secure liability for premiums to insurance
carriers; provided that (i) with respect to clauses (x), (y) and (z) of this
Section 6.02(f), such Liens are for amounts not yet due and payable or
delinquent or, to the extent such amounts are so due and payable, such amounts
are being contested in good faith by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP, which proceedings (or
Orders entered in connection with such proceedings) have the effect of
preventing the forfeiture or sale of the property subject to any such Lien, and
(ii) to the extent such Liens are not imposed by Legal Requirements, such Liens
shall in no event encumber any property other than cash and Cash Equivalents;

(g) Leases of the properties of any Company, in each case entered into in the
ordinary course of such Company’s business so long as such Leases do not,
individually or in the aggregate, (i) interfere in any material respect with the
ordinary conduct of the business of any Company or (ii) materially impair the
use (for its intended purposes) or the value of the property subject thereto;

(h) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by any Company in the
ordinary course of business in accordance with the past practices of such
Company;

(i) Liens securing Indebtedness incurred pursuant to Section 6.01(e), provided
that (i) any such Liens attach only to the property being financed pursuant to
such Indebtedness, (ii) do not encumber any other property of any Company and
(iii) the principal amount of the Indebtedness secured by any such Lien shall
not exceed the lesser of the Fair Market Value or the cost of the property
secured by such Lien;

(j) Liens securing Indebtedness permitted pursuant to Section 6.01(h);

(k) Reserved.

(l) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by any Company, in each case granted in the ordinary course of
business in favor of the bank or banks with which such accounts are maintained,
securing amounts owing to such bank with respect to cash management and
operating account arrangements, including those involving pooled accounts and
netting arrangements; provided that, unless such Liens are non-consensual and
arise by operation of applicable Legal Requirements, in no case shall any such
Liens secure (either directly or indirectly) the repayment of any Indebtedness;

 

94



--------------------------------------------------------------------------------

(m) Liens on property of a person existing at the time such person is acquired
or merged with or into or consolidated with any Company to the extent permitted
hereunder; provided that such Liens (i) do not extend to property not subject to
such Liens at the time of such acquisition, merger or consolidation (other than
improvements thereon), (ii) are no more favorable to the lienholders than such
existing Liens and (iii) are not created in anticipation or contemplation of
such acquisition, merger or consolidation;

(n) Liens granted pursuant to the Security Documents to secure the Secured
Obligations;

(o) licenses or sublicenses of Intellectual Property granted by any Company in
the ordinary course of business and not interfering in any material respect with
the ordinary conduct of business of the Companies;

(p) the filing of UCC financing statements solely as a precautionary measure in
connection with operating leases or consignment of goods;

(q) Liens of a collecting bank arising in the ordinary course of business under
Section 4208 of the UCC covering only the items being collected upon; and

(r) Liens granted by a Company in favor of a Loan Party in respect of
Indebtedness owed by such Company to such Loan Party; provided that such
Indebtedness is (i) evidenced by the Intercompany Note and (ii) pledged by such
Loan Party as Collateral pursuant to the Security Documents.

Section 6.03 Sale and Leaseback Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property which it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred (a “Sale and Leaseback Transaction”); provided, that
this Section 6.03 shall not apply to Sale and Leaseback Transactions entered
into by (x) Schuff and its Subsidiaries or (y) any Target and its Subsidiaries,
in each case so long as any such arrangement is not made directly or indirectly
with the Borrower or any of its Subsidiaries.

Section 6.04 Investments, Loans and Advances. Directly or indirectly, lend money
or credit (by way of guarantee, assumption of debt or otherwise) or make
advances to any person, or purchase or acquire any stock, bonds, notes,
debentures or other obligations or securities of, or any other interest in, or
make any capital contribution to, any other person, or purchase or own a futures
contract or otherwise become liable for the purchase or sale of currency or
other commodities at a future date in the nature of a futures contract (all of
the foregoing, collectively, “Investments”), except that the following shall be
permitted:

 

95



--------------------------------------------------------------------------------

(a) the Companies may consummate the Transactions in accordance with the
provisions of the Transaction Documents;

(b) Investments outstanding on the Closing Date and identified on Schedule
6.04(b);

(c) the Companies may (i) acquire and hold accounts receivables owing to any of
them if created or acquired in the ordinary course of business and payable or
dischargeable in accordance with customary terms, (ii) invest in, acquire and
hold cash and Cash Equivalents, (iii) endorse negotiable instruments held for
collection in the ordinary course of business or (iv) make lease, utility and
other similar deposits in the ordinary course of business;

(d) Hedging Obligations permitted pursuant to Section 6.01(c);

(e) loans and advances to directors, employees and officers of Borrower and the
Subsidiaries for bona fide business purposes and to purchase Equity Interests of
Borrower, in aggregate amount not to exceed $1,000,000 at any time outstanding
(calculated without regard to write-downs or write-offs thereof); provided that,
no loans in violation of Section 402 of the Sarbanes-Oxley Act shall be
permitted hereunder;

(f) Investments by (i) Borrower in any Subsidiary Guarantor, (ii) any Company in
Borrower or any Subsidiary Guarantor, (iii) a Subsidiary of Borrower that is not
a Subsidiary Guarantor in any other Subsidiary of Borrower that is not a
Subsidiary Guarantor, (iv) Schuff in any of its Subsidiaries and any Subsidiary
of Schuff in Schuff or any other Subsidiary of Schuff and (v) any Target in any
of its Subsidiaries and any Subsidiary of such Target in such Target or any
other Subsidiary of Target; provided that any Investment by a Loan Party in the
form of a loan or advance shall be evidenced by the Intercompany Note and, in
the case of a loan or advance by a Loan Party, pledged by such Loan Party as
Collateral pursuant to the Security Documents;

(g) Investments in securities of trade creditors or customers in the ordinary
course of business and consistent with such Company’s past practices that are
received in settlement of bona fide disputes or pursuant to any plan of
reorganization or liquidation or similar arrangement upon the bankruptcy or
insolvency of such trade creditors or customers;

(h) mergers and consolidations in compliance with Section 6.05;

(i) Investments made by Borrower or any Subsidiary as a result of consideration
received in connection with an Asset Sale made in compliance with Section 6.06;

(j) Acquisitions of property in compliance with Section 6.07 (other than
Section 6.07(a));

(k) Dividends in compliance with Section 6.08;

 

96



--------------------------------------------------------------------------------

(l) Investments consisting of licensing of Intellectual Property made in the
ordinary course of business and not interfering in any material respect with the
ordinary conduct of business of the Companies;

(m) Investments consisting of licensing or contribution of Intellectual
Property;

(n) other Investments in an aggregate amount not to exceed $1,000,000 on the
date such Investments are made;

(o) other Investments so long as (x) no Default or Event of Default then exists
or would result therefrom, (y) after giving effect to such Investment on a Pro
Forma Basis the Collateral Coverage Ratio shall be equal to or greater than
1.7:1.0 and (z) after giving effect to such Investment on a Pro Forma Basis, the
aggregate amount of all unrestricted cash and Cash Equivalents of the Loan
Parties shall be at least (A) $17,500,000 or, (B) if the aggregate principal
amount of Consolidated Secured Debt outstanding on the date of such acquisition
is less than $65,000,000, $12,500,000;

(p) Investments constituting Permitted Acquisitions; and

(q) Investments by a Loan Party in the Equity Interests of Schuff.

Section 6.05 Mergers and Consolidations. Wind up, liquidate or dissolve its
affairs or enter into any transaction of merger or consolidation, except that
the following shall be permitted:

(a) the Transactions as contemplated by, and in compliance with, the Transaction
Documents;

(b) dispositions of assets in compliance with Section 6.06 (other than
Section 6.06(e) and Section 6.06(f));

(c) Permitted Acquisitions (including any merger, consolidation or amalgamation
in order to effect a Permitted Acquisition);

(d) any solvent Company (other than Borrower) may merge or consolidate with or
into Borrower or any Subsidiary Guarantor (as long as Borrower or a Subsidiary
Guarantor is the surviving person in such merger or consolidation and, in the
case of any Subsidiary Guarantor, remains a Wholly Owned Subsidiary of
Borrower); provided that the Lien on and security interest in such property
granted or to be granted in favor of the Collateral Agent under the Security
Documents shall be maintained or created in accordance with the provisions of
Section 5.11 or Section 5.12, as applicable;

 

97



--------------------------------------------------------------------------------

(e) any subsidiary of Schuff may merge or consolidate with or into Schuff or any
of its Subsidiaries;

(f) any subsidiary of a Target may merge or consolidate with or into such Target
or any of its Subsidiaries; and

(g) any Subsidiary may dissolve, liquidate or wind up its affairs at any time if
such dissolution, liquidation or winding up is not disadvantageous to any Agent
or Lender in any material respect.

To the extent the requisite Lenders under Section 10.02(b) waive the provisions
of this Section 6.05 with respect to the sale of any Collateral, or any
Collateral is sold as permitted by this Section 6.05, such Collateral (unless
sold to a Company or any Affiliate thereof), but not the proceeds thereof, shall
be sold free and clear of the Liens created by the Security Documents, and, so
long as Borrower shall have previously provided to the Collateral Agent and the
Administrative Agent such certifications or documents as the Collateral Agent
and/or the Administrative Agent shall reasonably request in order to demonstrate
compliance with this Section 6.05, the Collateral Agent shall take all actions
it deems appropriate in order to effect the foregoing.

Section 6.06 Asset Sales. Effect any disposition of any property, or agree to
effect any disposition of any property, except that the following shall be
permitted:

(a) dispositions of obsolete property by Borrower or any of its Subsidiaries in
the ordinary course of business and the abandonment, cancellation or other
disposition of Intellectual Property in the ordinary course of business or that
is, in the reasonable good faith judgment of Borrower, no longer economically
practicable to maintain or material in the conduct of the business of the
Companies taken as a whole;

(b) other dispositions of property; provided that (i) the aggregate
consideration received in respect of all dispositions of property pursuant to
this clause (b) shall not exceed $1,000,000 in any period of 12 consecutive
months, but, in any event, shall not exceed $1,000,000 with respect to any
single disposition of property, (ii) such dispositions of property are made for
Fair Market Value and on an arms-length commercial basis, and (iii) at least 90%
of the consideration payable in respect of such disposition of property is in
the form of cash or Cash Equivalents;

(c) leases of real or personal property in the ordinary course of business and
in accordance with the applicable Security Documents;

(d) licenses or sublicenses of Intellectual Property in the ordinary course of
business and not interfering in any material respect with the ordinary conduct
of business of the Companies;

 

98



--------------------------------------------------------------------------------

(e) the Transactions as contemplated by, and in compliance with, the Transaction
Documents;

(f) Investments in compliance with Section 6.04;

(g) mergers and consolidations in compliance with Section 6.05;

(h) Dividends in compliance with Section 6.08;

(i) sales of inventory in the ordinary course of business and dispositions of
cash and Cash Equivalents in the ordinary course of business;

(j) any disposition of property that constitutes a Casualty Event;

(k) licenses or sublicenses of Intellectual Property in the ordinary course of
business;

(l) any disposition of property as contemplated by, and in compliance with, the
Blackiron Equity Purchase Agreement or the NA Telecom Purchase Agreement;

(m) any termination of leases by Borrower or any Subsidiary as lessee that is,
in the reasonable and good faith judgment of Borrower, no longer commercially
practicable to maintain or useful in the conduct of business of the Companies
taken as a whole; or

(n) any disposition of property (x) by any Subsidiary of Borrower to Borrower or
any of its Wholly Owned Subsidiaries; provided that if the transferor of such
property is a Guarantor, the transferee thereof must be Borrower or a Guarantor,
(y) by Schuff to any Subsidiary of Schuff or any Subsidiary of Schuff to Schuff
or any other Subsidiary of Schuff and (z) by a Target to any Subsidiary of such
Target or any Subsidiary of such Target to Target or any other Subsidiary of
such Target.;

To the extent the requisite Lenders under Section 10.02(b) waive the provisions
of this Section 6.06, with respect to the sale of any Collateral, or any
Collateral is sold as permitted by this Section 6.06, such Collateral (unless
sold to a Company or any Affiliate thereof), but not the proceeds thereof, shall
be sold free and clear of the Liens created by the Security Documents, and, so
long as Borrower shall have previously provided to the Collateral Agent and the
Administrative Agent such certifications or documents as the Collateral Agent
and/or the Administrative Agent shall reasonably request in order to demonstrate
compliance with this Section 6.06, the Collateral Agent shall take all actions
it deems appropriate in order to effect the foregoing.

Section 6.07 Acquisitions. Purchase or otherwise acquire (in one or a series of
related transactions) any part of the property of any person (or agree to do any
of the foregoing at any time), except that the following shall be permitted:

 

99



--------------------------------------------------------------------------------

(a) Investments in compliance with Section 6.04;

(b) Capital Expenditures by Borrower and the Subsidiaries shall be permitted to
the extent permitted by Section 6.10(c) and Section 6.10(d);

(c) purchases and other acquisitions of inventory, materials, equipment and
intangible property in the ordinary course of business;

(d) leases or licenses of real or personal property in the ordinary course of
business and in accordance with this Agreement and the applicable Security
Documents;

(e) the Transactions as contemplated by, and in compliance with, the Transaction
Documents;

(f) Permitted Acquisitions;

(g) mergers and consolidations in compliance with Section 6.05; and

(h) Dividends in compliance with Section 6.08;

provided that the Lien on and security interest in such property granted or to
be granted in favor of the Collateral Agent under the Security Documents shall
be maintained or created in accordance with the provisions of Section 5.11 or
Section 5.12, as applicable.

Section 6.08 Dividends. Authorize, declare or pay, directly or indirectly, any
Dividends with respect to any Company (including pursuant to any Synthetic
Purchase Agreement) or incur any obligation (contingent or otherwise) to do so,
except that the following shall be permitted:

(a) Dividends by any Subsidiary of the Borrower to the holders of its Equity
Interest on a ratable basis; provided, that in the case of any Dividends made by
Schuff directly or indirectly to Borrower, Borrower shall apply 100% of the
proceeds of such Dividends to repay the Loans in accordance with Section
2.10(h);

(b) repurchases or redemptions of Qualified Capital Stock of Borrower held by
officers, directors or employees or former officers, directors or employees (or
their transferees, estates or beneficiaries under their estates) of any Company,
upon their death, disability, retirement, severance or termination of employment
or service; provided that the aggregate amount of payments to Borrower shall not
exceed, in any period of 12 consecutive months, $500,000 and, in the aggregate,
$1,000,000;

(c) Dividends by Borrower in accordance with the Convertible Preferred Stock
Documents as in effect on the Closing Date; provided that, (x) no Default or
Event of Default has occurred and is continuing or would result therefrom and
(y) the aggregate amount of such Dividends payable in cash since the Closing
Date shall in no event exceed $4,000,000; and

 

100



--------------------------------------------------------------------------------

(d) Any payments made or required to be made by such person with respect to any
stock appreciation rights, plans, equity incentive or achievement plans or any
similar plans or setting aside of or otherwise reserving any funds for the
foregoing purposes.

Section 6.09 Transactions with Affiliates. Enter into, directly or indirectly,
any transaction or series of related transactions, whether or not in the
ordinary course of business, with any Affiliate of any Company (other than
between or among (x) Borrower and one or more Subsidiary Guarantors, (y) Schuff
and its Subsidiaries and (z) any Target and its Subsidiaries), other than on
terms and conditions at least as favorable to such Company as would reasonably
be obtained by such Company at that time in a comparable arm’s-length
transaction with a person other than an Affiliate, except that the following
shall be permitted:

(a) Dividends permitted by Section 6.08;

(b) Investments permitted by Sections 6.04(e) and (f);

(c) reasonable and customary director, officer and employee compensation
(including bonuses) and other benefits (including retirement, health, stock
option and other benefit plans) and indemnification arrangements, in each case
approved by the Board of Directors of the applicable Company; and

(d) the Transactions as contemplated by, and in accordance with, the Transaction
Documents.

Section 6.10 Financial Covenants.

(a) Minimum Consolidated EBITDA. Permit Consolidated EBITDA, as of the last day
of any Test Period ending on the last day of each fiscal quarter of Schuff to be
less than $25,000,000.

(b) Minimum Collateral Coverage Ratio. Permit the Collateral Coverage Ratio as
of the last day of any Test Period ending on the last day of each fiscal quarter
of the Borrower to be less than 1.5:1.0.

(c) Limitation on Capital Expenditures (Borrower). Permit the aggregate amount
of Capital Expenditures made by Borrower and its Subsidiaries (other than Schuff
and its Subsidiaries and any Target and its Subsidiaries) as of the last day of
any Test Period ending on the last day of each fiscal quarter of the Borrower to
exceed $2,500,000.

 

101



--------------------------------------------------------------------------------

(d) Limitation on Capital Expenditures (Schuff). Permit the aggregate amount of
Capital Expenditures made by Schuff and its Subsidiaries as of the last day of
any Test Period ending on the last day of each fiscal quarter of the Borrower to
exceed $13,000,000.

Section 6.11 Prepayments of Other Indebtedness; Modifications of Organizational
Documents, Acquisition and Certain Other Documents, etc. Directly or indirectly:

(a) (including pursuant to any Synthetic Purchase Agreement) make or offer to
make (or give any notice in respect thereof) any voluntary or optional payment
or prepayment on or redemption, retirement, defeasance, or acquisition for value
of, or any prepayment or redemption as a result of any asset sale, change of
control or similar event of, any Indebtedness outstanding under any Subordinated
Indebtedness;

(b) amend or modify, or permit the amendment or modification of, any provision
of any Transaction Document or any Material Indebtedness in any manner that is,
or could reasonably be expected to be, adverse in any material respect to the
interests of any Agent or Lender; or

(c) terminate, amend, modify (including electing to treat any Pledged Interests
(as defined in the Security Agreement) as a “security” under Section 8-103 of
the UCC) or change any of its Organizational Documents (including by the filing
or modification of any certificate of designation) or any agreement to which it
is a party with respect to its Equity Interests (including any stockholders’
agreement), or enter into any new agreement with respect to its Equity
Interests, other than any such amendments, modifications or changes or such new
agreements which are not, and could not reasonably be expected to be, adverse in
any material respect to the interests of any Agent or Lender.

Section 6.12 Limitation on Certain Restrictions on Subsidiaries. Directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance, restriction or condition on the ability of any Subsidiary to
(i) pay Dividends or make any other distributions on its Equity Interests or any
other interest or participation in its profits owned by any Company, or pay any
Indebtedness owed to any Company, (ii) make loans or advances to any Company or
(iii) transfer any of its properties to any Company, except for such
encumbrances, restrictions or conditions existing under or by reason of:

(a) applicable mandatory Legal Requirements;

(b) this Agreement, the other Loan Documents and the credit documents listed on
Schedule 6.01(b);

(c) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of a Subsidiary;

 

102



--------------------------------------------------------------------------------

(d) customary provisions restricting assignment of any agreement entered into by
a Subsidiary in the ordinary course of business;

(e) customary restrictions and conditions contained in any agreement relating to
the sale or other disposition of any property pending the consummation of such
sale; provided that (i) such restrictions and conditions apply only to the
property to be sold, and (ii) such sale or other disposition is permitted
hereunder; or

(f) the credit documents evidencing Indebtedness permitted under Section 6.01(h)
and Section 6.01(l).

Section 6.13 Limitation on Issuance of Capital Stock. (a) With respect to
Borrower, issue any Equity Interest that is Disqualified Capital Stock.

(b) With respect to any Subsidiary, issue any Equity Interest (including by way
of sales of treasury stock) or any options or warrants to purchase, or
securities convertible into, any Equity Interest, except (i) for stock splits,
stock dividends and additional issuances of Equity Interests which do not
decrease the percentage ownership of Borrower or any Subsidiaries in any class
of the Equity Interests of such Subsidiary, (ii) stock dividends pursuant to
stock plans or other agreements existing on the Closing Date and listed on
Schedule 6.13 and (iii) Subsidiaries of Borrower formed or acquired after the
Closing Date in accordance with Section 6.04 may issue Equity Interests to the
Company which is to own such Equity Interests. All Equity Interests issued in
accordance with this Section 6.13(b) shall, to the extent required by Sections
5.11 and 5.12 or any Security Document, be delivered to the Collateral Agent for
pledge pursuant to the applicable Security Document.

Section 6.14 Business. With respect to the Subsidiaries (except for a Subsidiary
acquired pursuant to a Permitted Acquisition), engage (directly or indirectly)
in any businesses other than those businesses in which the Subsidiaries are
engaged on the Closing Date and any business reasonably related, ancillary or
complimentary thereto.

Section 6.15 Limitation on Accounting Changes. Make or permit, any change in
accounting policies or reporting practices, without the consent of the Required
Lenders, which consent shall not be unreasonably withheld, except changes that
are required by GAAP (subject in each case to the provisions of Section 1.04).

Section 6.16 Fiscal Periods. Change its fiscal year-end and fiscal quarter-ends
to dates other than December 31 and March 31, June 30, September 30,
respectively.

Section 6.17 No Further Negative Pledge. Enter into any agreement, instrument,
deed or lease which prohibits or limits the ability of any Company to create,
incur, assume or suffer to exist any Lien upon any of its properties or
revenues, whether now owned or hereafter acquired, or which requires the grant
of any security for an obligation if security is granted for another obligation,
except the following: (a) this Agreement and the other Loan Documents; (b)

 

103



--------------------------------------------------------------------------------

covenants in documents creating Liens permitted by Section 6.02 prohibiting
further Liens (other than Liens permitted under Section 6.02(n)) on the
properties encumbered thereby; and (c) any prohibition or limitation that
(i) exists pursuant to applicable Legal Requirements, or (ii) consists of
customary restrictions and conditions contained in any agreement relating to the
sale of any property pending the consummation of such sale; provided that (1)
such restrictions apply only to the property to be sold and such sale is
permitted hereunder, and (2) such sale is permitted hereunder, or
(iii) restricts subletting or assignment of any lease governing a leasehold
interest of Borrower or one of its Subsidiaries.

Section 6.18 Anti-Terrorism Law; Anti-Money Laundering. (a) Directly or
indirectly, (i) conduct any business or engage in making or receiving any
contribution of funds, goods or services to or for the benefit of any person
described in Section 3.22, (ii) deal in, or otherwise engage in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order or any other Anti-Terrorism Law, or (iii) engage in or conspire
to engage in any transaction that evades or avoids, or has the purpose of
evading or avoiding, or attempts to violate, any of the prohibitions set forth
in any Anti-Terrorism Law (and the Loan Parties shall deliver to the Lenders any
certification or other evidence requested from time to time by any Lender in its
reasonable discretion, confirming the Companies’ compliance with this
Section 6.19).

(b) Cause or permit any of the funds of such Loan Party that are used to repay
the Credit Extensions to be derived from any unlawful activity with the result
that the making of the Credit Extensions would be in violation of Legal
Requirements.

Section 6.19 Embargoed Person. Cause or permit (a) any of the funds or
properties of the Loan Parties that are used to repay the Loans or other Credit
Extensions to constitute property of, or be beneficially owned directly or
indirectly by, any person subject to sanctions or trade restrictions under
United States law (“Embargoed Person” or “Embargoed Persons”) that is identified
on (1) the “List of Specially Designated Nationals and Blocked Persons” (the
“SDN List”) maintained by OFAC and/or on any other similar list (“Other List”)
maintained by OFAC pursuant to any authorizing statute including the
International Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The
Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Order or
regulation promulgated thereunder, with the result that the investment in the
Loan Parties (whether directly or indirectly) is prohibited by applicable Legal
Requirements, or the Loans or other Credit Extensions made by the Lenders would
be in violation of Legal Requirements, or (2) the Executive Order, any related
enabling legislation or any other similar executive orders, or (b) any Embargoed
Person to have any direct or indirect interest, of any nature whatsoever in the
Loan Parties, with the result that the investment in the Loan Parties (whether
directly or indirectly) is prohibited by applicable Legal Requirements or the
Credit Extensions are in violation of applicable Legal Requirements.

 

104



--------------------------------------------------------------------------------

ARTICLE VII

GUARANTEE

Section 7.01 The Guarantee. The Guarantors hereby, jointly and severally,
guarantee, as primary obligors and not as sureties, to each Secured Party and
their respective successors and assigns, the prompt payment and performance in
full when due (whether at stated maturity, by required prepayment, declaration,
demand, by acceleration or otherwise) of the principal of, and premium and
interest (including any interest, fees, costs or charges that would accrue but
for the provisions of the Title 11 of the United States Code after any
bankruptcy or insolvency petition under Title 11 of the United States Code) on
the Loans made by the Lenders to, and the Notes held by each Lender of,
Borrower, and all other Secured Obligations from time to time owing to the
Secured Parties by any Loan Party in each case strictly in accordance with the
terms thereof (such obligations being herein collectively called the “Guaranteed
Obligations”). The Guarantors hereby jointly and severally agree that if
Borrower or other Guarantor(s) shall fail to pay in full when due (whether at
stated maturity, by acceleration or otherwise) any of the Guaranteed
Obligations, the Guarantors will promptly pay the same in cash, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Guaranteed Obligations, the same will be
promptly paid in full when due (whether at extended maturity, by acceleration or
otherwise) in accordance with the terms of such extension or renewal.

Section 7.02 Obligations Unconditional. The obligations of the Guarantors under
Section 7.01 shall constitute a guaranty of payment and performance and not of
collection and to the fullest extent permitted by applicable Legal Requirements,
are absolute, irrevocable and unconditional, joint and several, irrespective of
the value, genuineness, validity, regularity or enforceability of the Guaranteed
Obligations under this Agreement, the Notes, if any, or any other agreement or
instrument referred to herein or therein, or any substitution, release or
exchange of any other guarantee of or security for any of the Guaranteed
Obligations, and, irrespective of any other circumstance whatsoever that might
otherwise constitute a legal or equitable discharge or defense of a surety or
Guarantor (except for payment in full of the Guaranteed Obligations). Without
limiting the generality of the foregoing, it is agreed that the occurrence of
any one or more of the following shall not alter or impair the liability of the
Guarantors hereunder which shall remain absolute, irrevocable and unconditional
under any and all circumstances as described above:

(i) at any time or from time to time, without notice to the Guarantors, the time
for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;

(ii) any of the acts mentioned in any of the provisions of this Agreement, the
other Loan Documents or the Notes, if any, or any other agreement or instrument
referred to herein or therein shall be done or omitted;

 

105



--------------------------------------------------------------------------------

(iii) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be amended in any respect, or any right
under the Loan Documents or any other agreement or instrument referred to herein
or therein shall be amended or waived in any respect or any other guarantee of
any of the Guaranteed Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with;

(iv) any Lien or security interest granted to, or in favor of, any Secured Party
as security for any of the Guaranteed Obligations shall fail to be valid,
perfected or to have the priority required under the Loan Documents; or

(v) the release of any other Guarantor pursuant to Section 7.09.

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that any Secured Party
exhaust any right, power or remedy or proceed against Borrower or any Guarantor
under this Agreement or the Notes, if any, or any other agreement or instrument
referred to herein or therein, or against any other person under any other
guarantee of, or security for, any of the Guaranteed Obligations. The Guarantors
waive any and all notice of the creation, renewal, extension, waiver,
termination or accrual of any of the Guaranteed Obligations and notice of or
proof of reliance by any Secured Party upon this Guarantee or acceptance of this
Guarantee, and the Guaranteed Obligations, and any of them, shall conclusively
be deemed to have been created, contracted or incurred in reliance upon this
Guarantee, and all dealings between Borrower and the Secured Parties shall
likewise be conclusively presumed to have been had or consummated in reliance
upon this Guarantee. This Guarantee shall be construed as a continuing,
absolute, irrevocable and unconditional guarantee of payment and performance
without regard to any right of offset with respect to the Guaranteed Obligations
at any time or from time to time held by the Secured Parties, and the
obligations and liabilities of the Guarantors hereunder shall not be conditioned
or contingent upon the pursuit by the Secured Parties or any other person at any
time of any right or remedy against Borrower or against any other person which
may be or become liable in respect of all or any part of the Guaranteed
Obligations or against any collateral security or guarantee therefor or right of
offset with respect thereto. This Guarantee shall remain in full force and
effect and be binding in accordance with and to the extent of its terms upon the
Guarantors and their respective successors and assigns, and shall inure to the
benefit of the Secured Parties, and their respective successors and assigns,
notwithstanding that from time to time during the term of this Agreement there
may be no Guaranteed Obligations outstanding.

Section 7.03 Reinstatement. The obligations of the Guarantors under this Article
VII shall be automatically reinstated if and to the extent that for any reason
any payment by or on behalf of Borrower or other Loan Party in respect of the
Guaranteed Obligations is rescinded or must be otherwise restored by any holder
of any of the Guaranteed Obligations, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise.

 

106



--------------------------------------------------------------------------------

Section 7.04 Subrogation; Subordination. Each Guarantor hereby agrees that until
the indefeasible payment and satisfaction in full in cash of all Guaranteed
Obligations and the expiration and termination of the Commitments of the Lenders
under this Agreement it shall waive any claim and shall not exercise any right
or remedy, direct or indirect, arising by reason of any performance by it of its
guarantee in Section 7.01, whether by subrogation or otherwise, against Borrower
or any other Guarantor of any of the Guaranteed Obligations or any security for
any of the Guaranteed Obligations. Any Indebtedness of any Loan Party permitted
pursuant to Section 6.04(f) shall be subordinated to such Loan Party’s Secured
Obligations in the manner set forth in the Intercompany Note evidencing such
Indebtedness.

Section 7.05 Remedies. The Guarantors jointly and severally agree that, as
between the Guarantors and the Lenders, the obligations of Borrower under this
Agreement and other Loan Documents may be declared to be forthwith due and
payable as provided in Article VIII (and shall be deemed to have become
automatically due and payable in the circumstances provided in Article VIII) for
purposes of Section 7.01, notwithstanding any stay, injunction or other
prohibition preventing such declaration (or such obligations from becoming
automatically due and payable) as against Borrower and that, in the event of
such declaration (or such obligations being deemed to have become automatically
due and payable), such obligations (whether or not due and payable by Borrower)
shall forthwith become due and payable by the Guarantors for purposes of
Section 7.01.

Section 7.06 Instrument for the Payment of Money. Each Guarantor hereby
acknowledges that the guarantee in this Article VII constitutes an instrument
for the payment of money, and consents and agrees that any Lender or Agent, at
its sole option, in the event of a dispute by such Guarantor in the payment of
any moneys due hereunder, shall have the right to bring a motion-action under
New York CPLR Section 3213.

Section 7.07 Continuing Guarantee. The guarantee in this Article VII is a
continuing guarantee of payment and performance, and shall apply to all
Guaranteed Obligations whenever arising.

Section 7.08 General Limitation on Guarantee Obligations. In any action or
proceeding involving any state corporate limited partnership or limited
liability company law, or any applicable state, federal or foreign bankruptcy,
insolvency, reorganization or other Legal Requirement affecting the rights of
creditors generally, if the obligations of any Guarantor under Section 7.01
would otherwise be held or determined to be void, voidable, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under Section 7.01, then, notwithstanding any
other provision to the contrary, the amount of such liability shall, without any
further action by such Guarantor, any Loan Party or any other person, be
automatically limited and reduced to the highest amount (after giving effect to
the rights of subrogation and contribution established in Sections 7.04 and
7.10, respectively) that is valid and enforceable, not void or voidable and not
subordinated to the claims of other creditors as determined in such action or
proceeding.

 

107



--------------------------------------------------------------------------------

Section 7.09 Release of Guarantors. If, in compliance with the terms and
provisions of the Loan Documents, (i) all of the Equity Interests or (ii) all or
substantially all of the property of any Guarantor are sold or otherwise
transferred (a “Transferred Guarantor”) to a person or persons (other than any
Company or any Affiliate thereof), such Transferred Guarantor shall, upon the
consummation of such sale or transfer, be released from its obligations under
this Agreement (including under Section 10.03) and its obligations to pledge and
grant any Collateral owned by it pursuant to any Security Document and, in the
case of the sale of all of the Equity Interests of the Transferred Guarantor,
the pledge of such Equity Interests to the Collateral Agent pursuant to the
Security Documents shall be released, and, so long as Borrower shall have
previously provided the Collateral Agent and the Administrative Agent such
certifications or documents the Collateral Agent and/or the Administrative Agent
as shall reasonably request, the Collateral Agent shall take, and the Lenders
hereby irrevocably authorize the Collateral Agent to take, such actions as are
necessary to effect each release described in this Section 7.09 in accordance
with the relevant provisions of the Security Documents.

Section 7.10 Right of Contribution. Each Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 7.04. The provisions of
this Section 7.10 shall in no respect limit the obligations and liabilities of
any Guarantor to the Administrative Agent and the Lenders, and each Guarantor
shall remain liable to the Administrative Agent and the Lenders for the full
amount guaranteed by such Guarantor hereunder.

ARTICLE VIII

EVENTS OF DEFAULT

Section 8.01 Events of Default. Upon the occurrence and during the continuance
of any of the following events (each, an “Event of Default”):

(a) default shall be made in the payment of any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment (whether voluntary or mandatory) thereof or by
acceleration thereof or otherwise;

(b) default shall be made in the payment of any interest on any Credit Extension
or any Fee or any other amount (other than an amount referred to in paragraph
(a) above) due under any Loan Document, when and as the same shall become due
and payable, whether at the due date thereof (including an Interest Payment
Date) or at a date fixed for prepayment (whether voluntary or mandatory) or by
acceleration or demand thereof or otherwise, and such default shall continue
unremedied for a period of five days;

 

108



--------------------------------------------------------------------------------

(c) any representation or warranty made or deemed made in or in connection with
any Loan Document or the borrowings of Loans hereunder, or any representation,
warranty, statement or information contained in any report, certificate,
financial statement or other instrument furnished in connection with or pursuant
to any Loan Document, shall prove to have been false or misleading in any
material respect when so made, deemed made or furnished;

(d) default shall be made in the due observance or performance by any Company of
any covenant, condition or agreement contained in Sections 5.01, 5.02, 5.03(a),
5.08, 5.11 or 5.14 or in Article VI;

(e) default shall be made in the due observance or performance by any Company of
any covenant, condition or agreement contained in any Loan Document (other than
those specified in paragraphs (a), (b) or (d) immediately above) and such
default shall continue unremedied or shall not be waived for a period of 15
Business Days (or three Business Days in the case of the Fee Letter) after the
occurrence thereof;

(f) any Company shall (i) fail to pay any principal or interest, regardless of
amount, due in respect of any Indebtedness (other than the Obligations), when
and as the same shall become due and payable beyond any applicable grace period,
or (ii) fail to observe or perform any other term, covenant, condition or
agreement contained in any agreement or instrument evidencing or governing any
such Indebtedness if the effect of any failure referred to in this clause
(ii) is to cause, or to permit the holder or holders of such Indebtedness or a
trustee or other representative on its or their behalf (with or without the
giving of notice, the lapse of time or both) to cause, such Indebtedness to
become due prior to its stated maturity or become subject to a mandatory offer
to purchase by the obligor; provided that it shall not constitute an Event of
Default pursuant to this paragraph (f) unless the aggregate amount of all such
Indebtedness referred to in clauses (i) and (ii) exceeds $5,000,000 at any one
time;

(g) an Insolvency Proceeding shall be commenced or an involuntary petition shall
be filed in a court of competent jurisdiction seeking (i) relief in respect of
any Company or of a substantial part of the property of any Company, under Title
11 of the United States Code, as now constituted or hereafter amended, or any
other federal, state or foreign bankruptcy, insolvency, receivership or similar
Legal Requirement, (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator, liquidator, rehabilitator or similar official for any
Company or for a substantial part of the property of any Company, or (iii) the
winding-up or liquidation of any Company; and such proceeding or petition shall
continue undismissed for 60 days or an Order approving or ordering any of the
foregoing shall be entered;

(h) any Company shall (i) voluntarily commence any proceeding or file any
petition seeking relief under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar Legal Requirement, (ii) consent
to the institution of, or fail to contest in a timely and appropriate manner,
any Insolvency Proceeding or the filing of any petition described in clause
(g) above, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator,

 

109



--------------------------------------------------------------------------------

conservator, liquidator, rehabilitator or similar official for any Company or
for a substantial part of the property of any Company, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors,
(vi) become unable, admit in writing its inability or fail generally to pay its
debts as they become due, (vii) wind up or liquidate, or (viii) take any action
for the purpose of effecting any of the foregoing;

(i) one or more Orders for the payment of money in an aggregate amount in excess
of $5,000,000 (that are not covered by insurance from an unaffiliated insurance
company with an A.M. Best financial strength rating of at least A-, it being
understood that even if such amounts are covered by insurance from such an
insurance company, such amounts shall count against such basket if
responsibility for such amounts has been denied by such insurance company or
such insurance company has not been promptly notified of such amounts or such
insurance company is not participating in the defense thereof with customary
diligence (as reasonably determined by the Administrative Agent)) shall be
rendered against any Company or any combination thereof and the same shall
remain undischarged, unvacated or unbonded for a period of 30 consecutive days
during which execution shall not be effectively stayed, or any action shall be
legally taken by a judgment creditor to levy upon properties of any Company to
enforce any such Order;

(j) one or more ERISA Events or noncompliance with respect to Foreign Plans
shall have occurred that, in the opinion of the Required Lenders, when taken
together with all other such ERISA Events and noncompliance with respect to
Foreign Plans that have occurred, could reasonably be expected to result in a
Material Adverse Effect of any Company or any of its ERISA Affiliates in an
aggregate amount exceeding $5,000,000;

(k) any security interest and Lien purported to be created by any Security
Document shall cease to be in full force and effect, or shall cease to give the
Collateral Agent, for the benefit of the Secured Parties, the Liens, rights,
powers and privileges purported to be created and granted under such Security
Documents (including a valid, enforceable, perfected first priority security
interest in and Lien on, all of the Collateral thereunder (except as otherwise
expressly provided in this Agreement or such Security Document)) in favor of the
Collateral Agent, or shall be asserted by or on behalf of any Company not to be,
a valid, enforceable, perfected, first priority (except as otherwise expressly
provided in this Agreement or such Security Document) security interest in or
Lien on the Collateral covered thereby; provided that it shall not be an Event
of Default under this paragraph (k) if the Collateral Agent shall not have, or
shall cease to have, a valid, enforceable and perfected first priority security
interest in or Lien on any Collateral purported to be covered by the Security
Documents that (i) has a Fair Market Value, individually or in the aggregate, of
less than $5,000,000 and (ii) is not material to the operations or the
businesses of the Companies, taken as a whole;

 

110



--------------------------------------------------------------------------------

(l) any Loan Document or any material provisions thereof shall at any time and
for any reason be declared by a court of competent jurisdiction to be null and
void, or a proceeding shall be commenced by or on behalf of any Loan Party or
any other person, or by any Governmental Authority, seeking to establish the
invalidity or unenforceability thereof (exclusive of questions of interpretation
of any provision thereof), or any Company (directly or indirectly) shall
repudiate, revoke, terminate or rescind (or purport to do any of the foregoing)
or deny any portion of its liability or obligation for the Obligations; or

(m) there shall have occurred a Change in Control;

(n) there shall have occurred the termination of, or the receipt by any Company
of notice of the termination of, or the occurrence of any event or condition
which would, with the passage of time or the giving of notice or both,
constitute an event of default under or permit the termination of, any one or
more Material Agreements of any Company;

(o) any Company shall be prohibited or otherwise restrained from conducting the
business theretofore conducted by it in any manner that has, or could reasonably
be expected to result in, a Material Adverse Effect by virtue of any
determination, ruling, decision or Order of any court or Governmental Authority
of competent jurisdiction; or

(p) the Acquisition shall not have occurred on the Closing Date in accordance
with the terms and conditions of the Acquisition Agreement;

then, and in every such event (other than an event with respect to Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to Borrower, take either or both of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments; (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the so declared to be
due and payable, together with accrued interest thereon and, at anytime prior to
the Make-whole Termination Date, together with the Make-Whole Premium and any
unpaid accrued Fees and all other liabilities of the Loan Parties accrued
hereunder and under any other Loan Document, shall become forthwith due and
payable, without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived by the Loan Parties, anything contained
herein or in any other Loan Document or otherwise to the contrary
notwithstanding; and (iii) exercise any and all of its other rights and remedies
under applicable Legal Requirements, hereunder and under the other Loan
Documents; and in any event with respect to Borrower described in paragraph
(g) or (h) above, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and any unpaid accrued Fees and all other liabilities of the Loan Parties
accrued hereunder and under any other Loan Document, shall automatically become
due and payable, without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived by the Loan Parties, anything
contained herein or in any other Loan Document or otherwise to the contrary
notwithstanding.

 

111



--------------------------------------------------------------------------------

In addition, without limiting the foregoing, in the event of a foreclosure (or
other similar exercise of remedies) by Collateral Agent on any of the Collateral
pursuant to a public or private sale or other disposition, the Collateral Agent,
the Administrative Agent or any Secured Party may be the purchaser of any or all
of such Collateral at any such sale or other disposition and, in addition, the
Collateral Agent or the Administrative Agent, as agent for and representative of
all of Secured Parties (but not any Lender or Lenders in its or their respective
individual capacities unless Required Lenders shall otherwise agree in writing)
shall be entitled, for the purpose of bidding and making settlement or payment
of the purchase price for all or any portion of the Collateral sold at any such
sale or other disposition, to use and apply any of the Obligations as a credit
on account of the purchase price for any Collateral payable by Collateral Agent
at such sale.

Section 8.02 Rescission. If at any time after termination of the Commitments or
acceleration of the maturity of the Loans, the Loan Parties shall pay all
arrears of interest and all payments on account of principal of the Loans owing
by them that shall have become due otherwise than by acceleration (with interest
on principal and, to the extent permitted by law, on overdue interest, at the
rates specified herein) and all Defaults (other than non-payment of principal of
and accrued interest on the Loans due and payable solely by virtue of
acceleration) shall be remedied or waived pursuant to Section 10.02, then upon
the written consent of the Required Lenders (which may be given or withheld in
their sole discretion) and written notice to Borrower, the termination of the
Commitments or the acceleration and their consequences may be rescinded and
annulled; but such action shall not affect any subsequent Default or impair any
right or remedy consequent thereon. The provisions of the preceding sentence are
intended merely to bind the Lenders and the other Secured Parties to a decision
that may be made at the election of the Required Lenders, and such provisions
are not intended to benefit Borrower and the other Loan Parties and do not give
Borrower and/or any of the Loan Parties the right to require the Lenders to
rescind or annul any acceleration hereunder, even if the conditions set forth
herein are met.

Section 8.03 Application of Proceeds. The proceeds received by the Collateral
Agent in respect of any sale of, collection from or other realization upon all
or any part of the Collateral pursuant to the exercise by the Collateral Agent
of its remedies shall be applied, in full or in part, together with any other
sums then held by the Collateral Agent pursuant to this Agreement or any other
Loan Document, promptly by the Collateral Agent as follows:

(a) First, to the indefeasible payment in full in cash of all costs and
expenses, fees, commissions and taxes of such sale, collection or other
realization (including compensation to the Collateral Agent, the Administrative
Agent and their respective agents and counsel, and all expenses, liabilities and
advances made or incurred by the Collateral Agent and the Administrative Agent
in connection therewith and all amounts for which the Collateral Agent and the
Administrative Agent is entitled to indemnification pursuant to the provisions
of any Loan Document), together with interest on each such amount at the highest
rate then in effect under this Agreement from and after the date such amount is
due, owing or unpaid until paid in full;

 

112



--------------------------------------------------------------------------------

(b) Second, to the indefeasible payment in full in cash of all other reasonable
costs and expenses of such sale, collection or other realization (including
compensation to the other Secured Parties and their agents and counsel and all
costs, liabilities and advances made or incurred by the other Secured Parties in
connection therewith), together with interest on each such amount at the highest
rate then in effect under this Agreement from and after the date such amount is
due, owing or unpaid until paid in full;

(c) Third, without duplication of amounts applied pursuant to clauses (a) and
(b) above, to the indefeasible payment in full in cash, pro rata, of interest
and other amounts constituting Obligations in respect of the Credit Facility
(other than principal) in each case equally and ratably in accordance with the
respective amounts thereof then due and owing (it being agreed that, for
purposes of applying this clause (c), all interest and all other amounts
described herein will be deemed payable in accordance with this Agreement
regardless of whether such claims are allowed in any proceeding described in
Section 8.01(g) or (h));

(d) Fourth, to the indefeasible payment in full in cash, pro rata, of the
principal amount of the Obligations in respect of the Credit Facility;

(e) Fifth, to the indefeasible payment in full in cash of Secured Obligations of
the type specified in clause (b) of the definition of Secured Obligations then
due and owing, pro rata;

(f) Sixth, to the indefeasible payment in full in cash of the remaining Secured
Obligations then due and owing, pro rata; and

(g) Seventh, the balance, if any, to the person lawfully entitled thereto
(including the applicable Loan Party or its successors or assigns) or as a court
of competent jurisdiction may direct.

In the event that any such proceeds are insufficient to pay in full the items
described in clauses (a) through (g) above, the Loan Parties shall remain
liable, jointly and severally, for any deficiency.

ARTICLE IX

THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

Section 9.01 Appointment. (a) Each Lender hereby irrevocably designates and
appoints each of the Administrative Agent and the Collateral Agent as an agent
of such Lender under this Agreement and the other Loan Documents. Each Lender
irrevocably authorizes each Agent, in such capacity, through its agents or
employees, to take such actions on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and

 

113



--------------------------------------------------------------------------------

perform such duties as are delegated to such Agent by the terms of this
Agreement and the other Loan Documents, together with such actions and powers as
are reasonably incidental thereto. The provisions of this Article IX are solely
for the benefit of the Agents, the Lenders and no Loan Party shall have rights
as a third party beneficiary of any such provisions. Without limiting the
generality of the foregoing, the Agents are hereby expressly authorized to
execute any and all documents (including releases) with respect to the
Collateral and any rights of the Secured Parties with respect thereto as
contemplated by and in accordance with the provisions of this Agreement and the
other Loan Documents. In performing its functions and duties hereunder, each
Agent shall act solely as an agent of the Lenders and does not assume and shall
not be deemed to have assumed any obligation towards or relationship of agency
or trust with or for Borrower or any of its Subsidiaries. Without limiting the
generality of the foregoing, the use of the term “agent” in this Agreement with
reference to the Administrative Agent or the Collateral Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term is used merely as a
matter of market custom and is intended to create or reflect only an
administrative relationship between independent contracting parties.

(b) Each Lender irrevocably appoints each other Lender as its agent and bailee
for the purpose of perfecting Liens (whether pursuant to Section 8-301(a)(2) of
the UCC or otherwise), for the benefit of the Secured Parties, in assets in
which, in accordance with the UCC or any other applicable Legal Requirement a
security interest can be perfected by possession or control. Should any Lender
(other than the Collateral Agent) obtain possession or control of any such
Collateral, such Lender shall notify the Collateral Agent thereof, and, promptly
following the Collateral Agent’s request therefor, shall deliver such Collateral
to the Collateral Agent or otherwise deal with such Collateral in accordance
with the Collateral Agent’s instructions.

Section 9.02 Agent in Its Individual Capacity. Each person serving as an Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent, and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include the person serving as an Agent
hereunder in its individual capacity. Such person and its Affiliates may accept
deposits from, lend money to, act as financial advisor or in any other advisory
capacity for, and generally engage in any kind of business with, any Company or
Affiliate thereof as if it were not an Agent hereunder and without duty to
account therefor to the Lenders.

Section 9.03 Exculpatory Provisions. No Agent shall have any duties or
obligations except those expressly set forth in the Loan Documents. Without
limiting the generality of the foregoing, (a) no Agent shall be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) no Agent shall have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated by the Loan Documents that such Agent is required
to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be

 

114



--------------------------------------------------------------------------------

necessary under the circumstances as provided in Section 10.02); provided that
no Agent shall be required to take any action that, in its opinion or the
opinion of its counsel, may expose such Agent to liability, if the Agent is not
indemnified to its satisfactory, or that is contrary to any Loan Document or
applicable Legal Requirements including, for the avoidance of doubt any action
that may be in violation of the automatic stay under any Insolvency Law or that
may effect a foreclosure, modification or termination of property of a
Defaulting Lender under any Debtor Relief Law, and (c) except as expressly set
forth in the Loan Documents, no Agent shall have any duty to disclose or shall
be liable for the failure to disclose, any information relating to any Company
or any of its Affiliates that is communicated to or obtained by the person
serving as such Agent or any of its Affiliates in any capacity. No Agent shall
be liable for any action taken or not taken by it (i) with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as any Agent shall believe in good faith shall
be necessary, under the circumstances as provided in Section 10.02) or (ii) in
the absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by a final and nonappealable judgment. No Agent
shall be deemed to have knowledge of any Default unless and until written notice
thereof describing such default is given to such Agent by Borrower or a Lender,
and no Agent shall be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
any Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document
or (v) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document. Each party to this Agreement acknowledges and agrees that the
Administrative Agent may from time to time use one or more outside service
providers for the tracking of all UCC financing statements (and/or other
collateral related filings and registrations from time to time) required to be
filed or recorded pursuant to the Loan Documents and the notification to the
Administrative Agent, of, among other things, the upcoming lapse or expiration
thereof, and that each of such service providers will be deemed to be acting at
the request and on behalf of Borrower and the other Loan Parties. No Agent shall
be liable for any action taken or not taken by any such service provider.
Neither any Agent nor any of its officers, partners, directors, employees or
agents shall be liable to the Lenders for any action taken or omitted by any
Agent under or in connection with any of the Loan Documents.

Section 9.04 Reliance by Agent. Each Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent, or
otherwise authenticated by a proper person. Each Agent also may rely upon any
statement made to it orally and believed by it to be made by a proper person,
and shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan that by its terms must be
fulfilled to the satisfaction of a Lender, each Agent

 

115



--------------------------------------------------------------------------------

may presume that such condition is satisfactory to such Lender unless each Agent
shall have received written notice to the contrary from such Lender prior to the
making of such Loan. Each Agent may consult with legal counsel (who may be
counsel for Borrower), independent accountants and other advisors selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or advisors.

Section 9.05 Delegation of Duties. Each Agent may perform any and all of its
duties and exercise its rights and powers under this Agreement or under any
other Loan Document by or through, or delegate any and all such rights and
powers to, any one or more sub-agents appointed by such Agent. Each Agent and
any such sub-agent may perform any and all of its duties and exercise its rights
and powers by or through their respective Affiliates. The exculpatory,
indemnification and other provisions of the preceding paragraphs shall apply to
any such sub-agent and to the Affiliates of each Agent and any such sub-agent,
and shall apply, without limiting the foregoing, to their respective activities
in connection with the syndication of the credit facility provided for herein as
well as activities as Agent. The Agents shall not be responsible for the
negligence or misconduct of any sub-agent except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that
such Agent acted with gross negligence or willful misconduct in the selection of
such sub-agent.

Section 9.06 Successor Agent. Each Agent may resign as such at any time upon at
least 10 days’ prior notice to the Lenders and Borrower. Upon any such
resignation, the Required Lenders shall have the right, in consultation with
Borrower, to appoint a successor Agent from among the Lenders. If no successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 10 days after the retiring Agent gives notice of its
resignation, then the retiring Agent may, on behalf of the Lenders, appoint a
successor Agent, which successor shall be a commercial banking institution
organized under the laws of the United States (or any State thereof) or a United
States branch or agency of a commercial banking institution, in each case,
having combined capital and surplus of at least $500,000,000; provided that if
such retiring Agent is unable to find a commercial banking institution that is
willing to accept such appointment and which meets the qualifications set forth
above, the retiring Agent’s resignation shall nevertheless thereupon become
effective and the retiring (or retired) Agent shall be discharged from its
duties and obligations under the Loan Documents, and the Lenders shall assume
and perform all of the duties of the Agent under the Loan Documents until such
time, if any, as the Required Lenders appoint a successor Agent.

Upon the acceptance of its appointment as an Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, and the retiring (or retired) Agent
shall be discharged from its duties and obligations under the Loan Documents.
The fees payable by Borrower to a successor Agent shall be the same as those
payable to its predecessor unless otherwise agreed between Borrower and such
successor. After an Agent’s resignation hereunder, the provisions of this
Article IX, Section 10.03 and Sections 11.08 to 11.10 shall continue in effect
for the benefit of such retiring Agent, its sub-agents and their respective
Affiliates in respect of any actions taken or omitted to be taken by any of them
while it was acting as Agent.

 

116



--------------------------------------------------------------------------------

Section 9.07 Non-Reliance on Agent and Other Lenders. Each Lender acknowledges
that it has, independently and without reliance upon any Agent or any other
Lender or any of their respective Affiliates and based on such documents and
information as it has deemed appropriate, conducted its own independent
investigation of the financial condition and affairs of the Loan Parties and
their Subsidiaries and made its own credit analysis and decision to enter into
this Agreement. Each Lender further represents and warrants that it has reviewed
any confidential information memorandum or similar document and each other
document made available to it on the Platform in connection with this Agreement
and has acknowledged and accepted the terms and conditions applicable to the
recipients thereof (including any such terms and conditions set forth, or
otherwise maintained, on the Platform with respect thereto). Each Lender also
acknowledges that it will, independently and without reliance upon any Agent or
any other Lender or any of their respective Affiliates and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or related agreement or any
document furnished hereunder or thereunder.

Section 9.08 Name Agents. The parties hereto acknowledge that the Lead Arranger,
the Book Manager, the Documentation Agent and the Syndication Agent hold such
titles in name only, and that such titles confer no additional rights or
obligations relative to those conferred on any Lender hereunder.

Section 9.09 Indemnification. The Lenders severally agree to indemnify each
Agent in its capacity as such and each of its Related Persons (to the extent not
reimbursed by Borrower or the Guarantors and without limiting the obligation of
Borrower or the Guarantors to do so), ratably according to their respective
outstanding Loans and Commitments in effect on the date on which indemnification
is sought under this Section 9.09 (or, if indemnification is sought after the
date upon which all Commitments shall have terminated and the Loans shall have
been paid in full, ratably in accordance with such outstanding Loans and
Commitments as in effect immediately prior to such date), from and against any
and all liabilities, obligations, losses, damages, fines, penalties, actions,
claims, suits, judgments, litigations, investigations, inquiries or proceedings,
costs, expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Loans) be imposed on, incurred by or
asserted against such Agent or Related Person in any way relating to or arising
out of, the Commitments, this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein, the Transactions or
any of the other transactions contemplated hereby or thereby or any action taken
or omitted by such Agent or Related Person under or in connection with any of
the foregoing (IN ALL CASES, WHETHER OR NOT CAUSED OR ARISING, IN WHOLE OR IN
PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF ANY AGENT OR
RELATED PERSON); provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses,

 

117



--------------------------------------------------------------------------------

damages, penalties, actions, claims, suits, judgments, litigations,
investigations, inquiries or proceedings, costs, expenses or disbursements that
are found by a final and nonappealable judgment of a court of competent
jurisdiction to have directly resulted solely and directly from such Agent’s or
Related Party’s, as the case may be, gross negligence or willful misconduct. The
agreements in this Section 9.09 shall survive the payment of the Loans and all
other amounts payable hereunder.

Section 9.10 Withholding Taxes. To the extent required by any applicable law,
the Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. If the Internal Revenue Service or
any other Governmental Authority asserts a claim that the Administrative Agent
did not properly withhold Tax from amounts paid to or for the account of any
Lender because the appropriate form was not delivered or was not properly
executed or because such Lender failed to notify the Administrative Agent of a
change in circumstance which rendered the exemption from, or reduction of,
withholding Tax ineffective or for any other reason, or if Administrative Agent
reasonably determines that a payment was made to a Lender pursuant to this
Agreement without deduction of applicable withholding tax from such payment,
such Lender shall indemnify the Administrative Agent fully for all amounts paid,
directly or indirectly, by the Administrative Agent as Tax or otherwise,
including any penalties or interest and together with all expenses (including
legal expenses, allocated internal costs and out-of-pocket expenses) incurred.

Section 9.11 Lender’s Representations, Warranties and Acknowledgements. (a) Each
Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of Borrower and its
Subsidiaries in connection with Credit Extensions hereunder and that it has made
and shall continue to make its own appraisal of the creditworthiness of Borrower
and its Subsidiaries. No Agent shall have any duty or responsibility, either
initially or on a continuing basis, to make any such investigation or any such
appraisal on behalf of Lenders or to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter, and no Agent shall have
any responsibility with respect to the accuracy of or the completeness of any
information provided to the Lenders. Each Lender acknowledges that no Agent or
Related Person of any Agent has made any representation or warranty to it.
Except for documents expressly required by any Loan Document to be transmitted
by an Agent to the Lenders, no Agent shall have any duty or responsibility
(either express or implied) to provide any Lender with any credit or other
information concerning any Loan Party, including the business, prospects,
operations, property, financial and other condition or creditworthiness of any
Loan Party or any Affiliate of a Loan Party, that may come in to the possession
of an Agent or any of its Related Persons.

(b) Each Lender, by delivering its signature page to this Agreement or an
Assignment Agreement and funding its Loan, shall be deemed to have acknowledged
receipt of, and consented to and approved, each Loan Document and each other
document required to be approved by any Agent, the Required Lenders or the
Lenders, as applicable, on the Closing Date.

 

118



--------------------------------------------------------------------------------

Section 9.12 Collateral Documents and Guaranty.

(a) Agents under Collateral Documents and Guaranty. Each Secured Party hereby
further authorizes the Administrative Agent or the Collateral Agent, as
applicable, on behalf of and for the benefit of the Secured Parties, to be the
agent for and representative of the Secured Parties with respect to the
Guaranty, the Collateral and the Loan Documents; provided that neither the
Administrative Agent nor the Collateral Agent shall owe any fiduciary duty, duty
of loyalty, duty of care, duty of disclosure or any other obligation whatsoever
to any holder of Obligations with respect to any Permitted Hedging Agreement.
Subject to Section 10.02, without further written consent or authorization from
any Secured Party, the Administrative Agent or the Collateral Agent, as
applicable, may execute any documents or instruments necessary to (i) in
connection with a sale or disposition of assets permitted by this Agreement,
release any Lien encumbering any item of Collateral that is the subject of such
sale or other disposition of assets or to which the Required Lenders (or such
other Lenders as may be required to give such consent under Section 10.02) have
otherwise consented or (ii) release any Guarantor from the Guaranty pursuant to
Section 7.09 or with respect to which the Required Lenders (or such other
Lenders as may be required to give such consent under Section 10.02) have
otherwise consented.

(b) Right to Realize on Collateral and Enforce Guaranty. Anything contained in
any of the Loan Documents to the contrary notwithstanding, Borrower, the
Administrative Agent, the Collateral Agent and each Secured Party hereby agree
that (i) no Secured Party shall have any right individually to realize upon any
of the Collateral or to enforce the Guaranty, it being understood and agreed
that all powers, rights and remedies hereunder and under any of the Loan
Documents may be exercised solely by the Administrative Agent or the Collateral
Agent, as applicable, for the benefit of the Secured Parties in accordance with
the terms hereof and thereof and all powers, rights and remedies under the
Collateral Documents may be exercised solely by the Collateral Agent for the
benefit of the Secured Parties in accordance with the terms thereof, and (ii) in
the event of a foreclosure or similar enforcement action by the Collateral Agent
on any of the Collateral pursuant to a public or private sale or other
disposition (including, without limitation, pursuant to Section 363(k),
Section 1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code), the Collateral
Agent (or any Lender, except with respect to a “credit bid” pursuant to
Section 363(k), Section 1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code,)
may be the purchaser or licensor of any or all of such Collateral at any such
sale or other disposition and the Collateral Agent, as agent for and
representative of the Secured Parties (but not any Lender or Lenders in its or
their respective individual capacities) shall be entitled, upon instructions
from the Required Lenders, for the purpose of bidding and making settlement or
payment of the purchase price for all or any portion of the Collateral sold at
any such sale or disposition, to use and apply any of the Obligations as a
credit on account of the purchase price for any collateral payable by the
Collateral Agent at such sale or other disposition.

(c) Release of Collateral and Guarantees, Termination of Loan Documents.

 

119



--------------------------------------------------------------------------------

(1) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Administrative Agent shall (without notice to, or vote or
consent of, any Lender, or any affiliate of any Lender that is a party to any
Hedging Agreement) take such actions as shall be required to release its
security interest in any Collateral subject to any disposition permitted by the
Loan Documents, and to release any guarantee obligations under any Loan Document
of any person subject to such disposition, to the extent necessary to permit
consummation of such disposition in accordance with the Loan Documents.

(2) Notwithstanding anything to the contrary contained herein or any other Loan
Document, when all Obligations (other than obligations in respect of any Hedging
Agreement and contingent indemnification obligations and expense reimbursement
claims to the extent no claim therefor has been made) have been paid in full and
all Commitments have terminated or expired, upon request of Borrower, the
Administrative Agent shall (without notice to, or vote or consent of, any
Lender, or any affiliate of any Lender that is a party to any Hedging Agreement)
take such actions as shall be required to release its security interest in all
Collateral, and to release all guarantee obligations provided for in any Loan
Document, whether or not on the date of such release there may be outstanding
Obligations in respect of Hedging Agreements or any such contingent
indemnification obligations or expense reimbursement claims. Any such release of
guarantee obligations shall be deemed subject to the provision that such
guarantee obligations shall be reinstated if after such release any portion of
any payment in respect of the Obligations guaranteed thereby shall be rescinded
or must otherwise be restored or returned upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of Borrower or any Guarantor, or upon
or as a result of the appointment of a receiver, intervenor or conservator of,
or trustee or similar officer for, Borrower or any Guarantor or any substantial
part of its property, or otherwise, all as though such payment had not been
made.

(d) The Collateral Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Collateral Agent’s Lien thereon, or any certificate prepared
by any Loan Party in connection therewith, nor shall the Collateral Agent be
responsible or liable to the Lenders for any failure to monitor or maintain any
portion of the Collateral.

Section 9.13 Administrative Agent May File Bankruptcy Disclosure and Proofs of
Claim. In case of the pendency of any proceeding under any Debtor Relief Laws
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on Borrower) shall be entitled and empowered (but not
obligated) by intervention in such proceeding or otherwise:

(a) to file a verified statement pursuant to rule 2019 of the Federal Rules of
Bankruptcy Procedure that, in its sole opinion, complies with such rule’s
disclosure requirements for entities representing more than one creditor;

 

120



--------------------------------------------------------------------------------

(b) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its respective agents
and counsel and all other amounts due the Administrative Agent under Sections
2.03 and 10.03) allowed in such judicial proceeding; and

(c) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under this Agreement. To the extent that the payment of any
such compensation, expenses, disbursements and advances of the Administrative
Agent, its agents and counsel, and any other amounts due the Administrative
Agent under this Agreement out of the estate in any such proceeding, shall be
denied for any reason, payment of the same shall be secured by a Lien on, and
shall be paid out of, any and all distributions, dividends, money, securities
and other properties that the Lenders may be entitled to receive in such
proceeding whether in liquidation or under any plan of reorganization or
arrangement or otherwise.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

ARTICLE X

MISCELLANEOUS

Section 10.01 Notices. (a) Generally. Notices and other communications provided
for herein shall, except as provided in Section 10.01(b), be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile, as follows:

(i) if to any Loan Party, to Borrower at HC Holdings, Inc., 460 Herndon Parkway,
Suite 150, Herndon, VA 20170, Attention: Andrea Mancuso, Facsimile
No.: (703) 650-4295, with a copy to Paul, Weiss, Rifkind, Wharton & Garrison
LLP, 1285 Avenue of the Americas, New York, NY 10019-6064, Attention: Eric
Goodison, Facsimile No.: (212) 492-0292;

 

121



--------------------------------------------------------------------------------

(ii) if to the Administrative Agent or the Collateral Agent, to it at: Jefferies
Finance LLC, 520 Madison Avenue, New York, New York 10022, Attention: Account
Manager – HC2 Holdings, Facsimile No.: (212) 284-3444, E-mail:
JFIN.ADMIN@jefferies.com; with a copy to: Jefferies Group LLC, 520 Madison
Avenue, New York, New York 10022, Attention: General Counsel, Facsimile No.:
646-619-4437;

(iii) if to a Lender, to it at its address (or facsimile number) set forth on
Annex III or in the Assignment and Assumption or an Affiliated Lender Assignment
and Assumption pursuant to which such Lender shall have become a party hereto;
and

Notices and other communications to the Lenders hereunder may (subject to
Section 10.01(b)) be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent. Any party hereto may change its address,
facsimile number or e-mail address for notices and other communications
hereunder by notice to the other parties hereto. The Administrative Agent or
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (A) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgment
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgment), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient, and
(B) notices or communications posted to an Internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient at its e-mail
address as described in the foregoing clause (A) of notification that such
notice or communication is available and identifying the website address
therefor.

(b) Posting. Each Loan Party hereby agrees that it will provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent pursuant to this Agreement and
any other Loan Document, including all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (i) relates to a request for a new, or a
conversion of an existing, Borrowing or other extension of credit (including any
election of an interest rate or interest period relating thereto), (ii) relates
to the payment of any principal or other amount due under this Agreement prior
to the scheduled date therefor, (iii) provides notice of any Default under this
Agreement or (iv) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any borrowing or other extension
of credit hereunder (all such non-excluded communications, collectively, the
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format reasonably acceptable to the Administrative Agent at the
e-mail address(es) provided to

 

122



--------------------------------------------------------------------------------

Borrower by the Administrative Agent from time to time or in such other form,
including hard copy delivery thereof, as the Administrative Agent shall require.
In addition, each Loan Party agrees to continue to provide the Communications to
the Administrative Agent in the manner specified in this Agreement or any other
Loan Document or in such other form, including hard copy delivery thereof, as
the Administrative Agent shall require. Nothing in this Section 10.01 shall
prejudice the right of the Agents, any Lender or any Loan Party to give any
notice or other communication pursuant to this Agreement or any other Loan
Document in any other manner specified in this Agreement or any other Loan
Document or as any such Agent shall require.

(c) To the extent consented to by the Administrative Agent in writing from time
to time, the Administrative Agent agrees that receipt of the Communications by
the Administrative Agent at its e-mail address(es) set forth above shall
constitute effective delivery of the Communications to the Administrative Agent
for purposes of the Loan Documents.

(d) Each Loan Party further agrees that the Administrative Agent may make the
Communications available to the other Agents or the Lenders by posting the
Communications on a Platform. The Platform and any Approved Electronic
Communications are provided “as is” and “as available.” The Agents do not
warrant the accuracy or completeness of the Communications, or the adequacy of
the Platform and expressly disclaim liability for errors or omissions in the
Platform and the Approved Electronic Communications. No warranty of any kind,
express, implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by any Agent
in connection with the Communications or the Platform. In no event shall any
Agent have any liability to any Loan Party, any Lender or any other person for
damages of any kind, whether or not based on strict liability and including
direct or indirect, special, incidental or consequential damages, losses or
expenses (whether in contract, tort or otherwise) arising out of or related to
any Loan Party’s or any Agent’s transmissions of Communications through Internet
(including the Platform). Notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor. Each Loan Party understands that the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution and agrees and assumes the risks associated with such electronic
distribution, except to the extent caused by the willful misconduct or gross
negligence of the Administrative Agent, as determined by a final, non-appealable
judgment of a court of competent jurisdiction.

(e) The Administrative Agent agrees that the receipt of the Communications by
the Administrative Agent at its e-mail address shall constitute effective
delivery of the Communications to the Administrative Agent for purposes of the
Loan Documents. Each Lender agrees that receipt of notice to it (as provided in
the next sentence) specifying that the Communications have been posted to the
Platform shall constitute effective delivery of the

 

123



--------------------------------------------------------------------------------

Communications to such Lender for purposes of the Loan Documents. Each Lender
agrees to notify the Administrative Agent in writing (including by electronic
communication) from time to time of such Lender’s e-mail address to which the
foregoing notice may be sent by electronic transmission and that the foregoing
notice may be sent to such e-mail address. Nothing herein shall prejudice the
right of the Administrative Agent or any Lender to give any notice or other
communication pursuant to any Loan Document in any other manner specified in
such Loan Document.

(f) Each Loan Party, each Lender and each Agent agrees that the Administrative
Agent may, but shall not be obligated to, store any Approved Electronic
Communications on the Platform in accordance with the Administrative Agent’s
customary document retention procedures and policies.

(g) Each Public Lender agrees to cause at least one individual at or on behalf
of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable law, including
United States federal and state securities laws, to make reference to
information that is not made available through the “Public Side Information”
portion of the Platform and that may contain Non-Public Information with respect
to Borrower, its Subsidiaries or their securities for purposes of United States
federal or state securities laws. In the event that any Public Lender has
determined for itself to not access any information disclosed through the
Platform or otherwise, such Public Lender acknowledges that (i) other Lenders
may have availed themselves of such information and (ii) neither Borrower nor
the Administrative Agent has any responsibility for such Public Lender’s
decision to limit the scope of the information it has obtained in connection
with this Agreement and the other Loan Documents.

Section 10.02 Waivers; Amendment. (a) No failure or delay by any Agent or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
each Agent and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by Section 10.02(b), and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan
shall not be construed as a waiver of any Default, regardless of whether any
Agent or any Lender may have had notice or knowledge of such Default at the
time. No notice or demand on Borrower or any other Loan Party in any case shall
entitle Borrower or any other Loan Party to any other or further notice or
demand in similar or other circumstances.

 

124



--------------------------------------------------------------------------------

(b) Subject to Section 2.16(c) and Section 10.02(c), neither this Agreement nor
any other Loan Document nor any provision hereof or thereof may be waived,
amended, supplemented or modified except, in the case of this Agreement,
pursuant to an agreement or agreements in writing entered into by Borrower and
the Required Lenders or, in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by the Administrative Agent, the
Collateral Agent (in the case of any Security Document) and the Loan Party or
Loan Parties that are parties thereto, in each case with the written consent of
the Required Lenders; provided that no such agreement shall:

(i) increase or extend the expiry date of the Commitment of any Lender without
the written consent of such Lender (it being understood that no amendment,
modification, termination, waiver or consent with respect to any condition
precedent, covenant or Default (or any definition used, respectively, therein)
shall constitute an increase in or extension of the expiry date of the
Commitment of any Lender for purposes of this clause (i));

(ii) reduce the principal amount or premium, if any, of any Loan or reduce the
rate of interest thereon (other than interest pursuant to Section 2.06(c)), or
reduce any Fees payable hereunder, or change the form or currency of payment of
any Obligation, without the written consent of each Lender directly affected
thereby (it being understood that any amendment or modification to the financial
definitions (other than the term “Make-Whole Premium”) in this Agreement shall
not constitute a reduction in the rate of interest or fees for purposes of this
clause (ii));

(iii) postpone or extend the maturity of any Loan, or any date for the payment
of any interest or fees payable hereunder, or reduce the amount of, waive or
excuse any such payment (other than a waiver of any increase in the interest
rate pursuant to Section 2.06(c)), without the written consent of each Lender
directly affected thereby;

(iv) change Section 2.14(b) or (c) or Section 9.02 in a manner that would alter
the order of or the pro rata sharing of payments or setoffs required thereby,
without the written consent of each Lender;

(v) change any provision of this Section 10.02, change the percentages set forth
in the definition of “Required Lenders” or any other provision of any Loan
Document (including this Section 10.02) specifying the number or percentage of
Lenders required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender;

(vi) release all or substantially all of the Guarantors from their respective
Guarantees (except as expressly provided in Article VII), or limit their
liability in respect of such Guarantees, without the written consent of each
Lender;

 

125



--------------------------------------------------------------------------------

(vii) except as expressly permitted in this Agreement or any Security Document,
release all or substantially all of the Collateral from the Liens of the
Security Documents or alter the relative priorities of the Secured Obligations
entitled to the Liens of the Security Documents (except in connection with
securing additional Secured Obligations equally and ratably with the other
Secured Obligations), in each case without the written consent of each Lender;

(viii) change Section 10.04(b) in a manner which further restricts assignments
thereunder without the written consent of each Lender; or

(ix) subordinate the Obligations under the Loan Documents to any other
Indebtedness;

provided, further, that (1) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent or the Collateral Agent
without the prior written consent of the Administrative Agent or the Collateral
Agent, as the case may be and (2) any waiver, amendment or modification prior to
the achievement of a successful syndication of the credit facility provided
herein (as determined by the Arranger in its sole discretion) may not be
effected without the written consent of the Arranger. Notwithstanding the
foregoing, any provision of this Agreement may be amended by an agreement in
writing entered into by Borrower, the Required Lenders and the Administrative
Agent if (x) by the terms of such agreement the Commitment of each Lender not
consenting to the amendment provided for therein shall terminate upon the
effectiveness of such amendment, (y) at the time such amendment becomes
effective, each Lender not consenting thereto receives payment in full of the
principal of, premium, if any, and interest accrued on each Loan made by it and
all other amounts owing to it or accrued for its account under this Agreement,
and (z) Section 2.16(b) is complied with.

(c) Without the consent of any other person, the applicable Loan Party or Loan
Parties and the Administrative Agent and/or Collateral Agent may (in its or
their respective sole discretion, or shall, to the extent required by any Loan
Document) enter into any amendment or waiver of any Loan Document, or enter into
any new agreement or instrument, to effect the granting, perfection, protection,
expansion or enhancement of any security interest in any Collateral or
additional property to become Collateral for the benefit of the Secured Parties,
or as required by applicable Legal Requirements to give effect to, or protect
any security interest for the benefit of the Secured Parties, in any property or
assets so that the security interests therein comply with applicable Legal
Requirements.

Section 10.03 Expenses; Indemnity; Damage Waiver. (a) The Loan Parties agree,
jointly and severally, to pay, promptly upon demand:

(i) all reasonable and documented out-of-pocket costs and expenses incurred by
the Arranger, the Administrative Agent and the Collateral Agent in connection
with the syndication of the Loans and Commitments, the preparation, negotiation,
execution and delivery of the Loan Documents, the administration of the

 

126



--------------------------------------------------------------------------------

Credit Extensions, and any actual or proposed amendment, supplement or waiver of
any of the Loan Documents (whether or not the transactions contemplated hereby
or thereby shall be consummated), including the reasonable and documented fees
and out-of-pocket disbursements of one Advisor to the Administrative Agent, the
Collateral Agent and the Arranger, taken as a whole, and filing and recording
reasonable and documented out-of-pocket fees and expenses, with statements with
respect to the foregoing to be submitted to the Loan Parties prior to the
Closing Date (in the case of amounts to be paid on the Closing Date) and from
time to time thereafter on a quarterly basis or such other periodic basis as the
applicable Agent shall deem appropriate);

(ii) all reasonable and documented fees and out-of-pocket costs and expenses
incurred by the Administrative Agent or the Collateral Agent, including the
reasonable and documented fees and out-of-pocket disbursements of one Advisor
for the Administrative Agent and the Collateral Agent, in connection with any
action, claim, suit, litigation, investigation, inquiry or proceeding affecting
the Collateral or any part thereof, in which action, claim, suit, litigation,
investigation, inquiry or proceeding the Administrative Agent or the Collateral
Agent is made a party or participates or in which the right to use the
Collateral or any part thereof is threatened, or in which it becomes necessary
in the judgment of the Administrative Agent or the Collateral Agent to defend or
uphold the Liens granted by the Security Documents (including any action, claim,
suit, litigation, investigation, inquiry or proceeding to establish or uphold
the compliance of the Collateral with any Legal Requirements); and

(iii) all reasonable and documented out-of-pocket costs and expenses incurred by
the Arranger, the Administrative Agent, the Collateral Agent, any other Agent or
any Lender, including the reasonable and documented fees, charges and documented
out-of-pocket disbursements of Advisors for any of the foregoing (limited to, in
the case of the Lenders, documented fees and out-of-pocket disbursements of one
Advisor for the Lenders), incurred in connection with the enforcement or
protection of its rights under the Loan Documents, including its rights under
this Section 10.03(a), or in connection with the collection of the Secured
Obligations, including all such costs and expenses incurred during any workout,
restructuring or negotiations in respect of the Secured Obligations.

(b) The Loan Parties agree, jointly and severally, to indemnify the Agents and
each Lender and each of their respective Related Persons (each such person being
called an “Indemnitee”) against, and to hold each Indemnitee harmless from, all
reasonable and documented out-of-pocket costs and any and all losses, claims,
damages, liabilities, fees, fines, penalties, actions, judgments, suits and
related expenses, including reasonable and documented fees and out-of-pocket
disbursement of one Advisor of the Lenders and one Advisor of each Agent
(collectively, “Claims”), incurred by, imposed on or asserted against any
Indemnitee, directly or indirectly, arising out of, in any way connected with,
or as a result of (i) the execution, delivery, performance, administration or
enforcement of the Loan Documents or any agreement

 

127



--------------------------------------------------------------------------------

or instrument contemplated thereby or the performance by the parties thereto of
their respective obligations thereunder, (ii) any actual or proposed use of the
proceeds of the Loans, (iii) any claim, litigation, investigation or proceeding
relating to any of the foregoing, whether or not any Indemnitee is a party
thereto, (iv) any Environmental Liability or any non-compliance with, or
violation of, Environmental Laws or Environmental Permits applicable to any
Company, or any Company’s business, or any property presently owned, leased, or
operated by any Company, (v) the consummation of the Transactions and the other
transactions contemplated hereby (including the syndication of the Credit
Facility) or (vi) any actual or prospective action, claim, suit, litigation,
investigation, inquiry or proceeding relating to any of the foregoing, whether
based on contract, tort or any other theory, whether brought by a third party or
by any Loan Party or otherwise, and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have directly resulted solely from the gross
negligence or willful misconduct of such Indemnitee. This Section 10.03(b) shall
not apply with respect to Taxes other than any Taxes that represent losses,
claims, damages, etc. arising from any non-Tax claim.

(c) The Loan Parties agree, jointly and severally, that, without the prior
written consent of the Administrative Agent and any affected Lender, which
consent(s) will not be unreasonably withheld, the Loan Parties will not enter
into any settlement of a Claim in respect of the subject matter of clauses
(i) through (ix) of Section 10.03(b) unless such settlement includes an explicit
and unconditional release from the party bringing such Claim of all Indemnitees.

(d) The provisions of this Section 10.03 shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the Transactions and the other transactions contemplated hereby,
the repayment of the Loans and any other Secured Obligations, the release of any
Guarantor or of all or any portion of the Collateral, the expiration of the
Commitments, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Agents or any Lender. All amounts due under this Section 10.03 shall be
accompanied by reasonable documentation with respect to any reimbursement,
indemnification or other amount requested.

(e) To the extent that the Loan Parties fail to indefeasibly pay any amount
required to be paid by them to the Agents under Sections 10.03(a) or (b) in
accordance with Section 9.03(g), each Lender severally agrees to pay to the
Agents such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount (such indemnity shall be effective whether or not the related losses,
claims, damages, liabilities and related expenses are incurred or asserted by
any party hereto or any third party); provided that the unreimbursed Claim was
incurred by or asserted against any of the Agents in its capacity as such. For
purposes of this Section 10.03(e), a Lender’s “pro rata share” shall be
determined based upon its share of the sum of the total outstanding Loans and
unused Commitments at the time.

 

128



--------------------------------------------------------------------------------

(f) To the fullest extent permitted by applicable Legal Requirements, no Loan
Party shall assert, and each Loan Party hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, exemplary,
consequential, or punitive damages (including any loss of profits, business or
anticipated savings) arising out of, in connection with, or as a result of, any
Loan Document or any agreement or instrument contemplated hereby or thereby, the
Transactions or the use of the proceeds thereof. No Indemnitee shall be liable
for any damages arising from the use by unintended recipients of any information
or other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with the Loan Documents or
the transactions contemplated hereby or thereby.

(g) All amounts due under this Section 10.03 shall be payable not later than 10
days after written demand therefor.

Section 10.04 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Loan Parties
may not assign or otherwise transfer any of their respective rights or
obligations hereunder without the prior written consent of the Administrative
Agent, the Collateral Agent and each Lender, which consent may be withheld in
their respective sole discretion (and any attempted assignment or transfer by
any Loan Party without such consent shall be null and void). Nothing in this
Agreement or any other Loan Document, express or implied, shall be construed to
confer upon any person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent expressly
provided in Section 10.04(e) and, to the extent expressly contemplated hereby,
the other Indemnitees) any legal or equitable right, remedy or claim under or by
reason of this Agreement or any other Loan Document.

(b) Any Lender shall have the right at any time to assign to one or more
assignees (other than any Company or any Affiliate thereof except as provided in
Section 10.04(j) below or a natural person) all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it); provided that:

(i) except in the case of (A) an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, (B) any assignment made in connection with the
primary syndication of the Commitments and Loans by the Arranger or (C) an
assignment of the entire remaining amount of the assigning Lender’s Commitment
or Loans, the amount of the Commitment or Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
or an Affiliated Lender Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$1,000,000;

 

129



--------------------------------------------------------------------------------

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all of the assigning Lender’s rights and obligations under this
Agreement;

(iii) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption (it being understood that each
such delivery shall be deemed a representation by the assignee that it is not a
Disqualified Lender or an Affiliate of a Disqualified Lender (so long as the
list of Disqualified Lenders has been made available to all Lenders), together
with a processing and recordation fee of $3,500; provided that such fee shall
not be payable in the case of an assignment by any Lender to an Approved Fund of
such Lender;

(iv) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and

(v) the Administrative Agent must give its prior written consent to such
assignment (which consent shall not be unreasonably withheld, delayed or
conditioned);

(vi) the Borrower must give its prior written consent to any assignment to a
Disqualified Lender so long as a list of Disqualified Lenders has been made
available to all Lenders by the Borrower; and

Subject to acceptance and recording thereof pursuant to Section 10.04(d), from
and after the effective date specified in each Assignment and Assumption the
assignee thereunder shall be a party hereto and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement (provided that any liability of Borrower to such
assignee under Section 2.12, 2.13 or 2.15 shall be limited to the amount, if
any, that would have been payable thereunder by Borrower in the absence of such
assignment, except to the extent any such amounts are attributable to a Change
in Law occurring after the date of such assignment), and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.12,
2.13, 2.15 and 10.03).

(c) The Administrative Agent, acting for this purpose as an agent of Borrower,
shall maintain at one of its offices a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amount of the Loans owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive in the absence of manifest error,
and Borrower, the Administrative Agent and the Lenders may treat each person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by Borrower, the
Collateral Agent and any Lender (with respect to its own interest only), at any
reasonable time and from time to time upon reasonable prior notice.

 

130



--------------------------------------------------------------------------------

(d) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in Section 10.04(b) and any written
consent to such assignment required by Section 10.04(b), the Administrative
Agent shall accept such Assignment and Assumption and record the information
contained therein in the Register. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this Section 10.04(b). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with the requirements of
this Section 10.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 10.04(e).

(e) Any Lender shall have the right at any time, without the consent of, or
notice to Borrower, the Administrative Agent or any other person to sell
participations to any person (other than to a Person that is not an Eligible
Assignee; provided that for the purposes of this provision, Disqualified Lenders
shall be deemed to be Eligible Assignees unless a list of Disqualified Lenders
has been made available to all Lenders by the Borrower)) (a “Participant”) in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) Borrower, the
Administrative Agent, the Collateral Agent and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce the Loan Documents and to approve
any amendment, modification or waiver of any provision of the Loan Documents;
provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment,
modification or waiver that (1) is described in clauses (i), (ii) or (iii) of
the proviso to Section 10.02(b) and (2) directly affects such Participant.
Subject to Section 10.04(f), each Participant shall be entitled to the benefits
of Sections 2.12, 2.13 and 2.15 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to Section 10.04(b). To the
extent permitted by Legal Requirements, each Participant also shall be entitled
to the benefits of Section 10.08 as though it were a Lender; provided that such
Participant agrees in writing to be subject to Section 2.14(c) as though it were
a Lender. Each Lender shall, acting for this purpose as an agent of Borrower,
maintain at one of its offices a register for the recordation of the names and
addresses of its Participants, and the amount and terms of its participations
(the “Participant Register”). The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender (and Borrower, to the extent
that the Participant requests payment from Borrower) shall treat

 

131



--------------------------------------------------------------------------------

each person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary. No Lender shall have any obligation to disclose all or any
portion of the Participant Register to any person (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that such commitment, loan, or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations.

(f) A Participant shall not be entitled to receive any greater payment under
Sections 2.12, 2.13 or 2.15 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the greater payment results from a Change in Law after the date the
participation was sold to the Participant. A Participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the benefits of Section 2.15
unless Borrower is notified of the participation sold to such Participant and
such Participant agrees, for the benefit of Borrower, to comply with Sections
2.15(f) and (g) as though it were a Lender.

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section 10.04(g) shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.
Without limiting the foregoing, in the case of any Lender that is a fund that
invests in bank loans or similar extensions of credit, such Lender may, without
the consent of Borrower, the Administrative Agent or any other person,
collaterally assign or pledge all or any portion of its rights under this
Agreement, including the Loans and Notes or any other instrument evidencing its
rights as a Lender under this Agreement, to any holder of, trustee for, or any
other representative of holders of, obligations owed or securities issued, by
such fund, as security for such obligations or securities.

(h) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and Borrower, the option to provide to Borrower all or any
part of any Loan that such Granting Lender would otherwise be obligated to make
to such Borrower pursuant to this Agreement; provided that (i) nothing herein
shall constitute a commitment by any SPC to make any Loan and (ii) if an SPC
elects not to exercise such option or otherwise fails to provide all or any part
of such Loan, the Granting Lender shall be obligated to make such Loan pursuant
to the terms hereof; provided further that nothing herein shall make the SPC a
“Lender” for the purposes of this Agreement, obligate Borrower or any other Loan
Party or the Administrative Agent to deal with such SPC directly, obligate
Borrower or any other Loan Party in any manner to any greater

 

132



--------------------------------------------------------------------------------

extent than they were obligated to the Granting Lender, or increase costs or
expenses of Borrower. The Loan Parties and the Administrative Agent shall be
entitled to deal solely with, and obtain good discharge from, the Granting
Lender and shall not be required to investigate or otherwise seek the consent or
approval of any SPC, including for the approval of any amendment, waiver or
other modification of any provision of any Loan Document. The making of a Loan
by an SPC hereunder shall utilize the Commitment of the Granting Lender to the
same extent, and as if, such Loan were made by such Granting Lender. Each party
hereto hereby agrees that no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement (all liability for which shall remain
with the Granting Lender). In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior indebtedness of any SPC, it
will not institute against, or join any other person in instituting against,
such SPC any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States of America or any state thereof.
In addition, notwithstanding anything to the contrary contained in this
Section 10.04(h), any SPC may (i) with notice to, but without the prior written
consent of, Borrower and the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any Loans
to the Granting Lender or to any financial institutions (consented to by
Borrower and the Administrative Agent) providing liquidity and/or credit support
to or for the account of such SPC to support the funding or maintenance of Loans
and (ii) disclose on a confidential basis any non-public information relating to
its Loans to any rating agency, commercial paper dealer or provider of any
surety, guarantee or credit or liquidity enhancement to such SPC.

(i) The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable Legal Requirement, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

(j) Certain Permitted Loan Repurchases. Notwithstanding anything to the contrary
contained in this Section 10.04 or any other provision of this Agreement, so
long as no Default or Event of Default has occurred and is continuing or would
result therefrom, Borrower may repurchase Loans on the following basis:

(i) Borrower may repurchase all or any portion of the Loans of one or more
Lenders pursuant to an Assignment Agreement between Borrower and such Lender or
Lenders; provided that, with respect to such repurchases, Borrower shall
simultaneously provide a copy of such Assignment Agreement and any other
agreements between Borrower and such Lender with respect to such repurchase to
Administrative Agent;

 

133



--------------------------------------------------------------------------------

(iii) Borrower shall conduct one or more modified Dutch auctions (each, an
“Auction”) to repurchase all or any portion of the Loans (such Loans, the “Offer
Loans”) of Lenders, provided that, (A) Borrower delivers a notice of the Term
Loans that will be subject to such Auction to Administrative Agent (for
distribution to the Lenders) no later than noon (New York City time) at least
five Business Days in advance of a proposed consummation date of such Auction
indicating (1) the date on which the Auction will conclude, (2) the maximum
principal amount of Loans Borrower is willing to purchase in the Auction and
(3) the range of discounts to par at which Borrower would be willing to
repurchase the Offer Loans; (B) the maximum dollar amount of the Auction shall
be no less than an aggregate $1,000,000 or an integral multiple of $250,000 in
excess thereof; (C) Borrower shall hold the Auction open for a minimum period of
two Business Days; (D) a Lender who elects to participate in the Auction may
choose to tender all or part of such Lender’s Offer Loans; (E) the Auction shall
be made to Lenders holding the Offer Loans on a pro rata basis in accordance
with their Pro Rata Shares; and (F) the Auction shall be conducted pursuant to
such procedures as the Administrative Agent may establish which are consistent
with this Section 10.04(j) and are reasonably acceptable to Borrower and any
applicable auction manager, that a Lender must follow in order to have its Offer
Loans repurchased;

(iv) With respect to all repurchases made by Borrower pursuant to this
Section 10.04(j), (A) Borrower shall pay to the applicable assigning Lender all
accrued and unpaid interest, if any, on the repurchased Loans to the date of
repurchase of such Loans, (B) Borrower shall represent that, as of the launch
date of the related Auction and the effective date of any Assignment Agreement,
it is not in possession of any material non-public information regarding
Borrower, its Subsidiaries, or their assets or securities, that (x) has not been
disclosed generally to the Lenders which are not “public side” Lenders prior to
such date and (y) could reasonably be expected to have a material effect upon,
or otherwise be material to, a Lender’s decision to assign Loans to such Person,
and (C) such repurchases shall not be deemed to be voluntary prepayments
pursuant to Section 2.10(a); and

(v) Following repurchase by Borrower pursuant to this Section 10.04(j), the
Loans so repurchased shall, without further action by any Person, be deemed
cancelled for all purposes and no longer outstanding (and may not be resold by
Borrower), for all purposes of this Agreement and all other Credit Documents,
including, but not limited to (A) the making of, or the application of, any
payments to the Lenders under this Agreement or any other Credit Document,
(B) the making of any request, demand, authorization, direction, notice, consent
or waiver under this Agreement or any other Credit Document or (C) the
determination of Requisite Lenders, or for any similar or related purpose, under
this Agreement or any other Credit Document. In connection with any Loans
repurchased and cancelled pursuant to this Section 10.04(j), Administrative
Agent is authorized to make appropriate entries in the Register to reflect any
such cancellation. Any payment made by Borrower in connection with a repurchase
permitted

 

134



--------------------------------------------------------------------------------

by this Section 10.04(j) shall not be subject to the provisions of either
Section 2.13 or Section 2.14(c). Failure by Borrower to make any payment to a
Lender required by an agreement permitted by this Section 10.04(j) shall not
constitute an Event of Default under Section 8.1(a).

Notwithstanding anything to the contrary contained in this Section 10.04 or any
other provision of this Agreement, Affiliated Lenders, may repurchase
outstanding Loans on the following basis:

(i) No Affiliated Lender (other than an Affiliated Debt Fund) shall have the
right to purchase any Loan if, after giving effect to such purchase, Affiliated
Lenders (other than Affiliated Debt Funds) in the aggregate would own Loans with
an aggregate principal amount in excess of 25% of the aggregate principal amount
of all Loans then outstanding;

(ii) No Affiliated Lender (other than an Affiliated Debt Fund) shall have any
right, (A) to consent to any amendment, modification, waiver, consent or other
such action with respect to any of the terms of this Agreement or any other Loan
Document, (B) to require any Agent or other Lender to undertake any action (or
refrain from taking any action) with respect to this Agreement or any other Loan
Document, (C) to otherwise vote on any matter related to this Agreement or any
other Loan Document, (D) to attend any meeting with any Agent or Lender or
receive any information from any Agent or Lender or (E) to make or bring any
claim, in its capacity as a Lender, against the Agent or any Lender with respect
to the duties and obligations of such Persons under the Loan Documents,
provided, that (x) no amendment, modification or waiver shall deprive such
Affiliated Lender, in its capacity as Lender, of its share of any payments which
the Lenders are entitled to share on a pro rata basis hereunder and (y) with
respect to any amendment, modification, waiver, consent or other action
described in clauses (i), (ii), (iii) or (iv) of the first proviso of
Section 10.02(b) that adversely affects such Affiliated Lender (in its capacity
as a Lender) in a disproportionally adverse manner as compared to other Lenders,
such Affiliated Lender shall be deemed to have voted its interest as a lender
without discretion in such proportion as the allocation of voting with respect
to such matter by Lenders who are not Affiliated Lenders; and

(iii) each applicable assignee (other than an Affiliated Debt Fund) shall
represent to the Lender assigning such Loans, as of the effective date of any
assignment that it is not in possession of any material non-public information
regarding Borrower, its Subsidiaries, or their assets or securities, that
(x) has not been disclosed generally to the Lenders which are not “public side”
Lenders prior to such date and (y) could reasonably be expected to have a
material effect upon, or otherwise be material to, a Lender’s decision to assign
Loans to such Person.

Section 10.05 Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
reports, certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the other parties hereto and shall survive the
execution and delivery of the Loan Documents and the making of any Loans,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding

 

135



--------------------------------------------------------------------------------

that the Agents or any Lender may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as any Obligation
is outstanding and so long as the Commitments have not expired or terminated.
The provisions of Article IX and Sections 2.12 to 2.15, 9.06, 10.03 and 10.08 to
10.10 shall survive and remain in full force and effect regardless of the
consummation of the Transactions and the other transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Commitments or
the termination of this Agreement or any provision hereof.

Section 10.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent and/or the Arranger, constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto,
and thereafter shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Agreement.

Section 10.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 10.08 Right of Setoff; Marshalling; Payments Set Aside. If an Event of
Default shall have occurred and be continuing, each Lender and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by applicable Legal Requirements, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender or any such Affiliate to or for the
credit or the account of any Loan Party against any and all of the obligations
of any Loan Party now or hereafter existing under this Agreement or any other
Loan Documents held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement or any other Loan Document and
although such obligations may be contingent or unmatured or are owed to a branch
or office of such Lender different from the branch or office holding such
deposit or obligated on such indebtedness. The rights of each Lender under this
Section 10.08 are in addition to other rights and remedies (including other
rights of setoff) which

 

136



--------------------------------------------------------------------------------

such Lender may have. None of any Agent or any Lender shall be under any
obligation to marshal any assets in favor of any Loan Party or any other Person
or against or in payment of any or all of the Obligations. To the extent that
any Loan Party makes a payment or payments to Administrative Agent or Lenders
(or to Administrative Agent, on behalf of Lenders), or any Agent or Lender
enforces any security interests or exercises any right of setoff, and such
payment or payments or the proceeds of such enforcement or setoff or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside and/or required to be repaid to a trustee, receiver or any other party
under any Debtor Relief Law or any equitable cause, then, to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied,
and all Liens, rights and remedies therefor or related thereto, shall be revived
and continued in full force and effect as if such payment or payments had not
been made or such enforcement or setoff had not occurred.

Section 10.09 Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement and the other Loan Documents and any claims, controversy,
dispute or cause of action (whether sounding in contract, tort or otherwise)
based upon, arising out of or relating to this Agreement or any other Loan
Document (except, as to any other Loan Document, as expressly set forth therein)
and the transactions contemplated hereby and thereby shall be governed by, and
construed in accordance with, the law of the State of New York without giving
effect to any choice of law principles that would apply the laws of another
jurisdiction.

(b) Each Loan Party hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to any Loan
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding shall be heard and determined in such
New York State court or, to the extent permitted by applicable Legal
Requirements, in such federal court. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by applicable Legal Requirements. Nothing in this Agreement or any
other Loan Document or otherwise shall affect any right that the Administrative
Agent, any other Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any
Loan Party or its properties in the courts of any jurisdiction.

(c) Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent permitted by applicable Legal Requirements, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in Section 10.09(b). Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
Legal Requirements, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

 

137



--------------------------------------------------------------------------------

(d) Each party to this Agreement irrevocably consents to service of process in
any action or proceeding arising out of or relating to any Loan Document, in the
manner provided for notices (other than facsimile or email) in Section 10.01.
Nothing in this Agreement or any other Loan Document will affect the right of
any party to this Agreement to serve process in any other manner permitted by
applicable Legal Requirements.

Section 10.10 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LEGAL REQUIREMENTS, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT, THE TRANSACTIONS OR THE OTHER
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.10.

Section 10.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 10.12 Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’ and
Approved Funds’ directors, officers, employees, agents, advisors and other
representatives, including accountants, legal counsel and other advisors (it
being understood that the persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential pursuant to the terms hereof), (b) to the extent
requested by any regulatory authority or any quasi-regulatory authority (such as
the National Association of Insurance Commissioners), (c) to the extent required
by applicable Legal Requirements or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies under the Loan Documents or any suit, action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section 10.12, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
Borrower and its obligations, or (iii) any actual or prospective investor in an
SPC, (g) with the consent of Borrower, (h) to any rating agency when required by
it, (i) to an investor or prospective investor

 

138



--------------------------------------------------------------------------------

in securities issued by an Approved Fund of any Lender that also agrees that
Information shall be used solely for the purpose of evaluating an investment in
such securities issued by an Approved Fund of any Lender or to a trustee,
collateral manager, servicer, backup servicer, noteholder or secured party in
securities issued by an Approved Fund of any Lender in connection with the
administration, servicing and reporting on the assets serving as collateral for
securities issued by such Approved Fund, or (j) to the extent such Information
(x) is publicly available at the time of disclosure or becomes publicly
available other than as a result of a breach of this Section 10.12 or
(y) becomes available to the Administrative Agent or any Lender on a
nonconfidential basis from a source other than Borrower or any Subsidiary. In
addition, each of the Administrative Agent and the Lenders may disclose the
existence of this Agreement and the information about this Agreement to the
CUSIP Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Loans, market data collectors,
similar service providers to the lending industry, and service providers to the
Administrative Agent and the Lenders in connection with the administration and
management of this Agreement and the other Loan Documents. For the purposes of
this Section 10.12, “Information” shall mean all information received from
Borrower relating to Borrower or any of its Subsidiaries or its business that is
clearly identified at the time of delivery as confidential, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by Borrower. Any person required to
maintain the confidentiality of Information as provided in this Section 10.12
shall be considered to have complied with its obligation to do so if such person
has exercised the same degree of care to maintain the confidentiality of such
Information as such person would accord to its own confidential information.

Section 10.13 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively, the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable Legal Requirements, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section 10.13 shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.

Section 10.14 Assignment and Assumption. Each Lender to become a party to this
Agreement (other than the Administrative Agent and any other Lender that is a
signatory hereto) shall do so by delivering to the Administrative Agent an
Assignment and Assumption duly executed by such Lender, Borrower (if Borrower
consent to such assignment is required hereunder) and the Administrative Agent.

 

139



--------------------------------------------------------------------------------

Section 10.15 Obligations Absolute. To the fullest extent permitted by
applicable law, all obligations of the Loan Parties hereunder shall be absolute
and unconditional irrespective of:

(a) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any Loan Party;

(b) any lack of validity or enforceability of any Loan Document or any other
agreement or instrument relating thereto against any Loan Party;

(c) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Secured Obligations, or any other amendment or waiver of
or any consent to any departure from any Loan Document or any other agreement or
instrument relating thereto;

(d) any exchange, release or non-perfection or loss of priority of any Liens on
any or all of the Collateral, or any release or amendment or waiver of or
consent to any departure from any guarantee, for all or any of the Secured
Obligations;

(e) any exercise or non-exercise, or any waiver of any right, remedy, power or
privilege under or in respect hereof or any Loan Document; or

(f) any other circumstances which might otherwise constitute a defense available
to, or a discharge of, the Loan Parties.

Section 10.16 Waiver of Defenses; Absence of Fiduciary Duties. (a) Each of the
Loan Parties hereby waives any and all suretyship defenses available to it as a
Guarantor arising out of the joint and several nature of its respective duties
and obligations hereunder (including any defense contained in Article VII).

(b) Each Agent, each Lender and their Affiliates (collectively, solely for
purposes of this paragraph, the “Lenders”), may have economic interests that
conflict with those of the Loan Parties, their stockholders and/or their
affiliates. Each Loan Party agrees that nothing in the Loan Documents or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between any Lender, on the one hand, and such
Loan Party, its stockholders or its affiliates, on the other. The Loan Parties
acknowledge and agree that (i) the transactions contemplated by the Loan
Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, and the Loan Parties, on the other, and (ii) in connection therewith
and with the process leading thereto, (x) no Lender has assumed an advisory or
fiduciary responsibility in favor of any Loan Party, its stockholders or its
affiliates with respect to the transactions contemplated hereby or the exercise
of rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether any Lender has advised, is currently advising or will
advise any Loan Party, its stockholders or its Affiliates on other matters) or
any other obligation to any Loan Party except the obligations expressly set
forth in the Loan

 

140



--------------------------------------------------------------------------------

Documents and (y) each Lender is acting solely as principal and not as the agent
or fiduciary of any Loan Party, its management, stockholders, creditors or any
other person. Each Loan Party acknowledges and agrees that it has consulted its
own legal and financial advisors to the extent it deemed appropriate and that it
is responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. Each Loan Party agrees that it
will not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to such Loan Party, in connection
with such transaction or the process leading thereto.

Section 10.17 USA Patriot Act. Each Lender hereby notifies each Loan Party that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Loan Parties, which
information includes the name, address and taxpayer identification number of
each Loan Party and other information that will allow such Lender to identify
such Loan Party in accordance with the Patriot Act.

(Signature Pages Follow)

 

141



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed by their respective authorized officers or other authorized
signatories as of the day and year first above written.

 

HC2 Holdings, Inc., as Borrower By  

/s/ Keith Hladek

  Name:  

Keith Hladek

  Title:  

Chief Operating Officer

PTGi International Holding Inc., as a Subsidiary Guarantor By  

/s/ Mesfin Demise

  Name:  

Mesfin Demise

  Title:  

Chief Financial Officer

PTGi International, Inc., as a Subsidiary Guarantor By  

/s/ Mesfin Demise

  Name:  

Mesfin Demise

  Title:  

Chief Financial Officer

Arbinet Corporation, as a Subsidiary Guarantor By  

/s/ Mesfin Demise

  Name:  

Mesfin Demise

  Title:  

Chief Financial Officer

 

Annex I-1



--------------------------------------------------------------------------------

JEFFERIES LLC, as Arranger, Book Manager,

Documentation Agent and Syndication Agent

By  

/s/ Mark Sahler

  Name:  

Mark Sahler

  Title:  

Managing Director

JEFFERIES FINANCE LLC, as Administrative

Agent and Collateral Agent

By  

/s/ J. Paul McDonnell

  Name:  

J. Paul McDonnell

  Title:  

Managing Director

JEFFERIES GROUP LLC

as a Lender

By  

/s/ Mark Sahler

  Name:  

Mark Sahler

  Title:  

Managing Director

 

2



--------------------------------------------------------------------------------

Annex I

Initial Lenders and Commitments

 

Lender

   Address for Notices    Amount of
Commitment  

Jefferies Group LLC

      $ 80,000,000   

 

Annex I-1